EXECUTION VERSION

LOAN AGREEMENT
Dated as of September 22, 2015
Between
AMH 2015-2 BORROWER, LLC
as Borrower
and
GOLDMAN SACHS MORTGAGE COMPANY,
as Lender








TABLE OF CONTENTS
Page
Article I - DEFINITIONS; PRINCIPLES OF CONSTRUCTION
1
Section 1.1
Definitions
1
Section 1.2
Principles of Construction
41
 
 
 
Article II - GENERAL TERMS
 
41
Section 2.1
Loan Commitment; Disbursement to Borrower
41
2.1.1
Agreement to Lend and Borrow
41
2.1.2
Components of the Loan
41
2.1.3
Single Disbursement to Borrower
42
2.1.4
The Note, Mortgages and Loan Documents
42
2.1.5
Use of Proceeds
42
Section 2.2
Interest Rate
42
2.2.1
Applicable Interest Rate
42
2.2.2
Interest Calculation
42
2.2.3
Default Rate
42
2.2.4
Usury Savings
43
Section 2.3
Loan Payment
43
2.3.1
Monthly Debt Service Payments
43
2.3.2
Payments Generally
44
2.3.3
Payment on Maturity Date
44
2.3.4
Late Payment Charge
44
2.3.5
Method and Place of Payment
44
2.3.6
Allocated Loan Amounts
44
Section 2.4
Prepayments
44
2.4.1
Voluntary Prepayments
44
2.4.2
Mandatory Prepayments
45
2.4.3
Prepayments After Default
49
2.4.4
Prepayment/Repayment Conditions
49
Section 2.5
Release of Property
50
Section 2.6
Rent Deposit Account
52
Section 2.7
Cash Management
54
2.7.1
Cash Management Account
54
2.7.2
Order of Priority of Funds in Cash Management Account
55
2.7.3
Application During Event of Default
57
2.7.4
Payments Received in the Cash Management Account
57
Section 2.8
Withholding Taxes
57
 
 
 
Article III - REPRESENTATIONS AND WARRANTIES
61
Section 3.1
General Representations
61
3.1.1
Organization
61
3.1.2
Proceedings
61
3.1.3
No Conflicts
61
3.1.4
Litigation
62
3.1.5
Agreements
62
3.1.6
Consents
62
3.1.7
Solvency
62
3.1.8
Other Debt
63
3.1.9
Employee Benefit Matters
63
3.1.10
Compliance with Legal Requirements
64
3.1.11
Financial Information
64
3.1.12
Insurance
64
3.1.13
Tax Filings
64
3.1.14
Certificate of Compliance; Licenses
65
3.1.15
Special Purpose Entity/Separateness
65
3.1.16
Management
65
3.1.17
Illegal Activity
66
3.1.18
No Change in Facts or Circumstances; Disclosure
66
3.1.19
Investment Company Act
66
3.1.20
Federal Reserve Regulations
66
3.1.21
Bank Holding Company
66
3.1.22
FIRPTA
66
3.1.23
Contracts
66
3.1.24
Embargoed Person
67
3.1.25
Perfection Representations
67
Section 3.2
Property Representations
68
3.2.1
Property/Title
68
3.2.2
Adverse Claims
69
3.2.3
Title Insurance Owner’s Policy
69
3.2.4
Deed
69
3.2.5
Mortgage File Required Documents
69
3.2.6
Property Taxes and HOA Fees
70
3.2.7
Compliance with Renovation Standards
70
3.2.8
Condemnation; Physical Condition
70
3.2.9
Brokers
70
3.2.10
Leasing
70
3.2.11
Insurance
71
3.2.12
Lawsuits, Etc
71
3.2.13
Orders, Injunctions, Etc
71
3.2.14
Agreements Relating to the Properties
71
3.2.15
Accuracy of Information Regarding Property
71
3.2.16
Compliance with Legal Requirements
71
3.2.17
Utilities and Public Access
72
3.2.18
Eminent Domain
72
3.2.19
Flood Zone
72
Section 3.3
Survival of Representations
72
 
 
 
Article IV - BORROWER COVENANTS
72
Section 4.1
Affirmative Covenants
72
4.1.1
Preservation of Existence
73
4.1.2
Compliance with Legal Requirements
73
4.1.3
Special Purpose Bankruptcy Remote Entity/Separateness
73
4.1.4
Non-Property Taxes
73
4.1.5
Access to the Properties
74
4.1.6
Cooperate in Legal Proceedings
74
4.1.7
Perform Loan Documents
74
4.1.8
Award and Insurance Benefits
75
4.1.9
Security Interest; Further Assurances
75
4.1.10
Keeping of Books and Records
75
4.1.11
Business and Operations
75
4.1.12
Loan Proceeds
76
4.1.13
Performance by Borrower
76
4.1.14
Leasing Matters
76
4.1.15
Borrower’s Operating Account
76
4.1.16
Security Deposits
76
4.1.17
Investment of Funds in Cash Management Account, Subaccounts, Rent Deposit
Account and Security Deposit Account
77
4.1.18
Operation of Property
77
4.1.19
Anti-Money Laundering
78
4.1.20
Embargoed Persons
79
4.1.21
ERISA Matters
79
4.1.22
Formation of a Borrower TRS
79
Section 4.2
Negative Covenants
80
4.2.1
Operation of Property
80
4.2.2
Indebtedness
80
4.2.3
Liens
81
4.2.4
Limitation on Investments
81
4.2.5
Limitation on Issuance of Equity Interests
81
4.2.6
Restricted Junior Payments
81
4.2.7
Principal Place of Business, State of Organization
81
4.2.8
Dissolution
81
4.2.9
Change In Business
82
4.2.10
Debt Cancellation
82
4.2.11
Changes to Accounts.
82
4.2.12
Zoning
82
4.2.13
No Joint Assessment
82
4.2.14
Limitation on Transactions with Affiliates
83
4.2.15
ERISA
83
4.2.16
No Embargoed Persons
83
4.2.17
Transfers
83
4.2.18
Class XS Certificates
86
Section 4.3
Reporting Covenants
86
4.3.1
Financial Reporting
86
4.3.2
Annual Budget
88
4.3.3
Reporting on Adverse Effects
89
4.3.4
Litigation
89
4.3.5
Event of Default
89
4.3.6
Other Defaults
89
4.3.7
Properties Schedule
89
4.3.8
Disqualified Properties
90
4.3.9
Security Deposits in Cash Management Account
90
4.3.10
Advance Rents Received
90
4.3.11
Rent Refunds
90
4.3.12
ERISA Matters
90
4.3.13
Leases
91
4.3.14
Periodic Rating Agency Information
91
4.3.15
Other Reports
92
4.3.16
HOA Reporting
92
Section 4.4
Property Covenants
93
4.4.1
Ownership of the Property
93
4.4.2
Liens Against the Property
94
4.4.3
Condition of the Property
94
4.4.4
Compliance with Legal Requirements
94
4.4.5
Property Taxes and HOA Fees
94
4.4.6
Compliance with Agreements Relating to the Properties
95
4.4.7
Leasing
95
4.4.8
Verification of HOA Payments
96
 
 
 
Article V - INSURANCE; CASUALTY; CONDEMNATION
96
Section 5.1
Insurance
96
5.1.1
Insurance Policies
96
Section 5.2
Casualty
100
Section 5.3
Condemnation
100
Section 5.4
Restoration
102
 
 
 
Article VI - RESERVE FUNDS
 
107
Section 6.1
Tax Funds; HOA Funds
107
6.1.1
Deposits of Tax Funds
107
6.1.2
Release of Tax Funds
107
6.1.3
Special Reserve of Tax Funds
108
6.1.4
Deposits of HOA Funds
108
6.1.5
Release of HOA Funds
108
Section 6.2
Insurance Funds
108
6.2.1
Deposits of Insurance Funds
109
6.2.2
Release of Insurance Funds
109
6.2.3
Acceptable Blanket Policy
109
Section 6.3
Capital Expenditure Funds
109
6.3.1
Deposits of Capital Expenditure Funds
109
6.3.2
Release of Capital Expenditure Funds
110
Section 6.4
Casualty and Condemnation Subaccount
110
Section 6.5
Eligibility Reserve Subaccount
110
6.5.1
Deposit of Eligibility Funds
110
6.5.2
Release of Eligibility Funds
110
Section 6.6
Cash Collateral
111
6.6.1
Cash Collateral Subaccount
111
6.6.2
Withdrawal of Cash Collateral Funds
111
6.6.3
Release of Cash Collateral Funds
111
6.6.4
Extraordinary Expense
112
Section 6.7
Advance Rent Funds
112
6.7.1
Deposits of Advance Rent Funds
112
6.7.2
Release of Advance Rent Funds
112
Section 6.8
Reserve Funds, Generally
112
 
 
 
Article VII - DEFAULTS
 
113
Section 7.1
Event of Default
113
Section 7.2
Remedies
116
Section 7.3
Remedies Cumulative; Waivers
118
Section 7.4
Lender’s Right to Perform
118
 
 
 
Article VIII - Securitization
 
118
Section 8.1
Securitization
118
8.1.1
Sale of Notes and Securitization
118
8.1.2
Securitization Costs
119
Section 8.2
Securitization Indemnification
119
Section 8.3
Servicer
122
 
 
 
Article IX - MISCELLANEOUS
122
Section 9.1
Successors
122
Section 9.2
Lender’s Discretion; Rating Agency Review Waiver
122
Section 9.3
Governing Law
123
Section 9.4
Modification, Waiver in Writing
124
Section 9.5
Notices
124
Section 9.6
Trial by Jury
125
Section 9.7
Headings
125
Section 9.8
Severability
125
Section 9.9
Remedies of Borrower
126
Section 9.10
Offsets
126
Section 9.11
No Joint Venture
126
Section 9.12
Conflict; Construction of Documents
126
Section 9.13
Brokers and Financial Advisors
126
Section 9.14
Counterparts
127
Section 9.15
General Indemnity; Payment of Expenses
127
Section 9.16
No Third-Party Beneficiaries
129
Section 9.17
Exculpation of Lender
129
Section 9.18
No Fiduciary Duty
129
Section 9.19
Patriot Act Records
131
Section 9.20
Prior Agreements
131
Section 9.21
Publicity
131
Section 9.22
Delay Not a Waiver
131
Section 9.23
Schedules and Exhibits Incorporated
132
Section 9.24
Document Delivery
132
Section 9.25
Cross Default; Cross Collateralization; Waiver of Marshalling of Assets
132
Section 9.26
Survival
132
Section 9.27
State Specific Provisions
133
9.27.1
Georgia
133
9.27.2
North Carolina
133





SCHEDULES
Schedules and Exhibits


Schedules:


Schedule I    -    Allocated Loan Amounts
Schedule II.A    -    Closing Date Properties Schedule
Schedule II.B    -    Form of Monthly Properties Schedule
Schedule II.C    -    Form of Quarterly Investor Rollup Report
Schedule III     -    Exceptions to Representations and Warranties
Schedule IV    -     Chief Executive Office, Prior Names and Employer
Identification Number
Schedule V    -    Periodic Rating Agency Information
Schedule VI    -    Midland Loan Services – AMH 2015-2 CMBS Asset Management
Fees
Schedule VII    -    Applicable HOA Properties


Exhibits:


Exhibit A    -     Form of Blocked Account Control Agreement
Exhibit B    -    Form of Compliance Certificate
Exhibit C    -    Form of Deposit Account Control Agreement
Exhibit D    -    Form of Request for Release
Exhibit E    -    Form of Closing Date GRC Certificate
Exhibit F    -    Form of Closing Date OSN Certificate












--------------------------------------------------------------------------------




LOAN AGREEMENT
THIS LOAN AGREEMENT, dated as of September 22, 2015 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between AMH 2015-2 BORROWER, LLC, a Delaware limited liability
company, having its principal place of business at 30601 Agoura Road, Suite 200,
Agoura Hills, CA 91301 (“Borrower”) and GOLDMAN SACHS MORTGAGE COMPANY, a New
York limited partnership, having an address at 200 West Street, New York, NY
10282 (“Lender”).
W I T N E S S E T H:
WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender; and
WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).
NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:
Article I -DEFINITIONS; PRINCIPLES OF CONSTRUCTION
Section 1.1    Definitions. For all purposes of this Agreement, except as
otherwise expressly required or unless the context clearly indicates a contrary
intent:
“Acceptable Blanket Policy” has the meaning set forth in Section 5.1.1(e).
“Accrued Additional Interest” has the meaning set forth in Section 2.3.1(b).
“Actual Rent Collections” means, for any period of determination, the actual
cash collections of Rents in respect of the Properties by Borrower; provided,
that collections of Advance Rent shall be allocated to applicable calendar month
set forth in the Advance Rent Disbursement Schedule.
“Additional Insolvency Opinion” means a non-consolidation opinion letter
delivered in connection with the Loan subsequent to the Closing Date, in form
and substance and from counsel reasonably satisfactory to Lender and, following
a Securitization, as to which a Rating Agency Confirmation has been obtained.
“Advance Rent” means, for any given month, any Rent that has been prepaid more
than thirty (30) days in advance, as measured from the date of determination.
“Advance Rent Disbursement Schedule” means a schedule showing the Payment Dates
to which Advance Rents received by Borrower are applicable and should be
disbursed from the Advance Rent Subaccount to the Cash Management Account.
“Advance Rent Funds” has the meaning set forth in Section 6.7.1.




--------------------------------------------------------------------------------



“Advance Rent Subaccount” has the meaning set forth in Section 6.7.1.
“Affected Property” has the meaning set forth in Section 2.4.2(a).
“Affiliate” means, as to any Person, any other Person that (i) owns directly or
indirectly forty-nine percent (49%) or more of all equity interests in such
Person, and/or (ii) is in Control of, is Controlled by or is under common
ownership or Control with such Person, and/or (iii) is a director or officer of
such Person or of an Affiliate of such Person.
“Agreement” has the meaning set forth in the introductory paragraph hereto.
“Allocated Loan Amount” means for a Property the amount set forth on Schedule I,
as the same may be reduced pursuant to Section 2.3.6 and Section 2.4.4(e);
provided that (i) if a single Substitute Property is substituted for an Affected
Property or portfolio of Affected Properties pursuant to Section 2.4.2(a), then
the initial Allocated Loan Amount of such Substitute Property shall be the
Allocated Loan Amount of such Affected Property (or the aggregate Allocated Loan
Amounts of such Affected Properties) immediately prior to its (or their)
substitution, and (ii) if two (2) or more Substitute Properties are substituted
for a Affected Property or portfolio of Affected Properties pursuant to Section
2.4.2(a), then the initial Allocated Loan Amount of each such Substitute
Property shall be a pro rata portion of the Allocated Loan Amount of such
Affected Property (or the aggregate Allocated Loan Amounts of such Affected
Properties) immediately prior to its (or their) substitution, with such pro rata
portion determined based on the BPO Values of the Substitute Properties. For the
avoidance of doubt, in connection with calculating the payments contemplated by
this Agreement, Lender will determine the Allocated Loan Amount for any
individual Property as of the date Lender received notice of the prepayment from
Borrower.
“ALTA” means American Land Title Association, or any successor thereto.
“Annual Budget” means the operating budget, including all planned Capital
Expenditures, for the Properties prepared by Borrower in accordance with
Section 4.3.2 for the applicable calendar year, prepared on a month-by-month
basis.
“Anti-Money Laundering Laws” has the meaning set forth in Section 4.1.19.
“Anticipated Repayment Date” means October 9, 2025.
“Applicable Component Spread” means, (i) with respect to Component A, 1.60% per
annum; (ii) with respect to Component B, 2.10% per annum, (iii) with respect to
Component C, 2.50% per annum, (iv) with respect to Component D, 2.85% per annum,
and (v) with respect to Component E, 3.90% per annum.
“Applicable HOA Properties” means with respect to any Applicable HOA State, (i)
all HOA Properties located in such Applicable HOA State except for any Property
(A)(1) as to which any Liens for HOA Fees are expressly subordinated to the Lien
of the Mortgage encumbering such Property and (2) the applicable Title Insurance
Policy insures against any loss sustained by Lender if such liens for HOA Fees,
including after-arising HOA liens, have Priority with respect to the Lien

- 2 -



--------------------------------------------------------------------------------



of the Mortgage that encumbers such Property or (B) with respect to which
Borrower (x) delivered to Lender an opinion, satisfactory to Lender, from a
nationally recognized law firm (or one with prominent standing in the applicable
state) that affirmatively concludes that any Liens for HOA Fees (including
future-arising Liens for HOA Fees) would not have Priority and (y) delivers to
Lender an updated legal opinion with the same conclusion (which may be in the
form of a bring-down or date-down opinion with respect to an earlier delivered
opinion) within twenty (20) Business Days after June 30 and December 31 of each
calendar year, and (ii) all HOA Properties located in such Applicable HOA State
designated as an Applicable HOA Property pursuant to Section 4.3.16(b).
“Applicable HOA State” means (i) a state in which, pursuant to applicable Legal
Requirements, (A) a Lien in favor of an HOA may be created through the
non-payment of HOA Fees assessed against a Property by such HOA and (B) any such
Lien would have Priority or (ii) a state designated as an Applicable HOA State
pursuant to Section 4.3.16(b). For the avoidance of doubt, if any reported
decision of a state appellate court would result in the foregoing clauses (i)(A)
and (i)(B) applying in such state, then such state shall constitute an
Applicable HOA State.
“Applicable Interest Rate” means (i) prior to the Anticipated Repayment Date,
the Initial Interest Rate and (ii) on and after the Anticipated Repayment Date,
the ARD Interest Rate (or, when applicable pursuant to this Agreement or any
other Loan Document, the Default Rate).
“Approved Annual Budget” has the meaning set forth in Section 4.3.2.
“Approved Capital Expenditures” means Capital Expenditures incurred by Borrower
and either (i) if no Cash Sweep Period is continuing and prior to the
Anticipated Repayment Date, included in the Annual Budget or, if during a Cash
Sweep Period or on and after the Anticipated Repayment Date, in an Approved
Annual Budget or (ii) approved by Lender, which approval shall not be
unreasonably withheld, conditioned or delayed. For the avoidance of doubt, any
budgeted Capital Expenditure amount for a calendar month may be carried forward
if unused in such calendar month; provided, however, no such unused amount may
be carried over from the last calendar month of any Approved Annual Budget to
the first calendar month of the next Approved Annual Budget.
“Approved Extraordinary Expense” has the meaning set forth in Section 6.6.4.
“Approved Initial Budget” has the meaning set forth in Section 4.3.2.
“Approved Rating Agencies” means each of the nationally-recognized statistical
rating agencies which has been approved by Lender and designated by Lender to
assign a rating to the Securities.
“ARD Interest Rate” means, with respect to each Component, a rate per annum
equal to the sum of (i) three percent (3.00%) plus (ii) the greater of (A) the
Initial Interest Rate and (B) a rate equal to the sum of (1) Lender’s
determination as of the Anticipated Repayment Date (or the preceding Business
Day if the Anticipated Repayment Date is not a Business Day) of a rate equal to
the sum of (x) the bid side yield to maturity for the “on the run” United States
Treasury note with

- 3 -



--------------------------------------------------------------------------------



a ten (10) year maturity plus (y) the mid market ten (10) year swap spread, each
as displayed on Telerate Page 19901 on Dow Jones Telerate, Inc. (or as
determined by Lender from such other market source as Lender determines if such
Telerate Page 19901 or such service setting forth such yield and spread are not
available at the time of determination by Lender) plus (2) the Applicable
Component Spread for such Component.
“ARD Spread Interest” means the portion of interest accruing on the Components
from and after the Anticipated Repayment Date equal to (i) the excess of
interest accruing on the Components at the ARD Interest Rate over (ii) interest
accruing on the Components at the Initial Interest Rate.
“Assignment of Management Agreement” means an Assignment of Management Agreement
and Subordination of Management Fees among Lender, Borrower and Manager,
substantially in the form delivered on the Closing Date by Borrower, Existing
Manager and Lender, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time.
“Available Cash” has the meaning set forth in Section 2.7.2(i).
“Award” means any compensation paid by any Governmental Authority in connection
with a Condemnation.
“Bankruptcy Action” means, with respect to any Person:
(i)    such Person shall fail generally to pay its debts as they come due, or
shall make a general assignment for the benefit of creditors; or any case or
other proceeding shall be instituted by such Person seeking to adjudicate it as
bankrupt or insolvent, or seeking liquidation, reorganization, debt arrangement,
dissolution, winding up, or composition or readjustment of debts of it or its
debts under the Bankruptcy Code; or such Person shall take any corporate,
limited partnership or limited liability company action to authorize any of such
actions; or
(ii)    a case or other proceeding shall be commenced, without the application
or consent of such Person in any court seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidator, assignee, sequestrator or the like for such Person or all or
substantially all of its assets, or any similar action with respect to such
Person under the Bankruptcy Code, and (A) such case or proceeding shall continue
undismissed, or unstayed and in effect, for a period of sixty (60) consecutive
days or (B) an order for relief in respect of such Person shall be entered in
such case or proceeding or a decree or order granting such other requested
relief shall be entered.
“Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. §101, et
seq., as the same may be amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights or any other Federal, state, local or foreign bankruptcy or insolvency
law.

- 4 -



--------------------------------------------------------------------------------



“Blocked Account Control Agreement” means the Cash Management Agreement among
Borrower, Cash Management Account Bank and Lender providing for the exclusive
control of the Cash Management Account and all other Subaccounts by Lender,
substantially in the form of Exhibit A or such other form as may be reasonably
acceptable to Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.
“Borrower” has the meaning set forth in the introductory paragraph hereto,
together with its successors and permitted assigns.
“Borrower Security Agreement” means that certain Security Agreement, dated as of
the Closing Date, executed by Borrower in favor of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.
“Borrower TRS” means a wholly-owned Delaware limited liability company
subsidiary of Borrower that is treated for United States income tax purposes as
a “taxable REIT subsidiary”.
“Borrower’s Operating Account” has the meaning set forth in Section 4.1.15.
“BPO Value” means, with respect to any Property, the “as is” value for such
Property set forth in a Broker Price Opinion obtained by Lender with respect to
a Property.
“Broker Price Opinion” means a broker price opinion obtained by Lender.
“Business Day” means any day other than a Saturday, Sunday or any other day on
which national banks in New York, New York, or the place of business of the
trustee under a Securitization (or, if no Securitization has occurred, Lender),
or any Servicer or the financial institution that maintains any collection
account for or on behalf of any Servicer or any Reserve Funds or the Federal
Reserve Bank of New York is not open for business.
“Calculation Date” means the last day of each calendar quarter during the Term,
commencing with the calendar quarter ended December 31, 2015.
“Capital Expenditure Funds” has the meaning set forth in Section 6.3.1.
“Capital Expenditure Subaccount” has the meaning set forth in Section 6.3.1.
“Capital Expenditures” means, for any period, the amount expended for items
capitalized under GAAP (including expenditures for building improvements, major
repairs and leasing commissions).
“Carry-Over Property” means a Property that is occupied by a Carry-Over Tenant
at the time of acquisition of such Property by Borrower’s Affiliate.
“Carry-Over Tenant” means one or more individuals who, at the time of
acquisition of a Property by Borrower’s Affiliate, occupy such Property.
“Cash Collateral Floor” has the meaning set forth in Section 6.6.2.

- 5 -



--------------------------------------------------------------------------------



“Cash Collateral Funds” has the meaning set forth in Section 6.6.1.
“Cash Collateral Subaccount” has the meaning set forth in Section 6.6.1.
“Cash Management Account” has the meaning set forth in Section 2.7.1(a).
“Cash Management Account Bank” means the Eligible Institution selected by Lender
to maintain the Cash Management Account.
“Cash Sweep Period” shall commence upon the occurrence of (i) an Event of
Default or (ii) the commencement of a Low DSCR Period; and shall end if, (A)
with respect to a Cash Sweep Period continuing pursuant to clause (i), the Event
of Default commencing the Cash Sweep Period has been cured and such cure has
been accepted by Lender (and no other Event of Default is then continuing) or
(B) with respect to a Cash Sweep Period continuing due to clause (ii), the Low
DSCR Period has ended pursuant to the terms hereof.
“Casualty” has the meaning set forth in Section 5.2.
“Casualty and Condemnation Funds” has the meaning set forth in Section 6.4.
“Casualty and Condemnation Subaccount” has the meaning set forth in Section 6.4.
“Casualty Consultant” has the meaning set forth in Section 5.4(d)(iii).
“Casualty Retainage” has the meaning set forth in Section 5.4(d)(iv).
“Casualty Threshold Amount” means, with respect to all Casualties arising from
any single Casualty event, an amount equal to two percent (2%) of the
Outstanding Principal Balance as of the date of such Casualty Event.
“Class XS Certificate” has the meaning set forth in the Trust and Servicing
Agreement.
“Closing Date” means the date of the funding of the Loan.
“Closing Date DSCR” means 1.67:1.00.
“Closing Date GRC Certificate” means a certificate from GRC in substantially the
form of Exhibit E without any material exceptions.
“Closing Date HOA Opinions” means the opinions of counsels to Borrower executed
and delivered on or prior to the Closing Date.
“Closing Date OSN Certificate” means a certificate from OS National, LLC in
substantially the form of Exhibit F without any material exceptions.
“Code” means the Internal Revenue Code of 1986, as amended.

- 6 -



--------------------------------------------------------------------------------



“Collateral” means, collectively, all of the real, personal and mixed property
in which Liens are purported to be granted pursuant to the Collateral Documents
as security for the Obligations.
“Collateral Assignment of Leases and Rents” means a Collateral Assignment of
Leases and Rents for each Property or for multiple Properties located within the
same county or parish, dated as of the Closing Date (or, in connection with a
Property which is a Substitute Property, dated as of the date of the
substitution), executed and delivered by Borrower, constituting an assignment of
the Lease or the Leases, as applicable, and the proceeds thereof as Collateral
for the Loan, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time. The Collateral Assignment of Leases and
Rents may be included as part of the Mortgage for such Property or Properties.
“Collateral Documents” means the Borrower Security Agreement, the Equity Owner
Security Agreement, the Blocked Account Control Agreement, each Deposit Account
Control Agreement, each Assignment of Management Agreement, each Mortgage
Document and all other instruments, documents and agreements delivered by any
Loan Party pursuant to this Agreement or any of the other Loan Documents in
order to grant to Lender a Lien on any real, personal or mixed property of that
Loan Party as security for the Obligations, as the same may be (and each of the
foregoing defined terms shall refer to such documents as they may be) amended,
restated, replaced, supplemented or otherwise modified from time to time.
“Collections” means, without duplication, with respect to any Property, all
Rents, Insurance Proceeds (whether or not Lender elects to treat any such
Insurance Proceeds as business or rental interruption Insurance Proceeds
pursuant to Section 5.4(d) but subject to the rights of Borrower to retain
and/or apply any such Insurance Proceeds under Article V), Condemnation Proceeds
(subject to the rights of Borrower to retain and/or apply any such Condemnation
Proceeds under Article V), Net Transfer Proceeds, interest on amounts on deposit
in the Cash Management Account and on the Reserve Funds, amounts paid by
Borrower to the Cash Management Account pursuant to this Agreement, and all
other payments received with respect to such Property and all “proceeds” (as
defined in Section 9-102 of the UCC) of such Property. For the avoidance of
doubt, Collections shall not include security deposits that have not been
forfeited by the applicable Tenant.
“Compliance Certificate” means the certificate in the form attached hereto as
Exhibit B.
“Component” means individually or collectively, as the context may require,
Component A, Component B, Component C, Component D, and Component E, each as
more particularly set forth in Section 2.1.2.
“Concessions” means, for any period of determination, the concessions (other
than free Rent) provided with respect to the Properties by Borrower, as
determined in accordance with GAAP.
“Condemnation” means a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of any Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting such Property or any part thereof.

- 7 -



--------------------------------------------------------------------------------



“Condemnation Proceeds” has the meaning set forth in the definition of “Net
Proceeds”.
“Contest Security” means any security delivered to Lender by Borrower under
Section 4.1.3 or Section 4.4.5.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of management, policies or activities of a Person,
whether through ownership of voting securities, by contract or otherwise.
“Controlled” and “Controlling” shall have correlative meanings.
“Covered Disclosure Information” has the meaning set forth in Section 8.1.1(b).
“Cure Period” means, with respect to the failure of any Property to qualify as
an Eligible Property if such failure is reasonably susceptible of cure, a period
of thirty (30) days after the earlier of actual knowledge of such condition by a
Responsible Officer of Borrower or Manager or notice thereof by Lender to
Borrower; provided that, if Borrower is diligently pursuing such cure during
such thirty (30) day period and such failure is susceptible of cure but cannot
reasonably be cured within such thirty (30) day period, then such cure period
shall be extended for another ninety (90) days so long as Borrower continues to
diligently pursue such cure and, provided, further, that if the Obligations have
been accelerated pursuant to Section 7.1(b), then the cure period hereunder
shall be reduced to zero (0) days. If any failure of any Property to qualify as
an Eligible Property is not reasonably susceptible of cure, then no cure period
shall be available. If any failure of any Property to qualify as an Eligible
Property is due to a Voluntary Action, then no cure period shall be available.
“Cut-Off Date” means August 1, 2015.
“Damages” to a Person means any and all liabilities, obligations, losses,
demands, damages, penalties, assessments, actions, causes of action, judgments,
proceedings, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including reasonable attorneys’ fees and other costs of
defense and/or enforcement whether or not suit is brought), fines, charges,
fees, settlement costs and disbursements imposed on, incurred by or asserted
against such party, whether based on any federal, state, local or foreign laws,
statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations and environmental laws), on common law or
equitable cause or on contract or otherwise; provided, however, that “Damages”
shall not include special, consequential or punitive damages, except to the
extent imposed upon Lender by one or more third parties.
“De-Leveraging Account” means an account maintained in Lender’s books and
records that is initially equal to zero and from time to time is (i) increased
by (A) the portion of any Release Amounts applied to prepay the Loan in excess
of the related Allocated Loan Amounts in connection with any Transfer of a
Property and (B) the amount of any voluntary prepayment of the Loan that is not
made in connection with a Transfer of a Property and (ii) decreased by the
amount in the De-Leveraging Account that has been previously applied to reduce
any Monthly Amortization Amount pursuant to the definition thereof.

- 8 -



--------------------------------------------------------------------------------



“Debt” means the outstanding principal amount set forth in, and evidenced by,
this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums (including, but not limited to, any Yield Maintenance
Premium, if applicable, and any Accrued Additional Interest) due to Lender in
respect of the Loan under the Note, this Agreement, the Mortgage Documents, the
Environmental Indemnity or any other Loan Document.
“Debt Service” means, with respect to any period of determination, the sum of
(i) the Monthly Amortization Amounts applicable to such period (but disregarding
any reduction thereof for the balance of the De-Leveraging Account) and (ii)
interest payments due under the Note for such period.
“Debt Service Coverage Ratio” means, as of any date of determination, a ratio in
which:
(i)    the numerator is the Underwritten Net Cash Flow calculated for the twelve
(12) month period ending on the date of determination; and
(ii)    the denominator is the sum of (A) aggregate Monthly Debt Service Payment
Amounts for the twelve (12) month period following such date of determination,
and (B) the regular monthly fee of the certificate administrator (deemed to be
$5,508 per month) and the trustee (deemed to be $417 per month) under the
Servicing Agreement for such twelve (12) month period.
“Default” means the occurrence of any event hereunder or under any other Loan
Document which, but for the giving of notice or passage of time, or both, would
be an Event of Default.
“Default Rate” means, with respect to each Component of the Loan, a rate per
annum equal to the lesser of (i) the Maximum Legal Rate or (ii) three percent
(3%) above the Applicable Interest Rate for each such Component.
“Deposit Account Control Agreement” means the Deposit Account Control Agreement
dated the Closing Date among Borrower, Lender and a Rent Deposit Bank (and
Midland Loan Services, a division of PNC Bank, National Association, with
respect to the initial Deposit Account Control Agreement), providing for
springing control by Lender, substantially in the form set forth as Exhibit C
attached hereto or such other form as may be reasonably acceptable to Lender, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.
“Designated HOA Properties” means, with respect to any state, HOA Properties
located in such state that (i) were not Applicable HOA Properties on the Closing
Date, (ii) become Applicable HOA Properties after the Closing Date and (iii) all
such Applicable HOA Properties are designated by Borrower to Lender in writing
as Designated HOA Properties.
“Disclosure Documents” means, collectively, any written materials used or
provided to any prospective investors and/or the Approved Rating Agencies in
connection with any public offering or private placement in connection with a
Securitization (including, without limitation, a prospectus, prospectus
supplement, private placement memorandum, offering memorandum, offering
circular, term sheet, road show presentation materials or other offering
documents, marketing materials or

- 9 -



--------------------------------------------------------------------------------



information provided to prospective investors), in each case in preliminary or
final form and including any amendments, supplements, exhibits, annexes and
other attachments thereto.
“Disqualified Property” means any Property that fails to constitute an Eligible
Property (after the lapse of any applicable Cure Period).
“Eligibility Funds” has the meaning set forth in Section 6.5.1.
“Eligibility Reserve Subaccount” has the meaning set forth in Section 6.5.1.
“Eligible Account” means a separate and identifiable account from all other
funds held by the holding institution that is an account or accounts (or
subaccounts thereof) maintained with a federal or state-chartered depository
institution or trust company which complies with the definition of Eligible
Institution. An Eligible Account will not be evidenced by a certificate of
deposit, passbook or other instrument.
“Eligible Institution” means:
(i)    PNC Bank, National Association so long as PNC Bank, National
Association’s long term unsecured debt or deposit rating shall be at least “A2”
from Moody’s and the equivalent by KBRA (if then rated by KBRA) (if the deposits
are to be held in the applicable account for more than thirty (30) days) or PNC
Bank, National Association’s short term deposit or short term unsecured debt
rating shall be at least “P-1” from Moody’s and the equivalent by KBRA (if then
rated by KBRA) (if the deposits are to be held in the applicable account for
thirty (30) days or less); or
(ii)    a depository institution or trust company insured by the Federal Deposit
Insurance Corporation the short term unsecured debt obligations or commercial
paper of which are rated at least A-1 by S&P, P-1 by Moody’s, and F-1+ by Fitch
in the case of accounts in which funds are held for thirty (30) days or less or,
in the case of Letters of Credit or accounts in which funds are held for more
than thirty (30) days, the long term unsecured debt obligations of which are
rated at least (A) “AA” by S&P, (B) “AA“ and/or “F1+” (for securities) and/or
“AAAmmf” (for money market funds), by Fitch and (C) “Aa2” by Moody’s;
provided that, Wells Fargo Bank, National Association shall be an Eligible
Institution with respect to Rent Deposit Accounts and Security Deposit Accounts
only, so long as Wells Fargo Bank, National Association’s short term unsecured
debt or deposit rating shall be at least “P-1” from Moody’s and the equivalent
by KBRA (if then rated by KBRA).
“Eligible Lease” means, as of any date of determination, a Lease for a Property
that satisfies all of the following:
(i)    the form of Lease reflects customary market standard terms;

- 10 -



--------------------------------------------------------------------------------



(ii)    the Lease is entered into on an arms-length basis without payment
support by any Borrower or its Affiliates (provided, that any incentives offered
to Tenants shall not be deemed to constitute such payment support);
(iii)    the Lease is to a bona fide third-party Tenant; and
(iv)    the Lease is in compliance with all applicable Legal Requirements in all
material respects.
“Eligible Property” means, as of any date of determination, a Property that is
in compliance with each of the Property Representations and each of the Property
Covenants; provided, that for purposes of determining whether a Property is in
compliance with the representation in the last sentence of Section 3.2.15, such
sentence shall be read as if it was not qualified by Borrower’s knowledge.
“Eligible Tenant” means, as of any date of determination, a bona fide third
party lessee of a Property who satisfies each of the following criteria:
(i)    the Tenant is not subject to an ongoing Bankruptcy Action as of the date
such Tenant is initially screened by Borrower prior to the execution of a Lease
by such Tenant;
(ii)    at the time of such initial screening, the Tenant is not listed on any
Government List; and
(iii)    the Tenant otherwise generally conforms to Borrower’s internal tenant
leasing criteria in all material respects at the time such Tenant is screened by
Borrower.
“Embargoed Person” has the meaning set forth in Section 4.2.16.
“Environmental Indemnity” means that certain Environmental Indemnity Agreement,
dated as of the Closing Date, executed by Borrower in connection with the Loan
for the benefit of Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.
“Equity Interests” means, with respect to any Person, shares of capital stock,
partnership interests, membership interests, beneficial interests or other
equity ownership interests in such Person, and any warrants, options or other
rights entitling the holder thereof to purchase or acquire any such equity
interest from such Person.
“Equity Owner” means AMH 2015-2 Equity Owner, LLC, a Delaware limited liability
company.
“Equity Owner Guaranty” means that certain Equity Owner Guaranty, dated as of
the Closing Date, executed by Equity Owner in favor of Lender, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

- 11 -



--------------------------------------------------------------------------------



“Equity Owner Security Agreement” means that certain Equity Owner Security
Agreement, dated as of the Closing Date, executed by Equity Owner in favor of
Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
“Equity Owner’s Permitted Indebtedness” has the meaning set forth in Section
4.2.2.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor statute.
“ERISA Affiliate” means any corporation or trade or business that is a member of
any group of organizations (i) described in Section 414(b) or (c) of the Code of
which another entity is a member or (ii) described in Section 414(m) or (o) of
the Code of which another entity is a member, except that this clause (ii) shall
apply solely for purposes of potential liability under Section 302(b) of ERISA
and Section 412(b) of the Code and the lien created under Section 303(k) of
ERISA and Section 430(k) of the Code.
“ERISA Event” means (i) the failure to pay a minimum required contribution or
installment to a Plan on or before the due date provided under Section 430 of
the Code or Section 303 of ERISA, (ii) the filing of an application with respect
to a Plan for a waiver of the minimum funding standard under Section 412(c) of
the Code or Section 302(c) of ERISA, (iii) the failure of a Loan Party or any of
its ERISA Affiliates to pay a required contribution or installment to a
Multiemployer Plan on or before the applicable due date, (iv) any officer of any
Loan Party or any of its ERISA Affiliates knows or has reason to know that a
Plan is in “at risk” status within the meaning of Section 430(i) of the Code or
Section 303(i) of ERISA or (v) the occurrence of a Plan Termination Event.
“ERISA Plan” has the meaning set forth in Section 3.1.9(a).
“Event of Default” has the meaning set forth in Section 7.1(a).
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Lender or required to be withheld or deducted from a payment to Lender, (i)
Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (A) imposed as a result of Lender
being organized under the laws of, or having its principal office or, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (B) that are Other Connection Taxes, (ii)
United States federal withholding Taxes imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in a Loan pursuant
to a law in effect on the date on which (A) such Lender acquires such interest
in the Loan or (B) such Lender changes its lending office, except in each case
to the extent that, pursuant to Section 2.8, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
lending office, (iii) Taxes attributable to such Lender’s failure to comply with
Section 2.8(e), and (iv) any United States federal withholding Taxes imposed
under FATCA.

- 12 -



--------------------------------------------------------------------------------



“Existing Management Agreement” means that certain Management Agreement, dated
as of the Closing Date, between Borrower and Existing Manager, pursuant to which
Existing Manager provides management and other services with respect to the
Properties, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
“Existing Manager” means American Homes 4 Rent Management Holdings, LLC, a
Delaware limited liability company.
“Extraordinary Expense” has the meaning set forth in Section 6.6.4.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Fitch” means Fitch, Inc.
“Fixture Filing” means, with respect to any jurisdiction in which any Property
or Properties are located in which a separate, stand alone fixture filing is
required or generally recorded or filed pursuant to the local law or custom (as
reasonably determined by Lender), a Uniform Commercial Code financing statement
(or other form of financing statement required in the jurisdiction in which the
applicable Property or Properties are located) recorded or filed in the real
estate records in which the applicable Property or Properties are located.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Plan” means any “employee benefit plan” as defined in Section 3(3) of
ERISA that (i) neither is subject to ERISA nor is a governmental plan within the
meaning of Section 3(32) of ERISA and that is maintained, or contributed to, by
a Loan Party or any of its ERISA Affiliates and (ii) is mandated by a government
other than the United States (other than a state within the United States or an
instrumentality thereof) for employees of a Loan Party or any of its ERISA
Affiliates.
“Fully Condemned Property” has the meaning set forth in Section 5.3(b).
“GAAP” means generally accepted accounting principles in the United States of
America as of the date of the applicable financial report.
“Government List” means (i) the Annex to EO13224, (ii) OFAC’s most current list
of “Specifically Designated National and Blocked Persons” (which list may be
published from time to time in various mediums including, but not limited to,
the OFAC website, http://www.treasury.gov/ofac/downloads/t11sdn.pdf or any
successor website or webpage) and (iii) any other list of terrorists, terrorist
organizations or narcotics traffickers maintained by a Governmental Authority
that Lender notifies Borrower in writing is now included in “Government List”.

- 13 -



--------------------------------------------------------------------------------



“Governmental Authority” means any court, board, agency, commission, office or
other authority of any nature whatsoever for any governmental unit (foreign,
federal, state, county, district, municipal, city or otherwise) whether now or
hereafter in existence.
“GPR” means, as of any date of determination, the sum of (i) the annualized in
place Rents under bona fide Eligible Leases for the Properties and/or Leases
with Carry-Over Tenants as of such date and (ii) annualized market rents for
Properties that are vacant as of such date. For purposes of clause (ii) market
rents shall be determined by Borrower or, if reasonably required by Lender, by
RentRange or any other nationally recognized rental rate reporting service
selected by Lender in its reasonable discretion (such nationally recognized
rental rate reporting service’s fee to be at Borrower’s sole cost and expense);
provided that Borrower may object to any such determination by RentRange or
other nationally recognized rental rate reporting service by delivering written
notice to Lender within five (5) Business Days of any such determination and, in
such event, the market rents so objected to shall be as determined by an
independent broker opinion of market rent obtained by Lender at Borrower’s sole
cost and expense.
“GRC” means Green River Capital, LLC.
“HOA” means a home owners or condominium association, board, corporation or
similar entity with authority to create a Lien on a Property as a result of the
non-payment of HOA Fees that are payable with respect to such Property.
“HOA Fees” means all homeowner’s and condominium owner’s association dues, fees,
assessments and impositions with respect to a Property, and any other charges
levied or assessed or imposed against a Property, or any part thereof, by an
HOA.
“HOA Funds” has the meaning set forth in Section 6.1.4.
“HOA Property” means a Property which is subject to an HOA.
“HOA Subaccount” has the meaning set forth in Section 6.1.4.
“Improvements” means the buildings, structures, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements and improvements
now or hereafter erected or located on a Property.
“Indebtedness” means, for any Person, without duplication: (i) all indebtedness
of such Person for borrowed money, for amounts drawn under a letter of credit,
or for the deferred purchase price of property for which such Person or its
assets is liable, (ii) all unfunded amounts under a loan agreement, letter of
credit, or other credit facility for which such Person would be liable if such
amounts were advanced thereunder, (iii) all amounts required to be paid by such
Person as a guaranteed payment to partners or a preferred or special dividend,
including any mandatory redemption of shares or interests, (iv) all indebtedness
guaranteed by such Person, (v) all obligations under leases that constitute
capital leases for which such Person is liable, (vi) all obligations of such
Person under interest rate swaps, caps, floors, collars and other interest hedge
agreements, in each case for which such Person is liable or its assets are
liable, whether such Person (or its assets) is

- 14 -



--------------------------------------------------------------------------------



liable contingently or otherwise, as obligor, guarantor or otherwise, or in
respect of which obligations such Person otherwise assures a creditor against
loss and (vii) any other contractual obligation for the payment of money which
is not settled within thirty (30) days of the incurrence of such obligation.
“Indemnified Persons” has the meaning set forth in Section 8.2(b).
“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under any Loan Document and (ii) to the extent not otherwise described in clause
(i), Other Taxes.
“Independent” means, when used with respect to any Person, a Person who:
(i) does not have any direct financial interest or any material indirect
financial interest in Borrower or in any Affiliate of Borrower, (ii) is not
connected with Borrower or any Affiliate of Borrower as an officer, employee,
promoter, underwriter, trustee, partner, member, manager, creditor, director,
supplier, customer or Person performing similar functions and (iii) is not a
member of the immediate family of a Person defined in clauses (i) or (ii) above.
“Independent Accountant” means (i) a firm of nationally recognized, certified
public accountants which is Independent and which is selected by Borrower and
reasonably acceptable to Lender or (ii) such other certified public
accountant(s) selected by Borrower, which is Independent and reasonably
acceptable to Lender.
“Independent Director” means an individual who has prior experience as an
independent director, independent manager or independent member with at least
three (3) years of employment experience and who is provided by CT Corporation,
Corporation Service Company, National Registered Agents, Inc., Wilmington Trust
Company, Stewart Management Company, Lord Securities Corporation or, if none of
those companies is then providing professional Independent Directors, another
nationally-recognized company reasonably approved by Lender, in each case that
is not an Affiliate of Borrower and that provides professional Independent
Directors and other corporate services in the ordinary course of its business,
and which individual is duly appointed as an Independent Director and is not,
and has never been, and will not while serving as Independent Director be, any
of the following:
(i)    a member, partner, equityholder, manager, director, officer or employee
of Borrower or any of its equityholders or Affiliates (other than as an
Independent Director of Borrower or an Affiliate of Borrower that is not in the
direct chain of ownership of Borrower and that is required by a creditor to be a
single purpose bankruptcy remote entity, provided that such Independent Director
is employed by a company that routinely provides professional Independent
Directors or managers in the ordinary course of its business);
(ii)    a creditor, supplier or service provider (including provider of
professional services) to Borrower or any of its equityholders or Affiliates
(other than a nationally-recognized company that routinely provides professional
Independent Directors and other corporate services to Borrower or any of its
Affiliates in the ordinary course of its business);

- 15 -



--------------------------------------------------------------------------------



(iii)    a family member of any such member, partner, equityholder, manager,
director, officer, employee, creditor, supplier or service provider; or
(iv)    a Person that controls (whether directly, indirectly or otherwise) any
of clauses (i), (ii) or (iii) above.
A natural person who otherwise satisfies the foregoing definition and satisfies
clause (i) by reason of being the Independent Director of a “special purpose
entity” affiliated with Borrower shall be qualified to serve as an Independent
Director of Borrower, provided that the fees that such individual earns from
serving as an Independent Director of Affiliates of Borrower in any given year
constitute in the aggregate less than five percent (5%) of such individual’s
annual income for that year. For purposes of this paragraph, a “special purpose
entity” is an entity, whose organizational documents contain restrictions on its
activities and impose requirements intended to preserve such entity’s
separateness that are substantially similar to those contained in the definition
of Special Purpose Entity of this Agreement.
“Individual Material Adverse Effect” means, in respect of a Property, any event
or condition that has a material adverse effect on (i) the profitability, value,
use, operation, leasing or marketability of such Property or results in any
material liability to, claim against or obligation of Lender or any Loan Party
or (ii) the enforceability, validity, perfection or priority of the lien of the
Collateral Documents with respect to such Property.
“Initial Interest Rate” means, with respect to each Component, an interest rate
per annum equal to the rate set forth opposite such Component in the table
below:
Component
Interest Rate
Component A
3.8315%
Component B
4.3945%
Component C
4.7905%
Component D
5.1355%
Component E
6.1695%




“Initial Principal Balance” means $477,729,000.
“Insolvency Opinion” means that certain non-consolidation opinion letter dated
the Closing Date delivered by Richards, Layton & Finger, P.A. in connection with
the Loan.
“Insurance Funds” has the meaning set forth in Section 6.2.1.
“Insurance Premiums” has the meaning set forth in Section 5.1.1(d).
“Insurance Proceeds” has the meaning set forth in the definition of “Net
Proceeds”.
“Insurance Subaccount” has the meaning set forth in Section 6.2.1.

- 16 -



--------------------------------------------------------------------------------



“Interest Period” means, in connection with the calculation of interest accrued
with respect to any specified Payment Date, including the Maturity Date, the
calendar month prior to the calendar month in which such Payment Date occurs;
provided, however, the initial Interest Period shall be the period commencing on
the Closing Date, and ending on and including September 30, 2015 and shall
consist of 9 days.
“IRS” means the United States Internal Revenue Service.
“KBRA” means Kroll Bond Rating Agency, Inc.
“Lease” means a bona fide written lease, sublease, letting, license, concession
or other agreement pursuant to which any Person is granted a possessory interest
in, or right to use or occupy all or any portion of any space in any Property by
or on behalf of Borrower, and (i) every modification, amendment or other
agreement relating to such lease, sublease or other agreement entered into in
connection with such lease, sublease or other agreement, and (ii) every
guarantee of the performance and observance of the covenants, conditions and
agreements to be performed and observed by the Tenant.
“Legal Requirements” means, with respect to each Property and the Properties as
a whole, all federal, state, county, municipal and other governmental statutes,
laws, rules, orders, regulations, ordinances, judgments, decrees and injunctions
of Governmental Authorities affecting such Property or any part thereof, or the
construction, use, alteration or operation thereof, or any part thereof, whether
now or hereafter enacted and in force, and all permits, licenses and
authorizations and regulations relating thereto, and all covenants, agreements,
restrictions and encumbrances contained in any instruments, either of record or
known to Borrower, at any time in force affecting Borrower, such Property or any
part thereof, including, without limitation, any which may (i) require repairs,
modifications or alterations in or to such Property or any part thereof, or
(ii) in any way limit the use and enjoyment thereof.
“Lender” has the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.
“Lending Parties” has the meaning set forth in Section 9.18(a).
“Liabilities” has the meaning set forth in Section 8.2(b).
“Lien” means any mortgage, deed of trust, lien (statutory or otherwise), pledge,
hypothecation, easement, restrictive covenant, preference, assignment, security
interest, or any other encumbrance, charge or transfer of, or any agreement to
enter into or create any of the foregoing, on or affecting all or any portion of
any Collateral or any interest therein, or any direct interest in any Loan
Party, including any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, the filing of any financing statement, and mechanic’s, materialmen’s
and other similar liens and encumbrances.
“Loan” means the loan made by Lender to Borrower pursuant to this Agreement.

- 17 -



--------------------------------------------------------------------------------



“Loan Documents” means, collectively, this Agreement, the Note, each Management
Agreement, the Sponsor Guaranty, the Equity Owner Guaranty, the Environmental
Indemnity, each Collateral Document, and all other agreements, instruments and
documents delivered pursuant thereto or in connection therewith, as the same may
be (and each of the foregoing defined terms shall refer to such documents as
they may be) amended, restated, replaced, supplemented or otherwise modified
from time to time.
“Loan Party” means Borrower, Equity Owner and each Borrower TRS (if any).
“Lockout Period” means the period commencing on the Closing Date and continuing
until and including the date that is one day before the Payment Date occurring
in November 2016.
“Low DSCR Cure Prepayment” means any voluntary prepayment made by Borrower to
Lender of the principal of the Loan during any Low DSCR Period.
“Low DSCR Period” shall commence if, as of any Calculation Date, the Debt
Service Coverage Ratio is less than 1.20:1.00, and shall end if (i) the
Properties have achieved, as of any two succeeding consecutive Calculation
Dates, a Debt Service Coverage Ratio of at least 1.20:1.00 or (ii) immediately
(without waiting for two (2) consecutive Calculation Dates) upon Borrower
prepaying the principal amount of the Loan in an amount sufficient to cause the
Debt  Service Coverage Ratio to be equal to or in excess of 1.20:1.00.
“Major Contract” means (i) any management agreement relating to the Properties
or the Loan Parties to which a Loan Party is a party, (ii) any agreement between
any Loan Party and any Affiliate of any Relevant Party and (iii) any brokerage,
leasing, cleaning, maintenance, service or other contract or agreement of any
kind (other than Leases) relating to the Properties, in each case involving
payment or expense of more than One Million Dollars ($1,000,000) during any
twelve (12) month period, unless cancelable on thirty (30) days or less notice
without requiring payment of termination fees or payments of any kind (other
than amounts that accrued prior to the termination date).
“Management Agreement” means the Existing Management Agreement or a Replacement
Management Agreement pursuant to which a Qualified Manager is managing one or
more of the Properties in accordance with the terms and provisions of this
Agreement, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
“Management Fee Cap” means,  with  respect  to  each calendar month,  six
percent (6.0%) of gross Rents and business interruption and/or rental loss
insurance proceeds, in each case,  collected  with  respect  to  the  Properties
for  such calendar month; provided, that for purposes of determining gross Rents
collected, collections of Advance Rent shall be allocated to the applicable
calendar month set forth in the applicable Advance Rent Disbursement Schedule.


“Manager” means Existing Manager or, if the context requires, a Qualified
Manager who is managing one or more of the Properties in accordance with the
terms and provisions of this Agreement or pursuant to a Replacement Management
Agreement.

- 18 -



--------------------------------------------------------------------------------



“Margin Stock” has the meaning set forth in Section 3.1.20.
“Material Action” has the meaning set forth in the definition of “Special
Purpose Entity”.
“Material Adverse Effect” means a material adverse effect on (i) the property,
business, operations or financial condition of the Loan Parties taken as a
whole, (ii) the use, operation or value of the Properties, taken as a whole,
(iii) the ability of Borrower to repay the principal and interest of the Loan
when due or to satisfy any of Borrower’s other obligations under the Loan
Documents, or (iv) the enforceability or validity of any Loan Document, the
perfection or priority of any Lien created under any Loan Document or the
rights, interests and remedies of Lender under any Loan Document.
“Maturity Date” means October 9, 2045; or such earlier date on which the final
payment of principal of the Note becomes due and payable as herein or therein
provided, whether by declaration of acceleration, or otherwise.
“Maximum Legal Rate” means the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness evidenced by the Note and as provided for herein
or the other Loan Documents, under the laws of such state or states whose laws
are held by any court of competent jurisdiction to govern the interest rate
provisions of the Loan.
“Minimum Disbursement Amount” means $100,000.
“Monthly Amortization Amount” means, with respect to each Payment Date, an
amount equal to one-twelfth (1/12th) of one percent (1%) of the Outstanding
Principal Balance on the Closing Date, reduced (but not below zero) by the
balance of the De-Leveraging Account as of such Payment Date.
“Monthly Budgeted Amount” has the meaning set forth in Section 4.3.2.
“Monthly Debt Service Payment Amount” means, for each Payment Date, an amount
equal to the sum of (i) the amount of interest which is then due on all of the
Components of the Loan at the Initial Interest Rate in the aggregate for the
Interest Period ending on the last day of the calendar month immediately
preceding such Payment Date plus (ii) the Monthly Amortization Amount.
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgage” means a Mortgage or Deed of Trust or Deed to Secure Debt, as
applicable, for each Property or for multiple Properties located within the same
county or parish, dated as of the Closing Date (or, in connection with a
Property which is a Substitute Property, dated as of the date of the
substitution), executed and delivered by Borrower, constituting a Lien on the
Improvements and the Property or Properties, as applicable, as Collateral for
the Loan, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

- 19 -



--------------------------------------------------------------------------------



“Mortgage Documents” means the Mortgages, the Collateral Assignments of Leases
and Rents and, if any, the Fixture Filings.
“Multiemployer Plan” means a plan within the meaning of Section 414(f) of the
Code or Section 3(37) of ERISA to which contributions are required to be made by
any Loan Party or any of its ERISA Affiliates or to which any such entity has
any liability.
“Net Assets” means, with respect to any Person, the difference between (i) such
Person’s assets determined in accordance with GAAP, but excluding accumulated
depreciation, and (ii) such Person’s liabilities determined in accordance with
GAAP.
“Net Proceeds” means (i) the net amount of all insurance proceeds received by
Lender pursuant to Section 5.1.1(a)(i) and (iii) as a result of damage to or
destruction of a Property, after deduction of its reasonable costs and expenses
(including, but not limited to, reasonable counsel fees), if any, in collecting
same (“Insurance Proceeds”), or (ii) the net amount of an Award, after deduction
of Lender’s reasonable costs and expenses (including, but not limited to,
reasonable counsel fees), if any, in collecting same (“Condemnation Proceeds”),
whichever the case may be.
“Net Proceeds Deficiency” has the meaning set forth in Section 5.4(d)(vi).
“Net Transfer Proceeds” means, with respect to the Transfer of any Property, the
gross sales price for such Property (including any earnest money, down payment
or similar deposit included in the total sales price paid by the purchaser),
less Transfer Expenses.
“Non-Property Taxes” means all Taxes other than Property Taxes.
“Note” means that certain Promissory Note, dated the Closing Date, in the
principal amount of the Initial Principal Balance, made by Borrower in favor of
Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
“Obligations” means, collectively, Borrower’s obligations for the payment of the
Debt and the performance by the Relevant Parties of the Other Obligations.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of Treasury.
“Officer’s Certificate” means a certificate delivered to Lender by Borrower
which is signed by an authorized officer of Borrower.
“Operating Expenses” means, for any period, without duplication, all expenses
actually paid or payable by Borrower during such period in connection with the
administration, operation, management, maintenance, repair and use of the
Properties, determined on an accrual basis, and, except to the extent otherwise
provided in this definition, in accordance with GAAP. Operating Expenses
specifically shall include, without duplication, (i) all operating expenses
incurred in such period based on quarterly financial statements delivered to
Lender in accordance with Section 4.3.1(a), (ii) cost of utilities, inventories,
and fixed asset supplies consumed in the operation of the Properties (iii)
management fees in an amount equal to the greater of (A) actual management fees

- 20 -



--------------------------------------------------------------------------------



or (B) the Management Fee Cap, (iv) costs and fees of independent professionals
(including, without limitation, legal, accounting, consultants and other
professional expenses), technical consultants, operational experts (including
quality assurance inspectors) or other third parties retained to perform
services required or permitted hereunder, (v) operational equipment and other
lease payments to the extent constituting operating expenses under GAAP,
(vi) Property Taxes and HOA Fees, (vii) insurance premiums and (viii) Property
maintenance expenses. Notwithstanding the foregoing, Operating Expenses shall
not include (A) depreciation or amortization, (B) income taxes or other charges
in the nature of income taxes, (C) any expenses (including legal, accounting and
other professional fees, expenses and disbursements) incurred in connection with
the making of the Loan or the sale, exchange, transfer, financing or refinancing
of all or any portion of any Property or in connection with the recovery of
Insurance Proceeds or Awards, (D) any loss that is covered by the Policies,
including any portion of a loss that is subject to a deductible under the
Policies, (E) Capital Expenditures, (F) Debt Service, (G) expenses incurred in
connection with the acquisition, initial renovation and initial leasing of
Properties and other activities undertaken prior to such initial lease that do
not constitute recurring operating expenses to be paid by Borrower, including
eviction of existing tenants, incentive payments to tenants and other similar
expenses, (H) any item of expense which would otherwise be considered within
Operating Expenses pursuant to the provisions above but is paid directly by any
Tenant under a Lease, (I) any service that is required to be provided by Manager
pursuant to the Management Agreement without compensation or reimbursement
(other than the management fee set forth in the Management Agreement), (J) any
expenses that relate to a Property from and after the release of such Property
in accordance with Section 2.5, (K) bad debt expense with respect to Rents, (L)
the value of any free rent or other concessions provided with respect to the
Properties, or (M) corporate overhead expenses incurred by Borrower’s
Affiliates.
“Other Connection Taxes” means Taxes imposed as a result of a present or former
connection between Lender and the jurisdiction imposing such Tax (other than
connections arising from such Lender having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).
“Other Obligations” means (i) the performance of all obligations of Borrower
contained herein; (ii) the performance of each obligation of the Relevant
Parties contained in any other Loan Document; and (iii) the performance of each
obligation of the Relevant Parties contained in any renewal, extension,
amendment, restatement, modification, consolidation, change of, or substitution
or replacement for, all or any part of this Agreement, the Note or any other
Loan Document.
“Other Receipts” for any period of determination, any actual receipts received
by Borrower from sources other than Rents with respect to the Properties, to the
extent they are properly included as operating income for such period in
accordance with GAAP (including maintenance recovery fees but, for the avoidance
of doubt, excluding income from the Transfer of any Property).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security

- 21 -



--------------------------------------------------------------------------------



interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment.
“Outstanding Principal Balance” means, as of any date, the outstanding principal
balance of the Components of the Loan.
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT
ACT) of 2001, as the same may be amended from time to time, and corresponding
provisions of future laws.
“Patriot Act Offense” has the meaning set forth in Section 3.1.24(a).
“Payment Date” means the ninth (9th) day of each calendar month during the Term
or, if such ninth day is not a Business Day, the immediately preceding Business
Day; provided, that the first Payment Date shall be November 9, 2015.
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Periodic Rating Agency Information” has the meaning set forth in Section
4.3.14.
“Permitted Indebtedness” has the meaning set forth in Section 4.2.2.
“Permitted Investments” means:
(i)    obligations of, or obligations fully guaranteed as to payment of
principal and interest by, the United States or any agency or instrumentality
thereof provided such obligations are backed by the full faith and credit of the
United States including, without limitation, obligations of: the United States
Treasury (all direct or fully guaranteed obligations), the Farmers Home
Administration (certificates of beneficial ownership), the General Services
Administration (participation certificates), the United States Maritime
Administration (guaranteed Title XI financing), the Small Business
Administration (guaranteed participation certificates and guaranteed pool
certificates), the United States Department of Housing and Urban Development
(local authority bonds) and the Washington Metropolitan Area Transit Authority
(guaranteed transit bonds); provided, however, that the investments described in
this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;
(ii)    federal funds, unsecured certificates of deposit, time deposits,
bankers’ acceptances and repurchase agreements with maturities of not more than
365 days of any bank, (A) in the case of such investments with maturities of
thirty (30) days or less, the short term obligations of which are rated in the
highest short term rating category by each Rating

- 22 -



--------------------------------------------------------------------------------



Agency (or, if not rated by all Approved Rating Agencies, rated by Moody’s in
the highest short term rating category) and the long term obligations of which
are rated at least “A2” by Moody’s (or such lower rating for which Rating Agency
Confirmation is received with respect to Moody’s), (B) in the case of such
investments with maturities of three (3) months or less, but more than thirty
(30) days, the short term obligations of which are rated in the highest short
term rating category by each Rating Agency (or, if not rated by all Approved
Rating Agencies, rated by Moody’s in the highest short term rating category) and
the long term obligations of which are rated at least “A1” by Moody’s (or such
lower rating for which Rating Agency Confirmation is received with respect to
Moody’s), (C) in the case of such investments with maturities of six (6) months
or less, but more than three (3) months, the short term obligations of which are
rated in the highest short term rating category by each Rating Agency (or, if
not rated by all Approved Rating Agencies, rated by Moody’s in the highest short
term rating category) and the long term obligations of which are rated at least
“Aa3” by Moody’s (or such lower rating for which Rating Agency Confirmation is
received with respect to Moody’s), and (D) in the case of such investments with
maturities of more than six (6) months, the short term obligations of which are
rated in the highest short term rating category by each Rating Agency (or, if
not rated by all Approved Rating Agencies, rated by Moody’s in the highest short
term rating category) and the long term obligations of which are rated “Aaa” by
Moody’s (or such lower rating for which Rating Agency Confirmation is received
with respect to Moody’s); provided, however, that the investments described in
this clause must (1) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (2) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (3) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (4) such investments must not be subject to liquidation prior to
their maturity;
(iii)    fully Federal Deposit Insurance Corporation-insured demand and time
deposits in, or certificates of deposit of, or bankers’ acceptances issued by,
any bank or trust company, savings and loan association or savings bank, (A) in
the case of such investments with maturities of thirty (30) days or less, the
short term obligations of which are rated in the highest short term rating
category by each Rating Agency (or, if not rated by all Approved Rating
Agencies, rated by Moody’s in the highest short term rating category) and the
long term obligations of which are rated at least “A2” by Moody’s (or such lower
rating for which Rating Agency Confirmation is received with respect to
Moody’s), (B) in the case of such investments with maturities of three (3)
months or less, but more than thirty (30) days, the short term obligations of
which are rated in the highest short term rating category by each Rating Agency
(or, if not rated by all Approved Rating Agencies, rated by Moody’s in the
highest short term rating category) and the long term obligations of which are
rated at least “A1” by Moody’s (or such lower rating for which Rating Agency
Confirmation is received with respect to Moody’s), (C) in the case of such
investments with maturities of six (6) months or less, but more than three (3)
months, the short term obligations of which are rated in the highest short term
rating category by each Rating Agency (or, if not rated by all Approved Rating
Agencies, rated by Moody’s in the highest short term rating category) and the
long term obligations of which are rated at least “Aa3” by Moody’s (or such
lower rating

- 23 -



--------------------------------------------------------------------------------



for which Rating Agency Confirmation is received with respect to Moody’s), and
(D) in the case of such investments with maturities of more than six (6) months,
the short term obligations of which are rated in the highest short term rating
category by each Rating Agency (or, if not rated by all Approved Rating
Agencies, rated by Moody’s in the highest short term rating category) and the
long term obligations of which are rated “Aaa” by Moody’s (or such lower rating
for which Rating Agency Confirmation is received with respect to Moody’s);
provided, however, that the investments described in this clause must (1) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (2) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (3) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, and (4) such investments must not
be subject to liquidation prior to their maturity;
(iv)    debt obligations with maturities of not more than 365 days and at all
times rated by each Rating Agency in its highest long-term unsecured rating
category (or, if not rated by all Approved Rating Agencies, rated by Moody’s in
its highest long-term unsecured rating category); provided, however, that the
investments described in this clause must (A) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (B) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;
(v)    commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) with maturities
of not more than 365 days (A) in the case of such investments with maturities of
thirty (30) days or less, the short term obligations of which are rated in the
highest short term rating category by each Rating Agency (or, if not rated by
all Approved Rating Agencies, rated by Moody’s in the highest short term rating
category) and the long term obligations of which are rated at least “A2” by
Moody’s (or such lower rating for which Rating Agency Confirmation is received
with respect to Moody’s), (B) in the case of such investments with maturities of
three (3) months or less, but more than thirty (30) days, the short term
obligations of which are rated in the highest short term rating category by each
Rating Agency (or, if not rated by all Approved Rating Agencies, rated Moody’s
in the highest short term rating category) and the long term obligations of
which are rated at least “A1” by Moody’s (or such lower rating for which Rating
Agency Confirmation is received with respect to Moody’s), (C) in the case of
such investments with maturities of six (6) months or less, but more than three
(3) months, the short term obligations of which are rated in the highest short
term rating category by each Rating Agency (or, if not rated by all Approved
Rating Agencies, rated by Moody’s in the highest short term rating category )
and the long term obligations of which are rated at least “Aa3” by Moody’s (or
such lower rating for which Rating Agency Confirmation is received with respect
to Moody’s), and (D) in the case of such investments with maturities of more
than six (6) months, the short term obligations of which are rated in the
highest short term rating category by each Rating Agency (or, if not rated by
all Approved Rating Agencies,

- 24 -



--------------------------------------------------------------------------------



rated by Moody’s in the highest short term rating category) and the long term
obligations of which are rated “Aaa” by Moody’s (or such lower rating for which
Rating Agency Confirmation is received with respect to Moody’s); provided,
however, that the investments described in this clause must (1) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (2) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (3) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, and (4) such investments must not
be subject to liquidation prior to their maturity;
(vi)    units of taxable money market funds, which funds are regulated
investment companies and invested solely in obligations backed by the full faith
and credit of the United States, which funds have the highest rating available
from each Rating Agency (or, if not rated by all Approved Rating Agencies, rated
by at least one Approved Rating Agency and otherwise acceptable to each other
Approved Rating Agency, as confirmed in writing that such investment would not,
in and of itself, result in a downgrade, qualification or withdrawal of the
initial, or, if higher, then current ratings assigned to the Securities) for
money market funds; and
(vii)    any other security, obligation or investment which has been
specifically approved as a Permitted Investment in writing (A) by Lender and
(B) each Rating Agency, as confirmed by satisfaction of the Rating Agency
Condition with respect to each Approved Rating Agency;
provided, however, that no obligation or security shall be a Permitted
Investment if (a) such obligation or security evidences a right to receive only
interest payments or (b) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of one hundred twenty percent (120%) of
the yield to maturity at par of such underlying investment and provided,
further, that each investment described hereunder must have (x) a predetermined
fixed amount of principal due at maturity (that cannot vary or change) and (y)
an original maturity of not more than 365 days and a remaining maturity of not
more than thirty (30) days.
“Permitted Liens” means, collectively, (i) the Liens and security interests
created by the Loan Documents, (ii) all encumbrances and other matters disclosed
in the Title Insurance Policies for the Properties and, with respect to any
Substitute Property, as Lender has approved in writing in Lender’s reasonable
discretion, (iii) Liens, if any, for Non-Property Taxes or Property Taxes
imposed by any Governmental Authority not yet due or delinquent, (iv) Liens
arising after the Closing Date for Non-Property Taxes, Property Taxes or HOA
Fees being contested in accordance with Section 4.1.3 or Section 4.4.5, (v) any
workers’, mechanics’ or other similar Liens on a Property that are bonded or
discharged within sixty (60) days after Borrower first receives written notice
of such Lien, (vi) all easements, rights-of-way, restrictions and other similar
non-monetary encumbrances recorded against and affecting any Property and that
would not reasonably be expected to and do not have an Individual Material
Adverse Effect on the Property, (vii) such other

- 25 -



--------------------------------------------------------------------------------



title and survey exceptions as Lender has approved or may approve in writing in
Lender’s reasonable discretion and (viii) rights of Tenants as Tenants only
under Leases permitted hereunder.
“Permitted Transfers” has the meaning set forth in Section 4.2.17(d).
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any other
entity, any Governmental Authority and any fiduciary acting in such capacity on
behalf of any of the foregoing.
“Placement Agents” has the meaning set forth in Section 9.13.
“Plan” means an “employee benefit plan” as defined in Section 3(3) of ERISA that
is established, maintained or contributed to by any Loan Party or any of its
ERISA Affiliates (or as to which such entity has any liability) and that is
covered by Title IV of ERISA, other than a Multiemployer Plan.
“Plan Termination Event” means (i) any event described in Section 4043 of ERISA
with respect to any Plan; (ii) the withdrawal of any Loan Party or any of its
ERISA Affiliates from a Plan during a plan year in which such Loan Party or such
ERISA Affiliate was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA; (iii) the imposition of an obligation on any Loan Party or any of its
ERISA Affiliates under Section 4041 of ERISA to provide affected parties written
notice of intent to terminate a Plan in a distress termination described in
Section 4041(c) of ERISA; (iv) the institution of proceedings by the PBGC to
terminate a Plan or by any similar foreign governmental authority to terminate a
Foreign Plan; (v) any event or condition which could reasonably constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan; (vi) the institution of proceedings by a
foreign governmental authority to appoint a trustee to administer any Foreign
Plan; or (vii) the partial or complete withdrawal of any Loan Party or any of
its ERISA Affiliates from a Multiemployer Plan or Foreign Plan or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.
“Policy” and “Policies” shall have the respective meanings set forth in Section
5.1.1(b).
“Prepayment Notice” means a prior written notice to Lender specifying the
proposed Business Day on which a prepayment of the Debt is to be made pursuant
to Section 2.4.1, which date shall be no earlier than ten (10) days after the
date of such Prepayment Notice and no later than ninety (90) days after the date
of such Prepayment Notice. A Prepayment Notice may be revoked in writing by
Borrower, or may be modified in writing by Borrower to a new specified Business
Day, in each case, on or prior to the proposed prepayment date set forth in such
Prepayment Notice; provided that such new Business Day shall be no earlier than
such proposed prepayment date. If revoked (as opposed to modified), any new
Prepayment Notice shall comply with the timeframes set forth above. Borrower
shall pay to Lender all out-of-pocket costs and expenses (if any) incurred by
Lender in connection with Borrower’s permitted revocation or modification of any
Prepayment Notice.

- 26 -



--------------------------------------------------------------------------------



“Priority” means that the valid and proper foreclosure of a Lien for HOA Fees
will extinguish the Lien of a Mortgage with respect to the relevant HOA
Property.
“Properties Schedule” means the data tape of Properties attached hereto as
Schedule II.A as of the Closing Date, as updated on a monthly basis in the form
attached hereto as Schedule II.B, and supplemented quarterly by the data
included on Schedule II.C pursuant to Section 4.3.7.
“Property” means, individually, and “Properties” means, collectively, (i) the
residential real properties described on the Properties Schedule as of the
Closing Date and encumbered by the Mortgages and (ii) any residential real
properties that are Substitute Properties; provided that if the Allocated Loan
Amount for any Property has been reduced to zero and all interest and other
Obligations related thereto that are required to be paid on or prior to the date
when the Allocated Loan Amount for such Property is required to be repaid have
been repaid in full, then such residential real property shall no longer be a
Property hereunder. The Properties include the Improvements now or hereafter
erected or installed thereon and other personal property owned by Borrower
located thereon, together with all rights pertaining to such real property,
Improvements and personal property.
“Property Covenants” means those covenants set forth in Section 4.4 and the
covenants contained in Section 2 of the Environmental Indemnity.
“Property Representations” means those representations and warranties set forth
in Section 3.2 and Section 1 of the Environmental Indemnity.
“Property Taxes” means any real estate and personal property taxes, assessments,
water charges, sewer rents, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto now or hereafter levied
or assessed or imposed by a Governmental Authority against any Property, any
Collateral, any part of either of the foregoing or Borrower.
“Provided Information” means any and all financial and other information
provided at any time prepared by, or on behalf of, Borrower, Equity Owner and/or
Manager.
“Public Vehicle” means a Person whose securities are listed and traded on a
national securities exchange and shall include a majority owned subsidiary of
any such Person or any operating partnership through which such Person conducts
all or substantially all of its business.
“Qualified Manager” means (i) Existing Manager, (ii) any Person that is under
common Control with Existing Manager or Sponsor and/or (iii) a reputable Person
that has at least two (2) years’ experience in the management of at least two
hundred fifty (250) residential rental properties in each metropolitan
statistical area in which the applicable Properties to be managed by such Person
are located and is not the subject of a bankruptcy or similar proceeding;
provided, that in the case of the foregoing subclause (iii), Borrower shall have
obtained a Rating Agency Confirmation in respect of the management of the
Properties by such Person; and provided, further, that in the case of the
foregoing subclause (ii) and subclause (iii), if such Person is an Affiliate of
Borrower, Borrower shall have obtained an Additional Insolvency Opinion if such
an opinion is requested by Lender.

- 27 -



--------------------------------------------------------------------------------



“Qualified Release Property Default” has the meaning set forth in Section
2.5(b).
“Qualified Transferee” means (i) Sponsor or (ii) any Person that (A) has Net
Assets of not less than $300,000,000 (exclusive of such Person’s direct or
indirect interest in the Properties and Borrower), (B) has not been the subject
of a voluntary or involuntary (to the extent the same has not been discharged)
bankruptcy proceeding or any governmental or regulatory investigation which
resulted in a final, nonappealable conviction for criminal activity involving
moral turpitude, (C) is (or is under common Control with a Person that is)
regularly engaged in the management, ownership or operation of residential
rental properties and (D) with respect to the applicable Transfer to such
Person, Borrower shall have obtained a Rating Agency Confirmation.
“Quarterly HOA Report” has the meaning set forth in Section 4.3.16.
“Quarterly Investor Rollup Report” has the meaning set forth in Section 4.3.7.
“Rating Agency Confirmation” means a written affirmation from each of the
Approved Rating Agencies that the credit rating of the Securities by such
Approved Rating Agency immediately prior to the occurrence of the event with
respect to which such Approved Rating Agency Confirmation is sought will not be
qualified, downgraded or withdrawn as a result of the occurrence of such event,
which affirmation may be granted or withheld in such Rating Agency’s sole and
absolute discretion. In the event that, at any given time, no Securities are
then outstanding, then the term Rating Agency Confirmation shall be deemed
instead to require the written approval of Lender based on its reasonable, good
faith determination of whether the Approved Rating Agencies would issue a Rating
Agency Confirmation if any such Securities were outstanding.
“Register” has the meaning set forth in Section 8.1.
“Release Amount” means, for a Property, the following applicable amount together
with any other amounts specified in Section 2.4.4:
(i)    prior to the Anticipated Repayment Date:
(A)    in connection with the Transfer of a Property (other than a Designated
HOA Property) pursuant to Section 2.5 or any failure of a Property to qualify as
an Eligible Property due to the occurrence of a Voluntary Action (such
Properties, “Release Premium Properties”), (A) one hundred five percent (105%)
of the Allocated Loan Amount for such Property if the sum of the initial
Allocated Loan Amounts of all Release Premium Properties, including such
Property, is less than $47,772,900 (B) one hundred ten percent (110%) of the
Allocated Loan Amount for such Property if the sum of the initial Allocated Loan
Amounts of all Release Premium Properties, including such Property, is equal to
or greater than $47,772,900 but less than $71,659,350, (C) one hundred fifteen
percent (115%) of the Allocated Loan Amount for such Property if the sum of the
initial Allocated Loan Amounts of all Release Premium Properties, including such
Property, is equal to or greater than $71,659,350 but less than $95,545,800, and
(D) one hundred twenty percent (120%) of the Allocated Loan Amount for such
Property if the sum of the initial Allocated

- 28 -



--------------------------------------------------------------------------------



Loan Amounts of all Release Premium Properties, including such Property, is
equal to or greater than $95,545,800;
(B)    in connection with any failure of a Property to qualify as an Eligible
Property, other than due to the occurrence of a Voluntary Action, that is not
cured within the applicable Cure Period, an amount equal to one hundred percent
(100%) of the Allocated Loan Amount for such Property;
(C)    in connection with any Condemnation or Casualty of any Property for which
prepayment of the Release Amount is required pursuant to Section 5.3 or Section
5.4, one hundred percent (100%) of the Allocated Loan Amount for such Property;
and
(D)    in connection with the release of Designated HOA Properties, a percentage
of the Allocated Loan Amounts for such Properties that is (A) at least equal to
one hundred percent (100%) and (B) with respect to such percentage of Allocated
Loan Amount, Borrower has obtained a Rating Agency Confirmation; and
(ii)    from and after the Anticipated Repayment Date:
(A)    for Release Premium Properties, one hundred percent (100%) of the Net
Transfer Proceeds for such Property, subject to the provisions of Section
2.5(k);
(B)     in connection with any failure of a Property to qualify as an Eligible
Property, other than due to the occurrence of a Voluntary Action, that is not
cured within the applicable Cure Period, an amount equal to one hundred percent
(100%) of the Allocated Loan Amount for such Property;
(C)    in connection with any Condemnation or Casualty of any Property for which
prepayment of the Release Amount is required pursuant to Section 5.3 or Section
5.4, one hundred percent (100%) of the Net Proceeds for such Property; and
(D)    in connection with the release of Designated HOA Properties, a percentage
of the Allocated Loan Amounts for such Properties that is (A) at least equal to
one hundred percent (100%) and (B) with respect to such percentage of Allocated
Loan Amount, Borrower has obtained a Rating Agency Confirmation.
“Release Premium Properties” has the meanings set forth in the definition of
“Release Amount”.
“Release Property” has the meaning set forth in Section 2.5.
“Relevant Party” means each Loan Party and Sponsor (and, collectively “Relevant
Parties”).
“REMIC Trust” means a “real estate mortgage investment conduit”, within the
meaning of Section 860D of the Code, that holds the Note or a portion thereof.

- 29 -



--------------------------------------------------------------------------------



“Renovation Standards” means the maintenance, repairs, improvements and
installations that (i) are necessary for a Property to conform to applicable
material Legal Requirements and (ii) do not deviate materially from local rental
market standards for the area in which such Property is located.
“Rent Deposit Account” has the meaning set forth in Section 2.6(a).
“Rent Deposit Bank” has the meaning set forth in Section 2.6(a).
“Rent Refund” means, with respect to any Tenant in default under any applicable
Lease, any payment of Rent (in whole or in part) delivered by such Tenant to
Manager, to the extent Borrower or Manager reasonably determines the return of
the same is necessary in order to preserve Borrower’s enforcement remedies under
the applicable Lease.
“Rents” means, with respect to each Property, all rents and rent equivalents
(including for forfeited security deposits allocated to rent) and any fees,
payments or other compensation from any Tenant.
“Repayment Date” means the date of a prepayment of the Loan pursuant to the
provisions of Section 2.4.
“Replacement Management Agreement” means, collectively, (i) either (A) a
management agreement with a Qualified Manager, substantially in the same form
and substance as the Existing Management Agreement; (B) a management agreement
with a Qualified Manager, which management agreement shall be reasonably
acceptable to Lender in form and substance; provided, that with respect to this
clause (B), (x) if such management agreement provides for the payment of
management fees at a rate that is in excess of the rate provided for under the
Existing Management Agreement, then Borrower shall have obtained a Rating Agency
Confirmation with respect to such increase in management fees and (y) otherwise
Lender, at its option, may require that Borrower obtain a Rating Agency
Confirmation with respect to such management agreement; or (C) a management
agreement with a Manager approved by Lender in accordance with Section
4.1.18(b)(y) and satisfying the conditions set forth in clauses (B)(x) and
(B)(y) above, and (ii) an assignment of management agreement and subordination
of management fees substantially in the form of the Assignment of Management
Agreement dated as of the Closing Date (or such other form and substance
reasonably acceptable to Lender and the Qualified Manager).
“Reportable Event” has the meaning set forth in Section 4043 of ERISA.
“Request for Release” means a request for release of a Property in connection
with any Transfer of a Property, substantially in the form attached hereto as
Exhibit D.
“Reserve Funds” means, collectively, all funds deposited by Borrower with Lender
or Cash Management Account Bank pursuant to Article 6, including, but not
limited to, the Capital Expenditure Funds, the Insurance Funds, the HOA Funds,
the Tax Funds, the Casualty and Condemnation Funds, the Cash Collateral Funds,
the Eligibility Funds and the Advance Rent Funds.

- 30 -



--------------------------------------------------------------------------------



“Reserve Release Date” means any Business Day as requested by Borrower pursuant
to a Reserve Release Request; provided, that there shall be no more than one
Reserve Release Date in any calendar month.
“Reserve Release Request” means any written request by Borrower for a release of
Reserve Funds made in accordance with Article 6.
“Responsible Officer” means, as to any Person, the chief executive officer or
president or, with respect to financial matters, the chief financial officer or
treasurer of such Person; provided, that in the event any such officer is
unavailable at any time he or she is required to take any action hereunder,
Responsible Officer means any officer authorized to act on such officer’s behalf
as demonstrated by a certified resolution.
“Restoration” means the repair and restoration of any Property after a Casualty
as nearly as possible to the condition such Property was in immediately prior to
such Casualty, with such material alterations as may be approved by Lender, such
approval not to be unreasonably withheld, delayed or conditioned.
“Restricted Junior Payment” means, with respect to any Person, (i) any dividend
or other distribution of any nature (cash, securities, assets, Indebtedness or
otherwise) and any payment, by virtue of redemption, retirement or otherwise, on
any class of Equity Interests or subordinate Indebtedness issued by such Person,
whether such Equity Interests are now or may hereafter be authorized or
outstanding and any distribution in respect of any of the foregoing, whether
directly or indirectly, (ii) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Equity Interests or subordinate Indebtedness of such Person now or hereafter
outstanding, or (iii) any payment of management or similar fees by such Person
(other than payment of management fees under any Management Agreement to the
extent expressly permitted by this Agreement).
“Restricted Party” means, collectively, each Borrower TRS, Borrower, Equity
Owner, and any other direct or indirect equity holder in a Borrower TRS,
Borrower or Equity Owner up to, but not including, the first direct or indirect
equity holder that has substantial assets other than the Properties and the
other Collateral.
“Review Waiver” has the meaning set forth in Section 9.2(b).
“S&P” means Standard & Poor’s Ratings Services.
“Securities” has the meaning set forth in Section 8.1.1(a).
“Securities Act” means the Securities Act of 1933, as amended.
“Securitization” has the meaning set forth in Section 8.1.1(a).
“Security Deposit Account” has the meaning set forth in Section 4.1.16(a).
“Servicer” has the meaning set forth in Section 8.3.

- 31 -



--------------------------------------------------------------------------------



“Servicing Agreement” has the meaning set forth in Section 8.3.
“Severed Loan Documents” has the meaning set forth in Section 7.2(c).
“Solvent” means, with respect to any Person or any consolidated group, on any
date of determination, that on such date (i) the fair saleable value of such
Person’s or consolidated group’s assets exceeds its total liabilities,
including, without limitation, subordinated, unliquidated, disputed and
contingent liabilities, (ii) the fair saleable value of such Person’s or
consolidated group’s assets exceeds its probable liabilities, as applicable,
including the maximum amount of its contingent liabilities on its debts as such
debts become absolute and matured, (iii) such Person’s or consolidated group’s
assets do not constitute unreasonably small capital to carry out its business as
conducted or as proposed to be conducted and (iv) such Person or consolidated
group does not intend to, and does not believe that it will, incur debt and
liabilities (including contingent liabilities and other commitments) beyond its
ability to pay such debt and liabilities as they mature (taking into account the
timing and amounts of cash to be received by it and the amounts to be payable on
or in respect of its obligations).
“Special Members” has the meaning set forth in the definition of “Special
Purpose Entity”.
“Special Purpose Entity” means a limited liability company that, since the date
of its formation and at all times on and after the date thereof, has complied
with and shall at all times comply with the following requirements unless it has
received either prior consent to do otherwise from Lender, or, while the Loan is
securitized, a Rating Agency Confirmation from each of the Approved Rating
Agencies, and an Additional Insolvency Opinion, in each case:
(i)    is and shall be organized solely for the purpose of (A) in the case of
Borrower, acquiring, maintaining, renovating, rehabilitating, owning, holding,
marketing, selling, leasing, transferring, managing and operating the
Properties, entering into and performing its obligations under the Loan
Documents to which it is a party, refinancing the Properties in connection with
a permitted repayment of the Loan, acting as the sole member of any Borrower TRS
and transacting lawful business that is incident, necessary and appropriate to
accomplish the foregoing, (B) in the case of Equity Owner, acting as the sole
member of Borrower and transacting lawful business that is incident, necessary
and appropriate to accomplish the foregoing or (C) in the case of a Borrower
TRS, marketing and selling Properties and transacting lawful business that is
incident, necessary and appropriate to accomplish the foregoing;
(ii)    has not engaged and shall not engage in any business unrelated to (A) in
the case of Borrower, the acquisition, renovation, maintenance, ownership,
holding, marketing, sale, leasing, transfer, management, operation or financing
of the Properties, (B) in the case of Equity Owner, acting as the sole member of
Borrower or (C) in the case of a Borrower TRS, marketing and selling Properties;
(iii)    has not owned and shall not own any real property other than the
Properties;

- 32 -



--------------------------------------------------------------------------------



(iv)    does not have, shall not have and at no time had any assets other than
(A) in the case of Borrower, the Properties and personal property necessary or
incidental to its ownership and operation of the Properties, (B) in the case of
Equity Owner, its membership interest in Borrower and personal property
necessary or incidental to its ownership of such interest or (C) in the case of
a Borrower TRS, Properties and personal property necessary or incidental to its
marketing and sale of Properties;
(v)    shall not cause, consent to or permit any amendment of its certificate of
formation or its limited liability company agreement with respect to the matters
set forth in this definition;
(vi)    with respect to each of Borrower, Equity Owner and each Borrower TRS,
(A) is and shall be a Delaware limited liability company, (B) has and shall have
at least two (2) Independent Directors serving as managers of such company, (C)
shall not take any of the following actions and shall not cause or permit the
members or managers of such entity to take any of the following actions, either
with respect to itself or, with respect to any subsidiary of it that is a Loan
Party, in each case unless two (2) Independent Directors then serving as
managers of the company shall have participated consented in writing to such
action (each, a “Material Action”): (1) filing or consenting to the filing of
any petition, either voluntary or involuntary, to take advantage of any
applicable insolvency, bankruptcy, liquidation or reorganization statute,
(2) seeking or consenting to the appointment of a receiver, liquidator or any
similar official of any Loan Party or a substantial part of its business, (3) 
making an assignment for the benefit of creditors by any Loan Party,
(4) admitting in writing its inability to pay debts generally as they become
due, (5) declaring or effectuating a moratorium on the payment of any
obligations of any Loan Party, or (6) taking any action in furtherance of the
foregoing, provided, for purposes of clauses (4) and (6), the following shall
not constitute a Material Action: (x) admissions or statements which are
compelled and required by law and which are true and correct, or (y) admissions
or statements in writing to Lender or any servicer of the Loan, or in connection
with any audit opinion or “going concern” qualification in its audited financial
statements, that (I) Borrower cannot pay its Operating Expenses, (II) Borrower
cannot pay debt service on the Loan, or (III) Borrower cannot repay or refinance
the Loan on the Maturity Date and (D) under the terms of its limited liability
company agreement, immediately prior to the withdrawal or dissolution of the
last remaining member of the company, each of the persons acting as Independent
Director of such entity shall, without any action of any Person, automatically
be admitted as members of the limited liability company (“Special Members”) and
shall pursue and continue the existence of the limited liability company without
dissolution and such Special Members may not resign as such until (i) a
successor Special Member has been admitted to the limited liability company as a
Special Member and (ii) such successor Special Member has also accepted its
appointment as an Independent Director;
(vii)    has and shall have a limited liability agreement that provides that, to
the fullest extent permitted by applicable law, including Section 18-1101(e) of
the Delaware Limited Liability Company Act, the Independent Directors of a Loan
Party shall not be

- 33 -



--------------------------------------------------------------------------------



liable to such Loan Party, its equity holders or any other Person bound by its
limited liability agreement for breach of contract or breach of duties
(including fiduciary duties), unless the Independent Director acted in bad faith
or engaged in willful misconduct;
(viii)    has and shall have a limited liability agreement that provides that
such entity shall not (A) dissolve, merge, liquidate, consolidate; (B) sell all
or substantially all of its assets; or (C) amend its organizational documents
with respect to the matters set forth in this definition without the consent of
Lender;
(ix)    has at all times been and shall intend at all times to remain solvent
and has paid and shall pay its debts and liabilities (including, a
fairly-allocated portion of any personnel and overhead expenses that it shares
with any Affiliate) from its assets as the same shall become due, and has
maintained and shall intend to maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations; provided, that the foregoing
shall not require any direct or indirect member of any Loan Party to make any
additional capital contributions to such Loan Party;
(x)    has not failed and shall not fail to correct any known misunderstanding
regarding the separate identity of such entity and has not identified and shall
not identify itself as a division of any other Person;
(xi)    has maintained and shall maintain its bank accounts, books of account,
books and records separate from those of any other Person and, to the extent
that it is required to file tax returns under applicable law, has filed and
shall file its own tax returns, except to the extent that it is required by law
to file consolidated tax returns;
(xii)    has maintained and shall maintain its own records, books, resolutions
and agreements;
(xiii)    has not commingled and, except as contemplated by this Agreement,
shall not commingle its funds or assets with those of any other Person and has
not participated and shall not participate in any cash management system with
any other Person; provided; that a Borrower TRS may commingle its assets with
those of Borrower and may participate in Borrower’s cash management system;
(xiv)    has held and shall hold its assets in its own name; provided that a
Borrower TRS may hold assets in Borrower’s name;
(xv)    has conducted and shall conduct its business in its name or in a name
franchised or licensed to it by an entity other than an Affiliate of itself or
of Borrower, except for business conducted on behalf of itself by another Person
under a business management services agreement that is on
commercially-reasonable terms, so long as the manager, or equivalent thereof,
under such business management services agreement holds itself out as an agent
of Borrower;

- 34 -



--------------------------------------------------------------------------------



(xvi)    %6. has maintained and shall maintain its financial statements,
accounting records and other entity documents separate from those of any other
Person; (B) has shown and shall show, in its financial statements, its asset and
liabilities separate and apart from those of any other Person; and (C) has not
permitted and shall not permit its assets to be listed as assets on the
financial statement of any of its Affiliates except as required by GAAP;
provided, however, that any such consolidated financial statement contains a
note indicating that the Special Purpose Entity’s separate assets and credit are
not available to pay the debts of such Affiliate and that the Special Purpose
Entity’s liabilities do not constitute obligations of the consolidated entity;
(xvii)    has paid and shall pay its own liabilities and expenses, including the
salaries of its own employees, out of its own funds and assets, and has
maintained and shall maintain a sufficient number of employees or contract for
sufficient services in light of its contemplated business operations;
(xviii)    has observed and shall observe all limited liability company
formalities;
(xix)    has not incurred and shall not incur any Indebtedness other than, (i)
with respect to Borrower or a Borrower TRS, Permitted Indebtedness, and (ii)
with respect to Equity Owner, Equity Owner Permitted Indebtedness;
(xx)    has not assumed, guaranteed or become obligated and shall not assume or
guarantee or become obligated for the debts of any other Person, has not held
out and shall not hold out its credit as being available to satisfy the
obligations of any other Person or has not pledged and shall not pledge its
assets to secure the obligations of any other Person, in each case except as
permitted or contemplated by the Loan Documents;
(xxi)    has not acquired and shall not acquire obligations or securities of its
members or any Affiliate; provided, that Equity Owner shall be the sole member
of Borrower and Borrower may organize a Borrower TRS as contemplated hereby;
(xxii)    has allocated and shall allocate fairly and reasonably any overhead
expenses that are shared with any of its Affiliates, constituents, or owners, or
any guarantors of any of their respective obligations, or any Affiliate of any
of the foregoing, including, but not limited to, paying for shared office space
and for services performed by any employee of an Affiliate;
(xxiii)    has maintained and used and shall maintain and use separate
stationery, invoices and checks bearing its name and not bearing the name of any
other entity unless such entity is clearly designated as being the Special
Purpose Entity’s agent;
(xxiv)    has not pledged and shall not pledge its assets to secure the
obligations of any other Person, except to Lender to secure the Loan;

- 35 -



--------------------------------------------------------------------------------



(xxv)    has held itself out and identified itself and shall hold itself out and
identify itself as a separate and distinct entity under its own name or in a
name franchised or licensed to it by an entity other than an Affiliate of
Borrower and not as a division or part of any other Person;
(xxvi)    has maintained and shall maintain its assets in such a manner that it
shall not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person;
(xxvii)    has not made and shall not make loans to any Person and has not held
and shall not hold evidence of indebtedness issued by any other Person or entity
(other than cash and Permitted Investments);
(xxviii)    has not identified and shall not identify its members or any
Affiliate of any of them, as a division or part of it, and has not identified
itself and shall not identify itself as a division of any other Person;
(xxix)    other than capital contributions and distributions permitted under the
terms of its organizational documents, has not entered into or been a party to,
and shall not enter into or be a party to, any transaction with any of its
members except in the ordinary course of its business and on terms which are
commercially reasonable terms comparable to those of an arm’s-length transaction
with an unrelated third party;
(xxx)    has not had and shall not have any obligation to, and has not
indemnified and shall not indemnify its partners, officers, directors or
members, as the case may be, in each case unless such an obligation or
indemnification is fully subordinated to the Debt and shall not constitute a
claim against it in the event that its cash flow is insufficient to pay the
Debt;
(xxxi)    has not had and shall not have any of its obligations guaranteed by
any Affiliate, except as provided by the Loan Documents;
(xxxii)     has not formed, acquired or held and shall not form, acquire or hold
any subsidiary, except as contemplated by the Loan Documents;
(xxxiii)     has complied and shall comply with all of the terms and provisions
contained in its organizational documents;
(xxxiv)     has conducted and shall conduct its business so that each of the
assumptions made about it and each of the facts stated about it in the
Insolvency Opinion, or if applicable, any Additional Insolvency Opinion, are
true and correct in all material respects; and
(xxxv)     has not permitted and shall not permit any Affiliate or constituent
party independent access to its bank accounts, except Manager pursuant to a
Management Agreement entered into in accordance with this Agreement.

- 36 -



--------------------------------------------------------------------------------



“Sponsor” means American Homes 4 Rent, a Maryland real estate investment trust.
“Sponsor Financial Covenant” means the requirement that Sponsor or any Qualified
Transferee that executes and delivers a replacement guaranty pursuant to Section
4.2.17(e) maintain Net Assets of not less than $150,000,000 (exclusive of
Sponsor’s or such Qualified Transferee’s indirect interest in Borrower).
“Sponsor Guaranty” means that certain Sponsor Guaranty, dated as of the Closing
Date, executed by Sponsor in favor of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
“State” means, with respect to a Property, the State or Commonwealth in which
such Property or any part thereof is located.
“Subaccounts” has the meaning set forth in Section 2.7.1(e).
“Substitute Mortgage Documents” has the meaning set forth in Section
2.4.2(a)(x).
“Substitute Property” and “Substitute Properties” shall have the respective
meanings set forth in Section 2.4.2(a).
“Tax Funds” has the meaning set forth in Section 6.1.1.
“Tax Subaccount” has the meaning set forth in Section 6.1.1.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Tenant” means any Person obligated by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) under any Lease now
or hereafter affecting all or any part of a Property.
“Term” means the entire term of this Agreement, which shall expire upon
repayment in full of the Debt.
“Title Insurance Owner’s Policy” means, with respect to each Property, an ALTA
owner title insurance policy issued by a title insurance company reasonably
acceptable to Lender in a form reasonably acceptable to Lender (or, if a
Property is in a state which does not permit the issuance of such ALTA policy,
such form as shall be permitted in such state and determined that is reasonably
acceptable to Lender) issued with respect to such Property and insuring the
legal title to such Property.
“Title Insurance Policy” means, with respect to each Property or multiple
Properties encumbered by the same Mortgage, an ALTA mortgagee title insurance
policy issued by a title insurance company reasonably acceptable to Lender
containing such endorsements as Lender may reasonably require (to the extent
available in the state where the Property or the Properties, as

- 37 -



--------------------------------------------------------------------------------



applicable, are located) in a form reasonably acceptable to Lender (or, if such
Property or the Properties, as applicable, are located in a state which does not
permit the issuance of such ALTA policy, such form as shall be permitted in such
state and determined that is reasonably acceptable to Lender) issued with
respect to such Property or Properties, as applicable, and insuring the Lien of
the Mortgage Documents encumbering such Property or Properties, as applicable
(subject to Permitted Liens).
“Transaction” means the transaction contemplated by this Agreement and the other
Loan Documents.
“Transfer” has the meaning set forth in Section 4.2.17(b).
“Transfer Date” means the date upon which a Transfer of a Property is
consummated.
“Transfer Expenses” means, with respect to the Transfer of any Property, the
reasonable expenses of Borrower incurred in connection therewith not to exceed
six percent (6.0%) of all gross amounts realized with respect thereto, for any
of the following: (i) third party real estate commissions, (ii) the closing
costs of the purchaser of such Property actually paid by Borrower and
(iii) Borrower’s miscellaneous closings costs, including, but not limited to
title, escrow and appraisal costs and expenses.
“Treasury Constant Yield” means the arithmetic mean of the rates published as
“Treasury Constant Maturities” as of 5:00 p.m., New York time, for the five (5)
Business Days preceding the date on which acceleration has been declared, or, as
applicable, the date on which a prepayment subject to a Yield Maintenance
Premium pursuant to this Agreement is made, as shown on the USD screen of
Reuters (or such other page as may replace that page on that service, or such
other page or replacement therefor on any successor service), or if such service
is not available, the Bloomberg Service (or any successor service), or if
neither Reuters nor the Bloomberg Service is available, under Section 504 in the
weekly statistical release designated H.15(519) (or any successor publication)
published by the Board of Governors of the Federal Reserve System, for “On the
Run” United States Treasury obligations with a term corresponding to the period
beginning on the date of prepayment and ending on the Yield Maintenance Date. If
no such maturity shall so exactly correspond, yields for the two most closely
corresponding published maturities shall be calculated pursuant to the foregoing
sentence and the Treasury Constant Yield shall be interpolated or extrapolated
(as applicable) from such yields on a straight-line basis (rounding, in the case
of relevant periods, to the nearest month).
“Trust and Servicing Agreement” means that certain Trust and Servicing Agreement
dated as of the date hereof, among American Homes 4 Rent Asset, LLC, Midland
Loan Services, a Division of PNC Bank, National Association, Wells Fargo Bank,
National Association and Wilmington Savings Fund Society, FSB, doing business as
Christiana Trust, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time.
“Trust Fund Expenses” means (i) any interest payable to the Servicer, or any
special servicer, trustee, operating advisor, custodian, or certificate
administrator in connection with the Loan or the Properties pursuant to the
Servicing Agreement in respect of advances made by any of

- 38 -



--------------------------------------------------------------------------------



the foregoing; provided, however, that Borrower shall only be obligated to pay
any amounts described in this clause (i) if and to the extent such interest
exceeds the sum of the Default Rate interest and late payment charges payable
pursuant to Section 2.3.4 in respect of the event giving rise to the related
advances; (ii) all special servicing fees, work-out, liquidation fees and other
fees payable to any special servicer under the Servicing Agreement (A) after the
Loan is transferred to the special servicer as a result of (1) the occurrence of
an Event of Default or (2) an acknowledgement by Borrower in writing that the
Loan is likely to go into default, or (B) in connection with any Borrower
requested or consensual work-out or modification of the Loan; (iii) the
regularly monthly fee of the certificate administrator (capped at $5,508 per
month) and the trustee (capped at $417 per month) under the Servicing Agreement,
(iv) the fees and expenses of Midland Loan Services as Servicer as set forth in
Schedule VI, (v) the costs and expenses of any Servicer or any special servicer
(including costs and expenses of any third party hired by such Servicer or
special servicer) in connection with (A) the determination of market rents for
purposes of and in accordance with clause (ii) of the definition of “GPR” and
(B) the verification of information set forth in Quarterly HOA Reports delivered
pursuant to clause (h) of Schedule V, as well as the verification and/or
preparation of any reports related to HOA compliance required to be performed by
the Servicer or special servicer under the Trust and Servicing Agreement and
(vi) except for the regular monthly fees payable to the master servicer and any
operating advisor, any other cost, fee or expense of the Servicer, any special
servicer, the trustee, the operating advisor and any certificate administrator
under the Servicing Agreement (A) after the Loan is transferred to the special
servicer as a result of (1) the occurrence of an Event of Default or (2) an
acknowledgement by Borrower in writing that the Loan is likely to go into
default, (B) the occurrence of an Event of Default under clauses (i), (ii) or
(iii) of Section 7.1 or (C) in connection with any Borrower requested or
consensual work out or modification of the Loan or any other special waiver or
approval requests made by Borrower or Equity Owner during the term of the Loan
(in each case including, but not limited to, (1) any costs and expenses in
connection with Broker Price Opinions and, where Broker Price Opinions are not
sufficient in accordance with customary mortgage servicing standards, appraisals
of the Properties or the Equity Interests in Borrower (or any updates to Broker
Price Opinions or such appraisals) conducted by or on behalf of the Servicer
and/or special servicer, (2) property inspections conducted by or on behalf of
the Servicer and/or special servicer, (3) lien searches conducted by or on
behalf of the Servicer and/or special servicer, (4) any reimbursements to the
trustee, the Servicer, the special servicer, the operating advisor, any
certificate administrator thereunder and related Persons of each of the
foregoing, or the trust fund, pursuant to the Servicing Agreement, (5) any
indemnification to Persons entitled thereto under the Servicing Agreement, (6)
any litigation expenses arising from an Event of Default and (7) the cost of
Rating Agency Confirmations and/or opinions of counsel, if any, required to be
obtained pursuant to the Servicing Agreement in connection with servicing or
administering the Loan or the Properties and administration of the trust fund).
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning set forth in Section
2.8(e)(iii)(B)(3).

- 39 -



--------------------------------------------------------------------------------



“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in the State (with respect to fixtures), the State of New York or the
state in which the Cash Management Account is located, as the case may be.
“Underwritten Capital Expenditures” means, as of any date of determination, for
the twelve (12) month period ending on such date, the product of (i) the number
of Properties multiplied by (ii) $450.
“Underwritten Net Cash Flow” means, as of any date of determination, the excess
of: (i) for the twelve (12) month period ending on such date, the sum of (A) the
lesser of (1) GPR multiplied by 94.0%, and (2) Actual Rent Collections, and (B)
Other Receipts; over (ii) for the twelve (12) month period ending on such date,
the sum of (A) Operating Expenses, adjusted to reflect exclusion of amounts
representing non-recurring expenses, (B) Underwritten Capital Expenditures and
(C) Concessions. For purposes of the foregoing calculations, for each of the
first four Calculation Dates after the Closing Date, Operating Expenses,
Concessions, Actual Rent Collections and Other Receipts with respect to the
Properties for the period from the Closing Date to and including each such
Calculation Date shall be annualized to determine the twelve (12) month
Operating Expenses, Concessions, Actual Rent Collections and Other Receipts with
respect to the Properties.
Notwithstanding the foregoing, Underwritten Net Cash Flow shall not include
(a) any Insurance Proceeds (other than business interruption and/or rental loss
insurance proceeds and only to the extent allocable to the applicable reporting
period), (b) any proceeds resulting from the Transfer of all or any portion of
any Property, including any Award, (c)  any item of income otherwise included in
Underwritten Net Cash Flow but paid directly by any Tenant to a Person other
than Borrower as an offset or deduction against Rent payable by such Tenant,
provided such item of income is for payment of an item of expense (such as
payments for utilities paid directly to a utility company) and such expense is
otherwise excluded from the definition of Operating Expenses pursuant to clause
“(H)” of the definition thereof, (d) security deposits received from Tenants
until forfeited or applied and (e) any lease buy-out or surrender payment from
any Tenant.
Notwithstanding anything herein to the contrary, the Underwritten Net Cash Flow
of any Property that is a Disqualified Property shall be zero for all purposes
of this Agreement unless Borrower makes a deposit of Eligibility Funds into the
Eligibility Reserves Subaccount in an amount equal to one hundred percent (100%)
of the Allocated Loan Amount for such Property.
“United States” means the United States of America.
“Unrestricted Cash” means any cash or Permitted Investments not held in the Cash
Management Account, any Subaccount, the Rent Deposit Account or any Security
Deposit Account or required to be deposited therein pursuant to this Agreement;
provided, that funds held in Borrower’s Operating Account that were distributed
to Borrower for Operating Expenses set forth in a Monthly Budgeted Amount or for
Approved Extraordinary Expenses pursuant to Section 2.7.2(i)(B) and which have
not been expended therefor are not Unrestricted Cash.
“Voluntary Action” means, in respect of any Property, a voluntary action or
omission by any Loan Party or an action or omission by any third party
authorized by a Loan Party that, in each

- 40 -



--------------------------------------------------------------------------------



case, such Loan Party intends to result in (i) an imposition of a Lien (other
than a Permitted Lien) on such Property or (ii) a Transfer of such Property in
violation of this Agreement.
“Yield Maintenance Date” means the Payment Date occurring in November 2024.
“Yield Maintenance Period” means the period commencing on the Payment Date
occurring in November 2016 and continuing until the date that is one day before
the Yield Maintenance Date.
“Yield Maintenance Premium” means, with respect to any Component prepaid, the
product of:
(i)    a fraction whose numerator is the principal amount of the Component so
prepaid and whose denominator is the outstanding principal balance of such
Component before giving effect to such payment, multiplied by
(ii)    the excess of (A) the sum of the respective present values (computed as
of the date of prepayment) of the remaining scheduled payments (assuming such
payments are made as scheduled) of principal and interest with respect to the
Component prepaid prior to the Yield Maintenance Date (assuming no prepayments
(other than Monthly Amortization Amounts payable prior to the Yield Maintenance
Date) or acceleration of the Loan ahead of the Yield Maintenance Date and all
remaining outstanding principal of such Component on the Yield Maintenance Date
is paid in a single balloon payment on the Yield Maintenance Date), determined
by discounting such payments to the date on which such prepayment is made at a
rate, when compounded monthly, is equivalent to the Treasury Constant Yield when
compounded semi-annually (for the avoidance of doubt deducting from the sum of
such present values any interest paid for the period from the date of prepayment
to the next succeeding Payment Date in the event such payment is not made on a
Payment Date), over (B) the outstanding principal balance of such Component on
such date immediately prior to such prepayment; 
provided that the Yield Maintenance Premium shall not be less than one percent
(1.00%) of the principal amount of such Component prepaid.
Section 1.2    Principles of Construction. All references to sections and
schedules are to sections and schedules in or to this Agreement unless otherwise
specified. All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise. Unless otherwise
specified, the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. Unless otherwise specified,
all meanings attributed to defined terms herein shall be equally applicable to
both the singular and plural forms of the terms so defined.
ARTICLE II -    GENERAL TERMS
Section 2.1    Loan Commitment; Disbursement to Borrower.

- 41 -



--------------------------------------------------------------------------------



2.1.1    Agreement to Lend and Borrow. Subject to and upon the terms and
conditions set forth herein, Lender hereby agrees to make and Borrower hereby
agrees to accept the Loan on the Closing Date.
2.1.2    Components of the Loan. For purposes of the computation of the interest
accrued on the Loan from time to time and certain other computations set forth
herein, the Loan shall be divided into multiple components designated as
“Component A”, “Component B”, “Component C”, “Component D”, and “Component E”.
The following table sets forth the initial principal amount of each such
Component.
Component
Initial Principal Amount
Component A
$285,131,000
Component B
$37,658,000
Component C
$41,246,000
Component D
$39,452,000
Component E
$74,242,000



2.1.3    Single Disbursement to Borrower. Borrower may request and receive only
one (1) borrowing hereunder in respect of the Loan and any amount borrowed and
repaid hereunder in respect of the Loan may not be reborrowed. Borrower
acknowledges and agrees that the Loan has been fully funded as of the Closing
Date.
2.1.4    The Note, Mortgages and Loan Documents. The Loan shall be evidenced by
the Note and secured by the Mortgages and the other Loan Documents.
2.1.5    Use of Proceeds. Borrower shall use proceeds of the Loan to (a) make
initial deposits of the Reserve Funds, (b) make distributions to Equity Owner,
(c) pay costs and expenses incurred in connection with the closing of the Loan
and the related Securitization, and (d) to the extent any proceeds remain after
satisfying clauses (a) through (c) above, for such lawful purpose as Borrower
shall designate.
Section 2.2    Interest Rate.
2.2.1    Applicable Interest Rate. Each Component of the Loan shall accrue
interest throughout the Term at the Applicable Interest Rate for such Component
during each Interest Period. The total interest accrued under the Loan shall be
the sum of the interest accrued on the outstanding balance of each of the
Components. Borrower shall pay to Lender on each Payment Date the interest
accrued or to be accrued on the Loan for the related Interest Period.
2.2.2    Interest Calculation. Interest on the Loan owing on the Closing Date
shall be equal to the aggregate interest due on each Component of the Loan with
respect to initial Interest Period. With respect to the initial Interest Period,
interest on each Component is equal to the product of (a) the actual number of
days elapsed in the Interest Period for which the calculation is being made, (b)
the Applicable Interest Rate for such Component divided by three hundred sixty
(360) and (c) the initial Outstanding Principal Balance of such Component.
 Thereafter, interest on the Loan and

- 42 -



--------------------------------------------------------------------------------



other Obligations shall be equal to the aggregate interest due on each Component
of the Loan and any other Obligations outstanding with respect to such Payment
Date. With respect to each such Payment Date, interest on each Component and any
other Obligations shall be calculated on the basis of twelve (12) thirty
(30)-day months so that the interest owing on each Payment Date shall be equal
to the product of (i) one-twelfth (1/12th), (ii) the Applicable Interest Rate
for such Component and, (iii) the average daily balance Outstanding Principal
Balance of each such Component during the applicable Interest Period (or, in the
case of any other Obligations, the amount of such other Obligations).  The
accrual period for calculating interest due on each Payment Date shall be the
Interest Period immediately preceding such Payment Date.
2.2.3    Default Rate. In the event that, and for so long as, any Event of
Default shall have occurred and be continuing, the Outstanding Principal Balance
of the Components and, to the extent not prohibited by applicable law, all other
portions of the Debt, shall accrue interest at the Default Rate, calculated from
the date such payment was due or, if later, such Default shall have occurred,
without regard to any grace or cure periods contained herein. Interest at the
Default Rate shall be paid immediately upon demand, which demand may be made as
frequently as Lender shall elect, to the extent not prohibited by applicable
law.
2.2.4    Usury Savings. This Agreement, the Note and the other Loan Documents
are subject to the express condition that at no time shall Borrower be obligated
or required to pay interest on the principal balance of the Loan at a rate which
could subject Lender to either civil or criminal liability as a result of being
in excess of the Maximum Legal Rate. If, by the terms of this Agreement or the
other Loan Documents, Borrower is at any time required or obligated to pay
interest on the principal balance due hereunder at a rate in excess of the
Maximum Legal Rate, the Applicable Interest Rate or the Default Rate, as the
case may be, shall be deemed to be immediately reduced to the Maximum Legal Rate
(with such reduction applied to the Components in reverse order of priority) and
all previous payments in excess of such reduced rate or rates shall be deemed to
have been payments in reduction of principal and not on account of the interest
due hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate of interest from time to time in effect and applicable to the Loan
for so long as the Loan is outstanding.
Section 2.3    Loan Payment.
2.3.1    Monthly Debt Service Payments.
(a)    Borrower shall pay to Lender (i) on the Closing Date, an amount equal to
interest only on the Outstanding Principal Balance of the Components from the
Closing Date up to and including September 30, 2015, which interest shall be
calculated in accordance with the provisions of Section 2.2 and (ii) on the
Payment Date occurring in November 9, 2015, and on each Payment Date thereafter
up to and including the Maturity Date, Borrower shall make a payment to Lender
equal to the Monthly Debt Service Payment Amount. For avoidance of doubt, ARD
Spread Interest accruing from and after the Anticipated Repayment Date shall not
be due and payable on a monthly basis and shall not be included in the Monthly
Debt Service Payment Amount, but rather

- 43 -



--------------------------------------------------------------------------------



shall accrue and be payable as provided in Section 2.3.1(b) and Section 2.3.3.
Borrower shall also pay to Lender on the Closing Date all amounts required in
respect of Reserve Funds as set forth in Article 6 and an amount equal to the
sum of the initial monthly certificate administrator fee and the initial monthly
trustee fee.
(b)    On the Anticipated Repayment Date and on each Payment Date from and after
the Anticipated Repayment Date until the earlier of the Maturity Date or the
date which the entire Outstanding Principal Balance of the Loan and all Accrued
Additional Interest, together with all accrued but unpaid interest thereon and
all other amounts due under the Loan Documents has been paid in full, Borrower
shall pay to Lender, in addition to the Monthly Debt Service Payment Amount as
provided in Section 2.3.1(a) above, all Available Cash on each Payment Date,
which Available Cash, together with all amounts held in the Cash Collateral
Subaccount, shall, so long as no Event of Default exists, be applied as set
forth in Section 2.7.2(i)(B). From and after the Anticipated Repayment Date, ARD
Spread Interest shall accrue on the Outstanding Principal Balance of the
Components, and all accrued and unpaid ARD Spread Interest shall earn interest
at the Applicable Interest Rate, compounding monthly on each Payment Date after
such ARD Spread Interest first accrues (the aggregate amount of all such ARD
Spread Interest and all interest accruing thereon is herein referred to as the
“Accrued Additional Interest”). Borrower’s obligation to pay Accrued Additional
Interest shall constitute additional Debt evidenced by this Agreement and the
Note.
2.3.2    Payments Generally. The first Interest Period hereunder shall commence
on and include the Closing Date and shall end on and include September 30, 2015.
Thereafter during the term of the Loan, each Interest Period shall be the
calendar month preceding the calendar month in which the related Payment Date
occurs. For purposes of making payments hereunder, but not for purposes of
calculating Interest Periods, if the day on which such payment is due is not a
Business Day, then amounts due on such date shall be due on the immediately
preceding Business Day and with respect to payments of principal due on the
Maturity Date, interest shall be payable at the Applicable Interest Rate or the
Default Rate, as the case may be, through and including the last day of the
related Interest Period. All amounts due under this Agreement and the other Loan
Documents shall be payable without setoff, counterclaim, defense or any other
deduction whatsoever.
2.3.3    Payment on Maturity Date. Borrower shall pay to Lender on the Maturity
Date the Outstanding Principal Balance, all accrued and unpaid interest
(including, without limitation, Accrued Additional Interest) and all other
amounts due hereunder and under the Note, the Mortgage Documents and the other
Loan Documents.
2.3.4    Late Payment Charge. If any principal, interest or any other sums due
under the Loan Documents (including the amounts due on the Maturity Date) are
not paid by Borrower on or prior to the date on which it is due, Borrower shall
pay to Lender upon demand an amount equal to the lesser of four percent (4%) of
such unpaid sum or the Maximum Legal Rate in order to defray the expense
incurred by Lender in handling and processing such delinquent payment and to
compensate Lender for the loss of the use of such delinquent payment. Any such
amount shall be secured by the Mortgages and the other Loan Documents to the
extent permitted by applicable law.

- 44 -



--------------------------------------------------------------------------------



2.3.5    Method and Place of Payment. Except as otherwise specifically provided
herein, all payments and prepayments under this Agreement and the Note shall be
made to Lender not later than 11:00 a.m., New York City time, on the date when
due and shall be made in lawful money of the United States of America in
immediately available funds at Lender’s office or as otherwise directed by
Lender, and any funds received by Lender after such time shall, for all purposes
hereof, be deemed to have been paid on the next succeeding Business Day.
2.3.6    Allocated Loan Amounts. Payments of the Monthly Amortization Amount
shall reduce the Allocated Loan Amounts for each Property on a pro rata basis.
Section 2.4    Prepayments.
2.4.1    Voluntary Prepayments. After the expiration of the Lockout Period and
upon timely delivery by Borrower to Lender of a Prepayment Notice, Borrower may
prepay all or any portion of the Outstanding Principal Balance and any other
amounts outstanding under the Note, this Agreement, the Mortgage Documents and
any of the other Loan Documents, on any Business Day; provided that Borrower may
make a Low DSCR Cure Prepayment during and after the Lockout Period; provided,
further that Borrower shall comply with the provisions of and pay to Lender the
amounts set forth in Section 2.4.4, including, if such prepayment is (a) a Low
DSCR Cure Prepayment or (b) made during the Yield Maintenance Period, in each
case, any applicable Yield Maintenance Premium. Notwithstanding the foregoing,
from and after the Yield Maintenance Date, Borrower shall not be required to pay
the Yield Maintenance Premium on any prepayment. Each such prepayment shall be
in a minimum principal amount equal to $1,000,000 and in integral multiples of
$100,000 in excess thereof and shall be made and applied in the manner set forth
in Section 2.4.4.
2.4.2    Mandatory Prepayments.
(a)    Disqualified Properties. If at any time any Property shall become a
Disqualified Property, Borrower shall, no later than the close of business on
the fifth (5th) Business Day following the last day of the applicable Cure
Period, give notice thereof to Lender and prepay the Debt in the applicable
Release Amount with respect to such Property. No Yield Maintenance Premium shall
be owing on any such prepayment unless such Property became a Disqualified
Property as a result of a Voluntary Action. After the prepayment of the Debt by
the Release Amount with respect to a Disqualified Property as provided above,
Lender shall release the Disqualified Property from the applicable Mortgage
Documents and related Lien; provided, that (x) Borrower has delivered to Lender
a draft release (and, in the event the Mortgage and the Collateral Assignment of
Leases and Rents applicable to the Disqualified Property encumbers other
Property(ies) in addition to the Disqualified Property, such release shall be a
partial release that relates only to the Disqualified Property and does not
affect the Liens and security interests encumbering or on the other
Property(ies)) in form and substance appropriate for the jurisdiction in which
such Disqualified Property is located and shall contain standard provisions
protecting the rights of Lender and (y) Borrower shall pay all costs, taxes and
expenses associated with such release (including, without limitation, cost to
file and record the release and Lender’s reasonable attorneys’ fees).
Notwithstanding the foregoing, in lieu of such prepayment, Borrower may either
(1) deposit an amount equal to one hundred percent (100%) of the Allocated Loan
Amount for such Disqualified

- 45 -



--------------------------------------------------------------------------------



Property in the Eligibility Reserve Subaccount in accordance with and subject to
Section 6.5 or (2) substitute a Disqualified Property or a portfolio of
Disqualified Properties (each, an “Affected Property” and collectively, the
“Affected Properties”) with a substitute Eligible Property or a portfolio of
Eligible Properties (each, a “Substitute Property” and collectively, the
“Substitute Properties”); provided that, in the case of a proposed substitution,
the following conditions are satisfied:
(i)    each substitute Eligible Property shall be a single family residential
real property, but excluding housing cooperatives and manufactured housing;
(ii)    no Event of Default shall have occurred and be continuing except as
related to, and cured by the removal of, the Affected Property being
substituted;
(iii)    Lender shall have obtained, at Borrower’s sole cost and expense, a
Broker Price Opinion for the applicable Affected Property or Affected Properties
and the applicable Substitute Property or Substitute Properties and based on
such Broker Price Opinion(s), the Substitute Property (or portfolio of
Substitute Properties) shall have the same or greater BPO Value as the greater
of (x) the BPO Value of the Affected Property (or portfolio of Affected
Properties) being substituted as of the Closing Date and (y) the BPO Value of
the Affected Property (or portfolio of Affected Properties) being substituted at
the time of substitution;
(iv)    Borrower shall deliver to Lender an Officer’s Certificate stating that
each Substitute Property satisfies each of the Property Representations and is
in compliance with each of the Property Covenants on the date of the
substitution after giving effect to the substitution;
(v)    there is an Eligible Lease for each Substitute Property;
(vi)    the in place Rents under the Lease(s) for the Substitute Property (or
Substitute Properties, if a portfolio of Affected Properties are being
substituted) shall be equal to or greater than greater of (A) the in place Rents
under the Lease(s) for the Affected Property (or portfolio of Affected
Properties) being substituted measured as of the time of substitution and (B)
the in place Rents under the Lease(s) for the Affected Property (or portfolio of
Affected Properties) being substituted measured as of the Closing Date;
(vii)    simultaneously with the substitution, Borrower shall convey all of
Borrower’s right, title and interest in, to and under the Affected Property (or
portfolio of Affected Properties) being substituted to a Person other than a
Loan Party and Borrower shall deliver to Lender a copy of the deed conveying all
or Borrower’s right, title and interest in such Affected Property (or portfolio
of Affected Properties) being substituted;
(viii)    Borrower shall deliver on or prior to the date of substitution
evidence satisfactory to Lender that each Substitute Property is insured
pursuant to Policies meeting the requirements of Article 5;

- 46 -



--------------------------------------------------------------------------------



(ix)    Borrower shall deliver to Lender the deed, Title Insurance Owner’s
Policy and the Lease with respect to each Substitute Property;
(x)    Borrower shall have executed and delivered to Lender, the Mortgage
Documents with respect to each Substitute Property, which shall be in
substantially the same form as the Mortgage, Collateral Assignment of Leases and
Rents and Fixture Filing, if applicable, executed and/or delivered on the
Closing Date with such changes as may be necessitated or appropriate (as
reasonably determined by Lender) for the jurisdiction in which the Substitute
Property is located, and which may, in Lender’s reasonable discretion, be
Mortgage Documents with respect to only such Substitute Property (and in the
event the Substitute Property is located in the same county or parish in which
one or more other Properties (other than the Affected Property or Affected
Properties being substituted) is located, such Mortgage and Collateral
Assignment of Leases and Rents may be in the form of an amendment and spreader
agreement to the existing Mortgage and Collateral Assignment of Leases and Rents
covering such Property or Properties located in the same county or parish as the
Substitute Property, in each case, in form and substance reasonably acceptable
to Lender) (the “Substitute Mortgage Documents”);
(xi)    Borrower shall deliver to Lender the following opinions of counsel: (A)
an opinion of counsel admitted to practice under the laws of the state in which
the Substitute Property (or portfolio of Substitute Properties) being
substituted is located in form and substance reasonably satisfactory to Lender
opining as to the enforceability of the Substitute Mortgage Documents with
respect to the Substitute Property and (B) an opinion stating that the
Substitute Mortgage Documents were duly authorized, executed and delivered by
Borrower and that the execution and delivery of such Substitute Mortgage
Documents and the performance by Borrower of its obligations thereunder will not
cause a breach or a default under, any agreement, document or instrument to
which Borrower is a party or to which it or the Properties are bound and
otherwise in form and substance reasonably satisfactory to Lender;
(xii)    Lender shall have received a Title Insurance Policy for the Substitute
Property (or, in the event a Substitute Property is located in the same county
or parish in which one or more other Properties (other than an Affected Property
being substituted) is located, an endorsement to the existing Title Insurance
Policy with respect to such Property or Properties located in the same county or
parish as such Substitute Property in form and substance reasonably satisfactory
to Lender) insuring the Lien of the Mortgage encumbering such Substitute
Property as a valid first lien on such Substitute Property, free and clear of
all exceptions other than the Permitted Liens;
(xiii)    each Substitute Property shall be located in a metropolitan
statistical area that contains at least one property described on the Properties
Schedule as of the Closing Date,
(xiv)    no acquisition of a Substitute Property will result in Borrower or any
Loan Party incurring any Indebtedness (except as permitted by this Agreement);

- 47 -



--------------------------------------------------------------------------------



(xv)    the aggregate Allocated Loan Amounts of the Disqualified Properties
being substituted, together with the aggregate Allocated Loan Amounts of all
Disqualified Properties that have been substituted with Substitute Properties
since the Closing Date, shall be no more than ten percent (10%) of the Initial
Principal Balance;
(xvi)    if any Lien, litigation or governmental proceeding is existing or
pending or, to the actual knowledge of a Responsible Officer of Manager or a
Loan Party, threatened against any Affected Property being substituted with a
Substitute Property or against such Substitute Property which may result in
liability for Borrower, Borrower shall have deposited with Lender reserves
reasonably satisfactory to Lender as security for the satisfaction of such
liability; and
(xvii)    Borrower shall pay to Lender all reasonable out-of-pocket costs and
expenses incurred by Lender in connection with the substitution (including,
without limitation, costs and expenses incurred by Lender in connection with the
release of the Affected Property (or portfolio of Affected Properties) being
substituted from applicable Mortgage Documents) and, in addition, the fee
specified on Schedule VI as being assessed by Servicer to effect releases or
assignments.
Any such deposit in the Eligibility Reserve Subaccount or any such substitution
shall be completed no later than the due date for the prepayment required under
this Section 2.4.2(a). Notwithstanding anything to the contrary contained herein
or in any other Loan Document, if the Loan is included in a REMIC Trust, no
substitution under this Agreement will be permitted unless (1) either (aa)
immediately after such substitution the ratio of the unpaid principal balance of
the Loan to the value of the remaining Properties (as determined by Lender in
its sole discretion using any commercially reasonable method permitted to a
REMIC Trust; and which shall exclude the value of personal property (other than
fixtures) or going concern value, if any) is equal to or less than one hundred
twenty-five percent (125%) or (bb) the ratio of the unpaid principal balance of
the Loan to the value of the Properties (including the Substitute Property or
Substitute Properties) will not increase as a result of the substitution of the
Substitute Property or Substitute Properties for the Affected Property or
Affected Properties, or (2) Lender receives an opinion of counsel that the
Securitization will not fail to maintain its status as a REMIC Trust as a result
of the substitution of the Substitute Property or Substitute Properties for the
Affected Property or Affected Properties.
Simultaneously with the substitution of a Affected Property, Lender shall
release the Affected Property or Affected Properties from the applicable
Mortgage Documents and related Lien, provided that Borrower has delivered to
Lender a draft release (and, in the event the Mortgage and the Collateral
Assignment of Leases and Rents applicable to the Affected Property or Affected
Properties encumbers other Property(ies) in addition to the Affected Property or
Affected Properties, such release shall be a partial release that relates only
to the Affected Property or Affected Properties being substituted and does not
affect the Liens and security interests encumbering or on the other
Property(ies)) in form and substance appropriate for the jurisdiction in which
such Affected Property or Affected Properties are located which contains
standard provisions protecting the rights of Lender.
(b)    Transfer. If at any time any Property is sold or otherwise disposed of to
a third party (other than for the avoidance of doubt, a Borrower TRS), then
Borrower shall, no later

- 48 -



--------------------------------------------------------------------------------



than the close of business on the day on which such Transfer occurs, give notice
thereof to Lender and prepay the Debt in the applicable Release Amount with
respect to such Property in accordance with Section 2.5.
(c)    Condemnation or Casualty. If Borrower is required to make any prepayment
under Section 5.3 or Section 5.4 as a result of a Condemnation or Casualty, on
the next occurring Payment Date following the date on which Lender actually
receives the applicable Net Proceeds, such Net Proceeds, up to the amount
required to be prepaid as provided in Section 5.3 or Section 5.4, as applicable,
shall be applied to the prepayment of the Debt in accordance with Section
2.4.4(d). Notwithstanding anything herein to the contrary, no Yield Maintenance
Premium shall be due in connection with any prepayment made pursuant to this
Section 2.4.2(c).
(d)    Application of Mandatory Prepayments. Each such prepayment shall be made
and applied in the manner set forth in Section 2.4.4.
(e)    Payment from Cash Management Account. Lender may collect any prepayment
required under this Section 2.4.2 from the Cash Management Account on the date
such prepayment is payable hereunder.
2.4.3    Prepayments After Default.
(a)    If, during the continuance of an Event of Default, payment of all or any
part of the Debt is tendered by Borrower and accepted by Lender or is otherwise
recovered by Lender (including through application of any Reserve Funds), such
tender or recovery shall be deemed to be a voluntary prepayment by Borrower and
such prepayment shall be applied in the manner set forth in Section 2.4.4.
(b)    Notwithstanding anything contained herein to the contrary, upon the
occurrence and during the continuance of any Event of Default, any payment of
principal, interest and other amounts payable under the Loan Documents from
whatever source may be applied by Lender among the Components and other
Obligations as Lender shall determine in its sole and absolute discretion.
2.4.4    Prepayment/Repayment Conditions.
(a)    On the date on which a prepayment, voluntary or mandatory, is made under
the Note or as required under this Agreement, which date must be a Business Day,
Borrower shall pay to Lender:
(i)    all accrued and unpaid interest calculated at the Applicable Interest
Rate on the amount of principal being prepaid on the applicable Component or
Components through and including the Repayment Date, together with an amount
equal to the interest that would have accrued at the Applicable Interest Rate on
the amount of principal being prepaid through the end of the calendar month in
which such prepayment occurs, notwithstanding that such calendar month extends
beyond the date of prepayment; provided, that notwithstanding the foregoing, ARD
Spread Interest accruing from and after the

- 49 -



--------------------------------------------------------------------------------



Anticipated Repayment Date and interest accrued thereon shall not be due and
payable in connection with any prepayment, but rather shall accrue and be
payable as provided in Section 2.3.1(b) and Section 2.3.3;
(ii)    if such prepayment occurs prior to the Yield Maintenance Date, the Yield
Maintenance Premium applicable thereto; provided, that no Yield Maintenance
Premium shall be due in connection with a prepayment under Section 2.4.2(a)
(except where such prepayment arises as a result of a Voluntary Action) or
Section 2.4.2(c); and
(iii)    all other sums, then due under the Note, this Agreement and the other
Loan Documents.
(b)    Borrower shall pay all reasonable costs and expenses of Lender incurred
in connection with the repayment or prepayment (including without limitation
reasonable attorneys’ fees and expenses and costs and expenses related to the
Transfer or substitution of any Property); provided, for the avoidance of doubt,
this provision shall not apply with respect to Taxes.
(c)    Except during an Event of Default, prepayments shall be applied by Lender
in the following order of priority: (i) first, to any amounts (other than
principal, interest, Yield Maintenance Premium and Accrued Additional Interest)
then due and payable under the Loan Documents, including any costs and expenses
of Lender in connection with such prepayment; (ii) second, interest payable
pursuant to Section 2.4.4(a)(i) on the applicable Component or Components being
prepaid pursuant to this clause (c); (iii) third, Yield Maintenance Premium, to
the extent applicable, on the applicable Component or Components being prepaid
pursuant to this clause (c); (iv) fourth, to principal, applied as set forth in
clause (d) below and (v) fifth, to Accrued Additional Interest, if any.
(d)    Except during an Event of Default, prepayments of principal of the Loan
made pursuant to this Section 2.4.4 shall be applied to the Loan (i) first, to
Component A until the Outstanding Principal Balance of Component A is reduced to
zero; (ii) second, to Component B until the Outstanding Principal Balance of
Component B is reduced to zero; (iii) third, to Component C until the
Outstanding Principal Balance of Component C is reduced to zero; (iv) fourth, to
Component D until the Outstanding Principal Balance of Component D is reduced to
zero; and (v) fifth, to Component E until the Outstanding Principal Balance of
Component E is reduced to zero; provided that so long as no Event of Default is
continuing, any voluntary prepayments of principal on the Loan made from
Unrestricted Cash, other than Low DSCR Cure Prepayments, shall be applied to the
Components on a pro rata basis based on the outstanding principal balance of
each Component.
(e)    Prepayments of principal under Section 2.4.1 shall reduce the Allocated
Loan Amounts for each Property on a pro rata basis. Prepayments of principal
under Section 2.4.2 shall reduce the Allocated Loan Amount with respect to the
applicable Property, until the Allocated Loan Amount and any interest, fees or
other Obligations related thereto is zero and any excess of such prepayment
shall be applied to reduce the Allocated Loan Amounts for the remaining
Properties on a pro rata basis.

- 50 -



--------------------------------------------------------------------------------



(f)    Lender shall, upon the written request and at the expense of Borrower,
upon payment in full of the Debt in accordance with the terms and provisions of
the Loan Documents, release the Liens of the Mortgage Documents and cause the
trustees under any of the Mortgages to reconvey the applicable Properties to
Borrower. In connection with the releases of the Liens, Borrower shall submit to
Lender, forms of releases of Liens (and related Loan Documents) for execution by
Lender. Such releases shall be the forms appropriate in the jurisdictions in
which the Properties are located and contain standard provisions protecting the
rights of Lender. In addition, Borrower shall provide all other documentation
Lender reasonably requires to be delivered by Borrower in connection with such
releases, together with an Officer’s Certificate certifying that such
documentation (i) is in compliance with all Legal Requirements, and (ii) will
effect such release in accordance with the terms of this Agreement. Borrower
shall pay all out-of-pocket costs, taxes and expenses associated with the
release of the Liens of the Mortgage Documents, including Lender’s reasonable
attorneys’ fees.
Section 2.5    Release of Property. Borrower may and any Borrower TRS may
Transfer any Property (each, a “Release Property”) and Lender shall release the
Release Property from the applicable Mortgage Documents and release the security
interest and Lien on any Collateral located at such Release Property, provided
that the following conditions precedent to such Transfer are satisfied (the
“Release Conditions”); provided, that, for the avoidance of doubt, the Release
Conditions do not need to be satisfied in order for Lender to release its
security interest and Lien on any Disqualified Property in connection with any
substitution in accordance with Section 2.4.2(a):
(f)    Borrower shall submit to Lender, not less than ten (10) Business Days’
prior to the Transfer Date, a Request for Release, together with all attachments
thereto and evidence reasonably satisfactory to Lender that the conditions
precedent set forth in this Section 2.5 will be satisfied upon the consummation
of such Transfer (for the avoidance of doubt, no Request for Release need be
provided in connection with a contribution of a Release Property to a Borrower
TRS prior to the Transfer thereof to such third party);
(g)    No Event of Default has occurred and is continuing (other than a
non-monetary Event of Default that is specific to such Release Property to which
Section 2.4.2(a) is applicable and would be cured as a result of the release of
the Release Property, so long as a mandatory prepayment is made with respect
thereto in accordance with Section 2.4.2(a) (a “Qualified Release Property
Default”));
(h)    The Debt Service Coverage Ratio as of the most recent Calculation Date,
after giving pro forma effect for the elimination of the Underwritten Net Cash
Flow for the Release Property and the repayment of the Loan in the applicable
Release Amount, is at least the greater of (x) the Closing Date DSCR and (y) the
lesser of (A) the actual Debt Service Coverage Ratio as of such date and (B)
2.00:1.00; provided, that the condition in this clause (c) shall not be
applicable to a Transfer of a Property if the Loan is prepaid in the amount that
is the greater of the applicable Release Amount and one hundred percent (100%)
of the Net Transfer Proceeds for the Release Property;

- 51 -



--------------------------------------------------------------------------------



(i)    Unless the release of the Release Property is effected in order to cure a
Qualified Release Property Default, the Release Property shall be Transferred to
a Person other than a Loan Party; provided, that Borrower may contribute the
Release Property to a Borrower TRS prior to the Transfer thereof to such third
party;
(j)    Except for (i) a release of the Release Property that is effected in
order to cure a Qualified Release Property Default, (ii) any contribution to a
Borrower TRS described in the proviso of the foregoing clause (d) or (iii) a
release of Designated HOA Properties, the Release Property shall be Transferred
pursuant to a bona fide all-cash sale of the Release Property on arms-length
terms and conditions;
(k)    On or prior to the Transfer Date, Borrower shall prepay the Outstanding
Principal Balance by an amount equal to the applicable Release Amount for the
Release Property, and Borrower shall comply with the provisions and pay to
Lender the amounts set forth in Section 2.4.4;
(l)    If a Cash Sweep Period is continuing on the Transfer Date, the excess, if
any, of (i) the Net Transfer Proceeds for the Release Property over (ii) the
applicable Release Amount for the Release Property and any other amounts payable
to Lender in connection with such release, shall be deposited into the Cash
Collateral Subaccount;
(m)    Borrower shall submit to Lender, not less than five (5) Business Days’
prior to the Transfer Date, a draft release for the applicable Mortgage
Documents (and, in the event the Mortgage and the Collateral Assignment of
Leases and Rents applicable to the Release Property encumber other Property(ies)
in addition to the Release Property, such release shall be a partial release
that relates only to the Release Property and does not affect the Liens and
security interests encumbering or on the other Property(ies)) in form and
substance appropriate for the jurisdiction in which the Release Property is
located and shall contain standard provisions protecting the rights of Lender.
In addition, Borrower shall provide all other documentation of a ministerial or
administrative nature that Lender reasonably requires to be delivered by
Borrower in connection with such release or assignment;
(n)    Borrower shall have paid all taxes and all reasonable out-of-pocket costs
and expenses incurred by Lender and/or its Servicer in connection with any such
release and, in addition, the fee specified on Schedule VI as being assessed by
Servicer to effect such release;
(o)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, if the Loan is included in a REMIC Trust and the ratio of the
unpaid principal balance of the Loan to the value of the remaining Properties
(as determined by Lender in its sole discretion using any commercially
reasonable method permitted to a REMIC Trust; and which shall exclude the value
of any personal property (other than fixtures) or going concern value, if any)
exceeds or would exceed one hundred twenty-five percent (125%) immediately after
giving effect to the release of the Release Property, no release will be
permitted unless the principal balance of the Loan is prepaid by an amount not
less than the greater of (i) the Release Amount or (ii) the least amount that is
a “qualified amount” as that term is defined in IRS Revenue Procedure 2010-30,
as the same may be amended, replaced, supplemented or modified from time to
time, unless Lender

- 52 -



--------------------------------------------------------------------------------



receives an opinion of counsel that, if this Section 2.5(j) is applicable but
not followed or is no longer applicable at the time of such release, the
Securitization will not fail to maintain its status as a REMIC Trust as a result
of the release of the Release Property; and
(p)    If any Transfer of Release Properties is to be consummated after the
Anticipated Repayment Date and the aggregate Net Transfer Proceeds of the
Release Properties in such Transfer will be less than the aggregate Allocated
Loan Amounts of such Release Properties as of the Transfer date, then Borrower
shall either (i) obtain Lender’s prior written consent to such Transfer, which
consent shall not be unreasonably withheld, delayed or conditioned or (ii) make
a voluntary prepayment of the principal amount of the Loan in an amount equal to
the excess of the aggregate Allocated Loan Amounts of such Release Properties as
of the Transfer date over the aggregate Net Transfer Proceeds of the Release
Properties.
Section 2.6    Rent Deposit Account.
(c)    During the Term, Borrower shall establish and maintain one or more bank
accounts for the purpose of collecting Rents (each a “Rent Deposit Account”) at
an Eligible Institution selected by Borrower and reasonably approved by Lender
(the “Rent Deposit Bank”). Each Rent Deposit Account shall be subject to a
Deposit Account Control Agreement and Borrower and Manager shall have access to
and may make withdrawals from and may withhold the deposit of Rent payments from
the Rent Deposit Accounts for the sole purpose of making Rent Refunds; provided,
that, in no event shall the amount of Rent Refunds so withdrawn from or withheld
from the Rent Deposit Accounts during any calendar month exceed two and one-half
percent (2.5%) of the total Rents actually deposited into the Rent Deposit
Accounts during the prior calendar month; provided, further, that during the
continuance of an Event of Default, Lender may exercise sole control and
dominion over the Rent Deposit Account and neither Borrower nor Manager shall
have the right of access to, withdraw from or withhold deposits from the Rent
Deposit Account. All monies now or hereafter deposited into the Rent Deposit
Account shall be deemed additional security for the Debt. Subject to the
foregoing, Borrower shall cause all Rents that are paid to or received by
Borrower or Manager to be deposited into a Rent Deposit Account or the Cash
Management Account within three (3) Business Days after receipt thereof by
Borrower or Manager. Borrower shall (or instruct Manager to) cause all funds on
deposit in a Rent Deposit Account to be deposited into the Cash Management
Account every second (2nd) Business Day (or more frequently in Borrower’s
discretion); provided, that prior to any acceleration of the Loan Borrower may
cause Rent Deposit Bank to retain a reasonable amount of funds in the Rent
Deposit Accounts with respect to anticipated overdrafts, charge-backs and bank
fees and any minimum balance required by the applicable Deposit Account Control
Agreement or account terms for the Rent Deposit Accounts, not in excess of
$100,000 in the aggregate. Borrower shall cause any Rents which are paid to
Borrower or Manager via wire or other electronic means to be deposited directly
into a Rent Deposit Account or the Cash Management Account. In addition,
Borrower shall, and shall cause Manager to, deposit any other Collections (other
than (x) Rents, (y) Insurance Proceeds and Condemnation Proceeds, which shall be
deposited into the Casualty and Condemnation Subaccount pursuant to the terms
hereof and (z) Net Transfer Proceeds, which shall be deposited into the Cash
Management Account pursuant to the terms hereof) received by or on behalf of
Borrower directly into a Rent Deposit Account within three (3) Business Days
following receipt thereof.

- 53 -



--------------------------------------------------------------------------------



(d)    Borrower hereby grants to Lender a first-priority security interest in
the Rent Deposit Accounts and all deposits at any time contained therein and the
proceeds thereof and will take all actions necessary to maintain in favor of
Lender a perfected first-priority security interest in the Rent Deposit
Accounts. All costs and expenses for establishing and maintaining the Rent
Deposit Accounts shall be paid by Borrower. All monies now or hereafter
deposited into the Rent Deposit Accounts shall be deemed additional security for
the Debt.
(e)    During the continuance of an Event of Default, Lender may, in addition to
any and all other rights and remedies available to Lender, apply any sums then
present in the Rent Deposit Accounts to the payment of the Debt in any order in
its sole discretion.
(f)    The Rent Deposit Accounts shall not be commingled with other monies held
by Borrower, Manager or Rent Deposit Bank.
(g)    Borrower shall not further pledge, assign or grant any security interest
in the Rent Deposit Accounts or the monies deposited therein or permit any lien
or encumbrance to attach thereto, or any levy to be made thereon, or any UCC-1
financing statements, except those naming Lender as the secured party, to be
filed with respect thereto.
(h)    Borrower shall indemnify Lender and hold Lender harmless from and against
any and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including litigation costs and reasonable
attorneys’ fees and expenses) arising from or in any way connected with the Rent
Deposit Accounts and/or the related Deposit Account Control Agreement (unless
arising from the gross negligence or willful misconduct of Lender) or the
performance of the obligations for which the Rent Deposit Accounts were
established.
Section 2.7    Cash Management.
2.7.1    Cash Management Account.
(g)    During the Term, Borrower shall establish and maintain a segregated
Eligible Account (the “Cash Management Account”) to be held by Cash Management
Account Bank in trust and for the benefit of Lender, which Cash Management
Account shall be under the sole dominion and control of Lender or the Servicer
on behalf of Lender. Borrower hereby grants to Lender a first-priority security
interest in the Cash Management Account and all deposits at any time contained
therein and the proceeds thereof and will take all actions necessary to maintain
in favor of Lender a perfected first-priority security interest in the Cash
Management Account, including, without limitation, filing UCC‑1 financing
statements and continuations thereof. Borrower will not in any way alter or
modify the Cash Management Account. Lender and Servicer on behalf of Lender
shall have the sole right to make withdrawals from the Cash Management Account
and all costs and expenses for establishing and maintaining the Cash Management
Account shall be paid by Borrower.
(h)    The insufficiency of funds on deposit in the Cash Management Account
shall not relieve Borrower from the obligation to make any payments, as and when
due pursuant to this

- 54 -



--------------------------------------------------------------------------------



Agreement and the other Loan Documents, and such obligations shall be separate
and independent, and not conditioned on any event or circumstance whatsoever.
(i)    All funds on deposit in the Cash Management Account following the
occurrence of an Event of Default may be applied by Lender in such order and
priority as Lender shall determine.
(j)    In the event of any Transfer of any Property, Borrower shall (or shall
cause Manager or the closing title company or escrow agent, as applicable, to)
deposit directly into the Cash Management Account the Net Transfer Proceeds for
allocation in accordance with the terms of this Agreement. Except as expressly
provided herein, Borrower shall, and shall cause Manager to, deposit any other
Collections received by or on behalf of Borrower directly into the Cash
Management Account or Rent Deposit Account within three (3) Business Days
following receipt thereof; provided, that Insurance Proceeds and Condemnation
Proceeds shall be handled in accordance with Sections 5.2, 5.3 and 5.4.
(k)    Lender may also establish subaccounts of the Cash Management Account
which shall at all times be Eligible Accounts (and may be ledger or book entry
accounts and not actual accounts) (such subaccounts are referred to herein as
“Subaccounts”). The Reserve Funds will be maintained in Subaccounts.
(l)    The Cash Management Account and all other Subaccounts shall be subject to
the Blocked Account Control Agreement and shall be under the sole control and
dominion of Lender or Servicer on behalf of Lender. Neither Borrower nor Manager
shall have the right of withdrawal with respect to the Cash Management Account
or any Subaccounts except with the prior written consent of Lender, and neither
Borrower, Manager, nor any Person claiming on or behalf of or through Borrower
or Manager shall have any right or authority to give instructions with respect
to the Cash Management Account or the Subaccounts.
(m)    Borrower acknowledges and agrees that Cash Management Account Bank shall
comply with (i) the instructions originated by Lender with respect to the
disposition of funds in the Cash Management Account and the Subaccounts without
the further consent of Borrower or Manager or any other Person and (ii) all
“entitlement orders” (as defined in Section 8-102(a)(8) of the UCC) and
instructions originated by Lender directing the transfer or redemption of any
financial asset relating to the Cash Management Account or any Subaccount
without further consent by Borrower or any other Person. The Cash Management
Account and each Subaccount is and shall be treated either as a “securities
account”, as such term is defined in Section 8-501(a) of the UCC, or a “deposit
account”, as defined in Section 9-102(a)(29) of the UCC.
(n)    During the Term, Borrower shall not and shall cause Manager not to
deposit Rents or other Collections into any account other than a Rent Deposit
Account or the Cash Management Account.
2.7.2    Order of Priority of Funds in Cash Management Account. Unless otherwise
directed by Lender during the continuance of an Event of Default pursuant to
Section 2.7.3, Collections on deposit in the Cash Management Account (less any
fees and expenses of the Cash

- 55 -



--------------------------------------------------------------------------------



Management Account Bank then due and payable) on such day shall be applied on
such Payment Date in the following order of priority:
(a)    first, to the applicable Security Deposit Account, the amount of any
security deposits that have been deposited into the Cash Management Account by
Borrower during the calendar month ending immediately prior to such Payment
Date, as set forth in a written notice from Borrower to Lender delivered
pursuant to Section 4.3.9;
(b)    second, to Lender the amount of any mandatory prepayment of the
Outstanding Principal Balance pursuant to Sections 2.4.2 then due and payable
and all other amounts payable in connection therewith, such amounts to be
applied in the manner set forth in Section 2.4.4(d);
(c)    third, to the Tax Subaccount, to make the required payments of Tax Funds
as required under Section 6.1;
(d)    fourth, to the Insurance Subaccount, to make any required payments of
Insurance Funds as required under Section 6.2;
(e)    fifth, to Lender, funds sufficient to pay the Monthly Debt Service
Payment Amount, applied (i) first, to the payment of interest (calculated at the
Initial Interest Rate) then due and payable on Component A, (ii) second, to the
payment of interest (calculated at the Initial Interest Rate) then due and
payable on Component B, (iii) third, to the payment of interest (calculated at
the Initial Interest Rate) then due and payable on Component C, (iv) fourth, to
the payment of interest (calculated at the Initial Interest Rate) then due and
payable on Component D, (v) fifth, to the payment of interest (calculated at the
Initial Interest Rate) then due and payable on Component E, (vi) sixth, to the
Outstanding Principal Balance of Component A until such Component is paid in
full, (vii) seventh, to the Outstanding Principal Balance of Component B until
such Component is paid in full, (viii) eighth, to the Outstanding Principal
Balance of Component C until such Component is paid in full, (ix) ninth, to the
Outstanding Principal Balance of Component D until such Component is paid in
full, and (x) tenth, to the Outstanding Principal Balance of Component E until
such Component is paid in full;
(f)    sixth, to Manager, management fees payable for the calendar month ending
immediately prior to such Payment Date, but not in excess of the Management Fee
Cap for such calendar month;
(g)    seventh, to the Capital Expenditure Subaccount, to make the required
payments of Capital Expenditure Funds as required under Section 6.3;
(h)    eighth, to Lender, any other fees, costs, expenses (including Trust Fund
Expenses) or indemnities then due or payable under this Agreement or any other
Loan Document;
(i)    ninth, all amounts remaining after payment of the amounts set forth in
clauses (a) through (h) above (the “Available Cash”) shall be applied as
follows:

- 56 -



--------------------------------------------------------------------------------



(A)    prior to the Anticipated Repayment Date all Available Cash shall be
applied as follows:
(1)    if as of a Payment Date no Cash Sweep Period is continuing, any remaining
amounts to Borrower’s Operating Account; and
(2)    if as of a Payment Date a Cash Sweep Period is continuing:
a.    first, to Borrower’s Operating Account, funds in an amount equal to the
Monthly Budgeted Amount;
b.    second, to Borrower’s Operating Account, payments for Approved
Extraordinary Expenses, if any; and
c.    third, to the Cash Collateral Subaccount to be held or disbursed in
accordance with Section 6.6;
(B)    from and after the Anticipated Repayment Date all Available Cash and all
amounts remaining in the Cash Collateral Subaccount shall be applied as follows:
(1)    first, to Borrower’s Operating Account, funds in an amount equal to the
Monthly Budgeted Amount;
(2)    second, to Borrower’s Operating Account, payments for Approved
Extraordinary Expenses, if any;
(3)    third, to Lender, to be applied towards the repayment of the Outstanding
Principal Balance of the Loan as follows: a. first, to the Outstanding Principal
Balance of Component A until such Component is paid in full, b. second, to the
Outstanding Principal Balance of Component B until such Component is paid in
full, c. third, to the Outstanding Principal Balance of Component C until such
Component is paid in full, d. fourth, to the Outstanding Principal Balance of
Component D until such Component is paid in full, and e. fifth, to the
Outstanding Principal Balance of Component E until such Component is paid in
full;
(4)    fourth, to Lender, to pay the Accrued Additional Interest; and
(5)    fifth, any remaining amounts to Borrower’s Operating Account.
2.7.3    Application During Event of Default. Notwithstanding anything to the
contrary contained herein (including Section 2.7.2), upon the occurrence and
during the continuance of an Event of Default, Lender, at its option, may apply
any Collections then in the possession of Lender,

- 57 -



--------------------------------------------------------------------------------



Servicer or the Cash Management Account Bank (including any Reserve Funds on
deposit in the Subaccounts) or the Rent Deposit Bank to the payment of the Debt
in such order, proportion and priority as Lender may determine in its sole and
absolute discretion. Lender’s right to withdraw and apply any of the foregoing
funds shall be in addition to all other rights and remedies provided to Lender
under the Loan Documents.
2.7.4    Payments Received in the Cash Management Account. Notwithstanding
anything to the contrary contained in this Agreement or the other Loan
Documents, and provided no Event of Default has occurred and is continuing,
Borrower’s obligations with respect to the payment of the Monthly Debt Service
Payment Amount and amounts required to be deposited into the Reserve Funds, if
any, shall be deemed satisfied to the extent sufficient amounts (taking into
account the order and priority set forth in Section 2.7.2)are deposited in the
Cash Management Account to satisfy such obligations pursuant to this Agreement
on the dates each such payment is required, regardless of whether any of such
amounts are so applied by Lender.
Section 2.8    Withholding Taxes.
(j)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of Borrower under any Loan Document shall be made without deduction
or withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of Borrower) requires
the deduction or withholding of any Tax from any such payment by Borrower, then
Borrower shall be entitled to make such deduction or withholding and shall
timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law and, if such Tax is an Indemnified
Tax, then the sum payable by Borrower shall be increased as necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.8(a))
the Lender receives an amount equal to the sum it would have received had no
such deduction or withholding been made.
(k)    Payment of Other Taxes by Borrower. Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law any Other
Taxes.
(l)    Indemnification by Borrower. Borrower shall indemnify Lender, within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Lender or required to be
withheld or deducted from a payment to such Lender and any reasonable
out-of-pocket expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to Borrower by a Lender shall be conclusive absent
manifest error.
(m)    Evidence of Payments. As soon as practicable after any payment of Taxes
by Borrower to a Governmental Authority pursuant to this Section 2.8, Borrower
shall deliver to the Lender the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Lender.

- 58 -



--------------------------------------------------------------------------------



(n)    Status of Borrower and Lenders.    
(i)    Borrower shall not at any time make an election to be treated as a
corporation for United States federal income tax purposes and shall maintain its
tax status as either a “disregarded entity” or “partnership” for United States
federal income tax purposes.
(ii)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrower, at the time or times reasonably requested by Borrower, such
properly completed and executed documentation reasonably requested by Borrower
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by Borrower,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by Borrower as will enable Borrower to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.8(e)(ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(iii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to Borrower on or prior to
the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of Borrower), executed
originals of IRS Form W-9 certifying that such Lender is exempt from United
States federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of Borrower), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN (in the
case of an individual) or IRS Form W-8BEN-E (in the case of an entity)
establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN (in the case of an individual) or IRS Form W-8BEN-E (in the case of an
entity) establishing an exemption from, or

- 59 -



--------------------------------------------------------------------------------



reduction of, United States federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;
(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of Borrower within
the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable; or
(4)    to the extent a Foreign Lender is a partnership or is not the beneficial
owner, executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI,
IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate,
reasonably satisfactory to Borrower, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided, that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate, reasonably satisfactory to
Borrower, on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of Borrower), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in United
States federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit Borrower to
determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to Borrower at the time or times prescribed by law and at
such time or times reasonably requested by Borrower such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by Borrower as may be necessary for Borrower to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and

- 60 -



--------------------------------------------------------------------------------



withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower in writing of its legal
inability to do so.
(o)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.8 (including by
the payment of additional amounts pursuant to this Section 2.8), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 2.8(f) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 2.8(f), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 2.8(f) the
payment of which would place the indemnified party in a less favorable net
after-tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This Section 2.8(f) shall not be construed to require any
indemnified party to make available its tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(p)    Survival. Each party’s obligations under this Section 2.8 shall survive
any assignment of rights by, or the replacement of, a Lender and the repayment,
satisfaction or discharge of all obligations under any Loan Document.
ARTICLE III -    REPRESENTATIONS AND WARRANTIES
Section 3.1    General Representations. Borrower represents and warrants to
Lender as of the Closing Date that, except to the extent (if any) disclosed on
Schedule III with reference to a specific subsection of this Section 3.1:
3.1.5    Organization. Each Loan Party has been duly organized and is validly
existing with requisite power and authority to own its properties and to
transact the businesses in which it is now engaged. Each Loan Party is duly
qualified to do business and in good standing in each jurisdiction where it is
required to be so qualified in connection with its properties, businesses and
operations, except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect. Each Loan Party possesses all
rights, licenses, permits and authorizations, governmental or otherwise,
necessary to entitle it to own its properties and to transact the businesses in
which it is now engaged, except to the extent that failure to do so could not in
the aggregate reasonably be expected to have a Material Adverse Effect. The sole
business of Borrower is the acquisition, renovation, rehabilitation, ownership,
maintenance, sale, transfer, financing,

- 61 -



--------------------------------------------------------------------------------



refinancing, management, leasing and operation of the Properties and other
activity in furtherance thereof; and the sole business of Equity Owner is acting
as the sole member of Borrower and any other activity in furtherance thereof,
including, providing the Equity Owner Guaranty and the Equity Owner Security
Agreement. Each Loan Party is a Special Purpose Entity.
3.1.6    Proceedings. Each Loan Party has taken all necessary action to
authorize the execution, delivery and performance of this Agreement and each of
the other Loan Documents to which it is a party. This Agreement and the other
Loan Documents have been duly authorized, executed and delivered by or on behalf
of each Loan Party party thereto and constitute legal, valid and binding
obligations of each Loan Party party thereto, enforceable against each such Loan
Party party thereto in accordance with their respective terms, subject only to
applicable bankruptcy, insolvency, reorganization, moratorium and other similar
laws affecting the rights of creditors generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law). The Loan Documents
are not subject to any right of rescission, set-off, counterclaim or defense by
any Loan Party including the defense of usury, nor would the operation of any of
the terms of the Loan Documents, or the exercise of any right thereunder, render
the Loan Documents unenforceable, and no Loan Party has asserted any right of
rescission, set-off, counterclaim or defense with respect thereto.
3.1.7    No Conflicts. The execution, delivery and performance of this Agreement
and the other Loan Documents by each Loan Party party thereto (a) will not
contravene such Loan Party’s organizational documents, (b) will not result in
any violation of the provisions of any Legal Requirement of any Governmental
Authority having jurisdiction over any Loan Party or any of each Loan Party’s
properties or assets, (c) with respect to each Loan Party, will not conflict
with or result in a breach of any of the terms or provisions of, or constitute a
default under the terms of any indenture, mortgage, deed of trust, deed to
secure debt, loan agreement, management agreement or other agreement or
instrument to which such Loan Party is a party or to, which any of such Loan
Party’s property or assets is subject, that would be reasonably expected to have
a Material Adverse Effect and (d) with respect to each Loan Party, except for
Liens created under the Loan Documents, result in or require the creation or
imposition of any Lien upon or with respect to any of the assets of such Loan
Party.
3.1.8    Litigation. There are no actions, suits or proceedings at law or in
equity by or before any Governmental Authority or other entity now pending or,
to the actual knowledge of a Responsible Officer of Manager or any Loan Party,
threatened in writing, against or affecting any Loan Party or Manager, as
applicable, which actions, suits or proceedings (a) involve the Loan Documents
or the transactions contemplated thereby or (b) if adversely determined, would
reasonably be expected to have a Material Adverse Effect. There are no actions,
suits or proceedings at law or in equity by or before any Governmental Authority
or other entity that resulted in a judgment against any Loan Party that has not
been paid in full that would otherwise constitute an Event of Default.
3.1.9    Agreements. No Loan Party is a party to any agreement or instrument or
subject to any restriction which would reasonably be expected to have a Material
Adverse Effect. No Loan Party is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
agreement or instrument to which it is a party which default would

- 62 -



--------------------------------------------------------------------------------



be expected to have a Material Adverse Effect. Other than the Loan Documents, no
Loan Party has a material financial obligation (contingent or otherwise) under
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which any Loan Party is a party other than, with respect to
Borrower or any Borrower TRS, the Management Agreement, the Leases or any other
agreement into which Borrower or any Borrower TRS is permitted to enter pursuant
to the terms of the Loan Documents.
3.1.10    Consents. No consent, approval, authorization or order of any court or
Governmental Authority is required for the execution, delivery and performance
by any Loan Party of, or compliance by any Loan Party with, this Agreement or
the other Loan Documents or the consummation of the transactions contemplated
hereby and thereby, other than those which have been obtained by the applicable
Loan Party.
3.1.11    Solvency. Each Loan Party has (a) not entered into the transaction
contemplated by this Agreement nor executed any Loan Document with the actual
intent to hinder, delay or defraud any creditor and (b) received reasonably
equivalent value in exchange for its obligations under the Loan Documents. After
giving effect to the Loans, each Loan Party is Solvent. No petition in
bankruptcy has been filed against any Loan Party in the last seven (7) years,
and no Loan Party in the last seven (7) years has made an assignment for the
benefit of creditors or taken advantage of any insolvency act for the benefit of
debtors. No Loan Party is contemplating either the filing of a petition by it
under any state or federal bankruptcy or insolvency laws or the liquidation of
all or a major portion of such Person’s assets or property, and to the actual
knowledge of any Loan Party, no Person is contemplating the filing of any such
petition against any Loan Party.
3.1.12    Other Debt. No Loan Party has any Indebtedness other than, with
respect to Borrower, Permitted Indebtedness, and with respect to Equity Owner,
Equity Owner Permitted Indebtedness.
3.1.13    Employee Benefit Matters.
(a)    Assuming no portion of the assets used by Lender to fund the Loan
constitutes the assets of an ERISA Plan, the assets of each Loan Party do not
constitute “plan assets” of (i) any “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (ii) any “plan” (as
defined in Section 4975 of the Code) that is subject to Section 4975 of the Code
or (iii) any employee benefit plan or plan that is not subject to Title I of
ERISA or Section 4975 of the Code but is subject to any law, rule or regulation
applicable to such Loan Party which is substantially similar to the prohibited
transaction provisions of Section 406 of ERISA or Section 4975 of the Code (each
of clauses (i), (ii) and (iii), an “ERISA Plan”) with the result that the
transactions contemplated by this Agreement, including, but not limited to, the
exercise by Lender of any rights under the Loan Documents will constitute a
non-exempt prohibited transaction within the meaning of Section 406 of ERISA or
Section 4975 of the Code. No Loan Party or any of its ERISA Affiliates sponsors,
maintains or contributes to any Plans or Foreign Plans. No Loan Party has any
employees.
(b)    Each Plan (and each related trust, insurance contract or fund) is in
compliance in all material respects with its terms and with all applicable laws,
including without limitation

- 63 -



--------------------------------------------------------------------------------



ERISA and the Code. Each Plan that is intended to be qualified under Section
401(a) of the Code as currently in effect has been determined by the IRS to be
so qualified, and each trust related to any such Plan has been determined to be
exempt from federal income tax under Section 501(a) of the Code as currently in
effect, and no event has taken place which could reasonably be expected to cause
the loss of such qualified status and exempt status. With respect to each Plan
of a Loan Party, each Loan Party and all of its ERISA Affiliates have satisfied
the minimum funding standard under Section 412(a) of the Code and Section 302(a)
of ERISA and paid all required minimum contributions and all required
installments on or before the due dates under Section 430(j) of the Code and
Section 303(j) of ERISA. No Loan Party or any of its ERISA Affiliates has filed,
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA, an
application for a waiver of the minimum funding standard. No Loan Party or any
of its ERISA Affiliates has incurred any liability to the PBGC which remains
outstanding other than the payment of premiums, and there are no premium
payments which have become due which are unpaid. No Plan is in “at risk” status
within the meaning of Section 430(i) of the Code or Section 303(j) of ERISA.
There are no existing, pending or threatened in writing claims (other than
routine claims for benefits in the normal course), sanctions, actions, lawsuits
or other proceedings or investigation involving any Plan to which any Loan Party
or any of its ERISA Affiliates has incurred or otherwise has or could have an
obligation or any liability. With respect to each Multiemployer Plan to which
any Loan Party or any of its ERISA Affiliates is required to make a
contribution, each Loan Party and all of its ERISA Affiliates have satisfied all
required contributions and installments on or before the applicable due dates
and have not incurred a complete or partial withdrawal under Section 4203 or
4205 of ERISA. No Plan Termination Event has or is reasonably expected to occur.
(c)    Each Foreign Plan is in compliance in all material respects with all
laws, regulations and rules applicable thereto and the respective requirements
of the governing documents for such plan. The aggregate of the liabilities to
provide all of the accrued benefits under each Foreign Plan does not exceed the
current fair market value of the assets held in the trust or other funding
vehicle for such plan. There are no actions, suits or claims (other than routine
claims for benefits) pending or threatened against any Loan Party or any of its
ERISA Affiliates with respect to any Foreign Plan.
3.1.14    Compliance with Legal Requirements. Each Loan Party is in compliance
with all applicable Legal Requirements, except to the extent that any
noncompliance would not reasonably be expected to have a Material Adverse
Effect. No Loan Party is in default or violation of any order, writ, injunction,
decree or demand of any Governmental Authority, except for any default or
violation that would not reasonably be expected to have a Material Adverse
Effect.
3.1.15    Financial Information. All financial data that have been delivered to
Lender in connection with the Loan (a) are true, complete and correct in all
material respects (or, to the extent that any such financial data was incorrect
in any material respect when delivered, the same has been corrected by financial
data subsequently delivered to Lender prior to the Closing Date), (b) accurately
represent the financial condition of the Properties as of the date of such
reports (or, to the extent that any such financial data did not accurately
represent the financial condition of the Properties when delivered, the same has
been corrected by financial data subsequently delivered to Lender prior to the
Closing Date), and (c) have been prepared in accordance with GAAP

- 64 -



--------------------------------------------------------------------------------



throughout the periods covered, except as disclosed therein. The foregoing
representation shall not apply to any such financial data that constitutes
projections, provided that Borrower represents and warrants that such
projections were made in good faith and that Borrower has no reason to believe
that such projections were materially inaccurate. Borrower does not have any
contingent liabilities, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable commitments
that are known to Borrower and would reasonably be expected to have a Material
Adverse Effect, except as referred to or reflected in said financial statements.
Borrower has no liabilities or other obligations that arose or accrued prior to
the Closing Date that would reasonably be expected to have a Material Adverse
Effect. Borrower has no known material contingent liabilities.
3.1.16    Insurance. Borrower has obtained and delivered to Lender certificates
evidencing the Policies required to be maintained under Section 5.1.1. All such
Policies are in full force and effect, with all premiums prepaid thereunder. No
claims have been made that are currently pending, outstanding or otherwise
remain unsatisfied under any such Policies that would reasonably be expected to
have a Material Adverse Effect. With respect to any Policy, neither Borrower
nor, to Borrower’s or Manager’s knowledge, any other Person, has done, by act or
omission, anything which would impair the coverage of any of the Policies in any
material respect.
3.1.17    Tax Filings. Each Loan Party has filed, or caused to be filed, on a
timely basis all Tax returns (including, without limitation, all foreign,
federal, state, local and other Tax returns) required to be filed by it, if any,
is not liable for Non-Property Taxes payable by any other Person and has paid or
made adequate provisions for the payment of all Non-Property Taxes (to the
extent such Taxes, assessment and other governmental charges exceed $100,000 in
the aggregate) payable by such Loan Party except as permitted by Section 4.1.4
or 4.4.5. All material recording or other similar taxes required to be paid by
any Loan Party under applicable Legal Requirements currently in effect in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of the Loan Documents have been paid.
3.1.18    Certificate of Compliance; Licenses. All certifications, permits,
licenses and approvals, including without limitation, certificates of completion
and occupancy, required of Borrower for the legal use, occupancy and operation
of each Property have been obtained and are in full force and effect, except as
would not reasonably be expected to have a Material Adverse Effect. The use
being made of each Property is in conformity with the certificate of occupancy
issued for such Property, if any.
3.1.19    Special Purpose Entity/Separateness.
(a)    Since its formation, no Loan Party has conducted any business other than
entering into and performing its obligations under the Loan Documents to which
it is a party and as described in the definition of Special Purpose Entity
herein. As of the Closing Date, no Loan Party owns or holds, directly or
indirectly (i) any capital stock or equity security of, or any equity interest
in, any Person other than a Loan Party or (ii) any debt security or other
evidence of indebtedness of any Person, except for Permitted Investments and as
otherwise contemplated by the Loan Documents. As of the Closing Date, Borrower
does not have any subsidiaries.

- 65 -



--------------------------------------------------------------------------------



(b)    Any and all of the stated facts and assumptions made in the Insolvency
Opinion, including, but not limited to, any exhibits attached thereto, will have
been and shall be true and correct in all respects, and each Loan Party will
have complied and will comply in all material respects, with all of the stated
facts and assumptions made with respect to it in the Insolvency Opinion. Each
entity other than a Loan Party with respect to which an assumption is made or a
fact stated in any Insolvency Opinion will have complied and will comply, in all
material respects, with all of the assumptions made and facts stated with
respect to it in the Insolvency Opinion. Borrower covenants that in connection
with any Additional Insolvency Opinion delivered in connection with this
Agreement it shall provide an updated certification regarding compliance with
the facts and assumptions made therein, which certificate shall be substantially
similar to the representations made in this Section 3.1.15(b).
(c)    Borrower covenants and agrees that Borrower shall provide Lender with
thirty (30) days’ prior written notice prior to the removal of an Independent
Director of any Loan Party.
3.1.20    Management. The ownership, leasing, management and collection
practices used by each Loan Party and Manager with respect to the Properties
have been in compliance with all applicable Legal Requirements, and all
necessary licenses, permits and regulatory requirements pertaining thereto have
been obtained and remain in full force and effect, except to the extent that
failure to obtain would not reasonably be expected to have a Material Adverse
Effect. The Management Agreement is in full force and effect and there is no
default thereunder by any party thereto and no event has occurred that, with the
passage of time and/or the giving of notice would constitute a default
thereunder.
3.1.21    Illegal Activity. None of the Properties has been or will be purchased
with proceeds of any illegal activity.
3.1.22    No Change in Facts or Circumstances; Disclosure. All information,
reports, financial statements, exhibits and schedules furnished in writing by or
on behalf of each Loan Party to Lender in connection with the negotiation,
preparation or delivery of this Agreement and the other Loan Documents or
included herein or therein or delivered pursuant hereto or thereto (but
excluding any projections, forward looking statements, budgets, estimates and
general market data as to which each Loan Party only represents and warrants
that such information was prepared in good faith based upon assumptions believed
by it to be reasonable at the time), when taken as a whole, as of the date
furnished, do not contain any untrue statement of material fact or omit to state
any material fact necessary to make the statements herein or therein, in light
of the circumstances under which they were made, not materially misleading.
There has been no material adverse change in any condition, fact, circumstance
or event that would make any such information inaccurate, incomplete or
otherwise misleading in any material respect or that otherwise does or might
result in a Material Adverse Effect.
3.1.23    Investment Company Act. No Loan Party is (a) an “investment company”
or a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended; (b) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of either a
“holding company” or a “subsidiary company” within the

- 66 -



--------------------------------------------------------------------------------



meaning of the Public Utility Holding Company Act of 2005, as amended; or
(c) subject to any other federal or state law or regulation which purports to
restrict or regulate its ability to borrow money.
3.1.24    Federal Reserve Regulations. No part of the proceeds of the Loan will
be used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(“Margin Stock”) or for any other purpose which would be inconsistent with such
Regulation U or any other Regulations of such Board of Governors, or for any
purposes prohibited by Legal Requirements in any material respects or by the
terms and conditions of this Agreement or the other Loan Documents. None of the
Collateral is comprised of Margin Stock and less than twenty-five percent (25%)
of the assets of each Loan Party are comprised of Margin Stock.
3.1.25    Bank Holding Company. Borrower is not a “bank holding company” or a
direct or indirect subsidiary of a “bank holding company” as defined in the Bank
Holding Company Act of 1956, as amended, and Regulation Y thereunder of the
Board of Governors of the Federal Reserve System.
3.1.26    FIRPTA. No Loan Party is a “foreign person” within the meaning of
Section 1445(f)(3) of the Code.
3.1.27    Contracts.
(a)    Borrower has not entered into, and is not bound by, any Major Contract
which continues in existence, except those previously disclosed in writing to
Lender.
(b)    Each of the Major Contracts is in full force and effect, there are no
material defaults by Borrower thereunder and, to the knowledge of Borrower and
Manager, there are no monetary or other material defaults thereunder by any
other party thereto. None of Borrower, Manager or any other Person acting on
Borrower’s behalf has given or received any notice of default under any of the
Major Contracts that remains uncured or in dispute.
(c)    Borrower has delivered copies of the Major Contracts (including all
amendments and supplements thereto) to Lender that are true, correct and
complete in all material respects.
(d)    Except for Manager under the Management Agreement, no Major Contract has
as a party an Affiliate of Borrower. All fees and other compensation for
services previously performed under the Management Agreement have been paid in
full.
3.1.28    Embargoed Person.
(a)    No Loan Party nor any of its respective officers, directors or members is
a Person (or to Borrower’s knowledge, controlled by a Person): (i) that is
listed on a Government List, (ii) is otherwise subject to the provisions of
Executive Order 13224 issued on September 24, 2001, (iii) has been previously
indicted for or convicted of any felony involving a crime of moral

- 67 -



--------------------------------------------------------------------------------



turpitude or any Patriot Act Offense, or (iv) is currently under investigation
by any Governmental Authority for alleged felony involving a crime of moral
turpitude. For purposes hereof, the term “Patriot Act Offense” means any
violation of the criminal laws of the United States of America or of any of the
several states, or that would be a criminal violation if committed within the
jurisdiction of the United States or any of the several states, relating to
terrorism or the laundering of monetary instruments, including any offense under
(A) the criminal laws against terrorism; (B) the criminal laws against money
laundering, (C) the Bank Secrecy Act, as amended, (D) the Money Laundering
Control Act of 1986, as amended, or (E) the Patriot Act. “Patriot Act Offense”
also includes the crimes of conspiracy to commit, or aiding and abetting another
to commit, a Patriot Act Offense.
(b)    At the time Borrower first entered into a Lease with each Tenant
(excluding any Carry-Over Tenant), no such Tenant was listed on either of the
Government Lists described in Section 4.1.20.
3.1.29    Perfection Representations.
(a)    The Borrower Security Agreement and the Equity Owner Security Agreement
create valid and continuing security interests (as defined in the applicable
UCC) in the personal property Collateral in favor of Lender, which security
interests are prior to all other Liens arising under the UCC, subject to
Permitted Liens, and are enforceable as such against creditors of each Loan
Party, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity);
(b)    All appropriate financing statements have been, or will simultaneously
with the execution of this Agreement be, filed in the proper filing office in
the appropriate jurisdictions under applicable law in order to perfect the
security interest granted to Lender hereunder in the Collateral that may be
perfected by filing a financing statement;
(c)    Other than the security interest granted to Lender pursuant to the Loan
Documents, no Loan Party has pledged, assigned, collaterally assigned, sold,
granted a security interest in, or otherwise conveyed any of the Collateral
except to the extent expressly permitted by the terms hereof. No Loan Party has
authorized the filing of and is not aware of any financing statements against
any Loan Party that include a description of the Collateral other than any
financing statement relating to the security interest granted to Lender
hereunder or that has been terminated.
(d)    No instrument or document that constitutes or evidences any Collateral
has any marks or notations indicating that they have been pledged, assigned or
otherwise conveyed to any Person other than Lender.
(e)    The grant of the security interest in the Collateral by each Loan Party
to Lender, pursuant to the Borrower Security Agreement and the Equity Owner
Security Agreement is in the ordinary course of business for each Loan Party and
is not subject to the bulk transfer or any similar statutory provisions in
effect in any applicable jurisdiction.     

- 68 -



--------------------------------------------------------------------------------



(f)    The chief executive office and the location of each Loan Party’s records
regarding the Collateral are listed on Schedule IV. Except as otherwise
disclosed to Lender in writing, each Loan Party’s legal name is as set forth in
this Agreement, each Loan Party has not changed its name since its formation.
Except as otherwise listed on Schedule IV, each Loan Party does not have
tradenames, fictitious names, assumed names or “doing business as” names and
each Loan Party’s federal employer identification number and Delaware
organizational identification number is set forth on Schedule IV.
Section 3.2    Property Representations. Borrower represents and warrants to
Lender with respect to each Property as follows:
3.2.7    Property/Title.
(a)    Borrower has good and marketable fee simple legal and equitable title to
the real property comprising the Property, subject to Permitted Liens. The
Mortgage Documents, when properly recorded and/or filed in the appropriate
records, will create (i) a valid, first priority, perfected Lien on Borrower’s
interest in the Property, subject only to the Permitted Liens, and
(ii) perfected security interests in and to, and perfected collateral
assignments of, all personalty (including the Leases), all in accordance with
the terms thereof, in each case subject only to the Permitted Liens. The
Permitted Liens with respect to the Property, in the aggregate, do not have a
material adverse effect on the profitability, value, use or operation of the
Property or the enforceability, validity or perfection of the lien of the
applicable Mortgage.
(b)    All transfer taxes, deed stamps, intangible taxes or other amounts in the
nature of transfer taxes required to be paid under applicable Legal Requirements
in connection with the transfer of the Property to Borrower have been paid or
are being paid simultaneously herewith. All mortgage, mortgage recording, stamp,
intangible or other similar tax required to be paid under applicable Legal
Requirements in connection with the execution, delivery, recordation, filing,
registration, perfection or enforcement of any of the Mortgage Documents with
respect to such Property, including the Mortgages, have been paid or are being
paid simultaneously herewith. All taxes and governmental assessments due and
owing in respect of the Property have been paid, or an escrow of funds in an
amount sufficient to cover such payments has been established hereunder or are
insured against by the Title Insurance Policy and the Title Insurance Owner’s
Policy for such Property.
(c)    Each Property is comprised of one (1) or more parcels which constitute
separate tax lots and do not constitute a portion of any other tax lot not a
part of such Property.
3.2.8    Adverse Claims. Borrower’s ownership of the Property is free and clear
of any Liens other than Permitted Liens.
3.2.9    Title Insurance Owner’s Policy. Borrower has delivered to Lender either
(a) a Title Insurance Owner’s Policy insuring fee simple ownership of such
Property by Borrower in an amount equal to or greater than the initial Allocated
Loan Amount of the Property, issued by a title insurance company reasonably
acceptable to Lender with no title exceptions other than Permitted Liens or (b)
a marked or initialed binding commitment that is effective as a Title Insurance
Owner’s

- 69 -



--------------------------------------------------------------------------------



Policy in respect of such Property in an amount equal to or greater than the
initial Allocated Loan Amount of the Property, issued by a title insurance
company reasonably acceptable to Lender with no title exceptions other than
Permitted Liens, which commitment shall be accompanied by such other affidavits,
transfer declarations and other documents as are necessary for the recordation
of the deed for such Property and issuance of such Title Insurance Owner’s
Policy.
3.2.10    Deed. Borrower has delivered to Lender a copy of a deed for such
Property conveying the Property to Borrower, with vesting in the actual name of
Borrower, and Borrower hereby certifies that such Property’s deed has been
recorded or presented to and accepted for recording by the applicable title
insurance company issuing the related Title Insurance Owner’s Policy or binding
commitment referred to in Section 3.2.3, with all fees, premiums and deed stamps
and other transfer taxes paid.
3.2.11    Mortgage File Required Documents. Borrower has delivered to Lender (a)
either (i) certified or file stamped (in each case by the applicable land
registry) original executed Mortgage Documents or (ii) a copy of the Mortgage
Documents in recordable form that have been submitted by the title insurance
company referred to in Section 3.2.3 for recording in the jurisdiction in which
such Property is located (with Lender and Borrower acknowledging that the
Mortgage Documents delivered on the Closing Date consist solely of Mortgages
(which include Assignments of Leases and Rents and fixture filings as a part
thereof), and that no separate Assignments of Leases and Rents or Fixture
Filings are included as part of the Mortgage Documents delivered at the Closing
Date), (b) an opinion of counsel admitted to practice in the state in which such
Property is located in form and substance reasonably satisfactory to Lender in
respect of the enforceability of such Mortgage Documents and an opinion of
counsel in form and substance reasonably satisfactory to Lender stating that the
Mortgage Documents were duly authorized, executed and delivered by Borrower and
that the execution and delivery of such Mortgage Loan Documents and the
performance by Borrower of its obligations thereunder will not cause a breach
of, or a default under, any agreement, document or instrument to which Borrower
is a party or to which it or such Property is bound, (c) either (x) a Title
Insurance Policy insuring the Lien of the Mortgage encumbering such Property, or
(y) a marked or initialed binding commitment that is effective as a Title
Insurance Policy in respect of such Property, in each case, issued by the title
insurance company referred to in Section 3.2.3 with no title exceptions other
than Permitted Liens, which commitment shall be accompanied by such other
affidavits, transfer declarations and other documents specified in such
commitment as necessary for the issuance of such Title Insurance Policy, and (d)
evidence that all taxes, fees and other charges payable in connection therewith
have been paid in full or delivered to escrow. GRC has delivered to Lender the
Closing Date GRC Certificate.
3.2.12    Property Taxes and HOA Fees. There are no delinquent Property Taxes or
HOA Fees outstanding with respect to the Property, other than Property Taxes or
HOA Fees that may exist in accordance with Section 4.4.5. As of the Closing
Date, there are no pending or, to Borrower’s or Manager’s knowledge, proposed,
special or other assessments for homeowner’s association improvements affecting
the Property that would reasonably be expected to have an Individual Material
Adverse Effect with respect to the Property.

- 70 -



--------------------------------------------------------------------------------



3.2.13    Compliance with Renovation Standards. Except if the Property is a
Carry-Over Property, the Property satisfies the Renovation Standards and all
renovations thereto have been conducted in accordance with applicable Legal
Requirements, in all material respects.
3.2.14    Condemnation; Physical Condition. The Property has not been condemned
in whole or in part. No proceeding is pending or, to the knowledge of Borrower
or Manager, threatened in writing for the condemnation of the Property. The
Property is in a good, safe and habitable condition and repair, and free of and
clear of any damage or waste that has an Individual Material Adverse Effect on
the Property.
3.2.15    Brokers. There is no commission or other compensation payable to any
broker or finder in connection with the purchase of the Property by Borrower or
its Affiliate that has not been paid.
3.2.16    Leasing. As of the Cut-Off Date, or, in case of any Substitute
Property, as of the date such Property becomes a Substitute Property, either (a)
the Property was leased by Borrower to an Eligible Tenant pursuant to an
Eligible Lease and such Lease was in full force and effect and was not in
default in any material respect or (b) if the Property is a Carry-Over Property,
it was leased by Borrower to a Carry-Over Tenant pursuant to a Lease and such
Lease was in full force and effect and was not in default in any material
respect; provided, that prior to entering into any new or renewal Lease with
such Carry-Over Tenant Borrower shall have determined that such Carry-Over
Tenant is not listed on a Government List. No Person (other than Borrower) has
any possessory interest in the Property or right to occupy the same except any
Tenant under and pursuant to the provisions of the applicable Lease and any
Person claiming rights through any such Tenant. The copy of such Eligible Lease
for the Property delivered to Lender is true and complete in all material
respects, there are no material oral agreements with respect thereto. Except as
set forth on Schedule III, as of the Closing Date, no Rent (including security
deposits) has been paid more than thirty (30) days in advance of its due date
and all amounts set forth on Schedule III have been delivered to the Advance
Rent Subaccount on or before the Closing Date. As of the Closing Date, any
payments, free rent, partial rent, rebate of rent or other payments, credits,
allowances or abatements required to be given by Borrower to the relevant Tenant
has already been provided to such Tenant.
3.2.17    Insurance. The Property is covered by property, casualty, liability,
business interruption, windstorm, flood, earthquake and other applicable
Policies as and to the extent, and in compliance with the applicable
requirements of Section 5.1.1 and neither Borrower nor Manager has taken (or
omitted to take) any action that would impair or invalidate the coverage
provided by any such Policies. As of the Closing Date, no claims have been made
that are currently pending, outstanding or otherwise remain unsatisfied under
any such policies and would reasonably be expected to have an Individual
Material Adverse Effect with respect to the Property.
3.2.18    Lawsuits, Etc. As of the Closing Date, there are no actions, suits or
proceedings at law or in equity by or before any Governmental Authority or other
entity pending or to the actual knowledge of Borrower or Manager, threatened in
writing against or affecting the Property, which actions, suits or proceedings
would reasonably be expected to have an Individual Material Adverse Effect on
such Property.

- 71 -



--------------------------------------------------------------------------------



3.2.19    Orders, Injunctions, Etc. There are no orders, injunctions, decrees or
judgments outstanding with respect to the Property that would reasonably be
expected to have an Individual Material Adverse Effect on such Property.
3.2.20    Agreements Relating to the Properties. Borrower is not a party to any
agreement or instrument or subject to any restriction which would reasonably be
expected to have an Individual Material Adverse Effect on such Property.
Borrower is not in default in any material respect in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any agreement or instrument to which the Property is bound. Except
for the Management Agreement, Borrower does not have a material financial
obligation under any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument by which the Property is bound, other than obligations
under the Loan Documents. Borrower is not in default in any material respect in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any Permitted Lien with respect to any Property.
Neither the Property nor any part thereof is subject to any purchase options,
rights of first refusal to purchase, rights of first offer to purchase or other
similar rights in favor of any Tenant or other third parties.
3.2.21    Accuracy of Information Regarding Property. All information with
respect to the Property included in the Properties Schedule is true, complete
and accurate in all material respects. None of the Properties consist of housing
cooperatives, manufactured housing, condominiums, duplexes or townhomes.
Schedule VII (as the same may be updated by Borrower from time to time by
delivery to Lender) is a true, complete and accurate list of all of the
Applicable HOA Properties, if any, and the HOAs affecting such Applicable HOA
Properties. To Borrower’s knowledge, Schedule VII contains a true, correct and
complete notice address of the HOAs pertaining to the Applicable HOA Properties,
if any.


3.2.22    Compliance with Legal Requirements. The Property (including the
leasing and intended use thereof) complies with all applicable Legal
Requirements, including, without limitation, building and zoning ordinances and
codes and all certifications, permits, licenses and approvals, including without
limitation, certificates of completion and occupancy permits, required for the
legal leasing, use, occupancy, habitability and operation of such Property,
except as would not reasonably be expected to have an Individual Material
Adverse Effect with respect to the Property. There is no consent, approval,
permit, license, order or authorization of, and no filing with or notice to, any
court or Governmental Authority required for the operation, use or leasing of
the Property that has not been obtained, except as would not reasonably be
expected to have an Individual Material Adverse Effect with respect to the
Property. There has not been committed by Borrower or any Property Manager
Affiliated with Borrower or, to the Borrower's knowledge, any other Person in
occupancy of or involved with the operation, use or leasing of the Property any
act or omission affording any Governmental Authority the right of forfeiture as
against the Property or any part thereof.
3.2.23    Utilities and Public Access. The Property has rights of access to
public ways and is served by water, sewer or septic system, and storm drain
facilities adequate to service the Property for its intended uses and all public
utilities necessary or convenient to the full use and enjoyment

- 72 -



--------------------------------------------------------------------------------



of the Property are located either in the public right-of-way abutting the
Property (which are connected so as to serve the Property without passing over
other property) or in recorded easements serving the Property and such easements
are set forth in and insured by the applicable Title Insurance Owner’s Policy
and Title Insurance Policy and all roads necessary for the use of the Property
for its intended purposes have been completed and dedicated to public use and
accepted by all Governmental Authorities, except as would not reasonably be
expected to have an Individual Material Adverse Effect with respect to the
Property.
3.2.24    Eminent Domain. As of the Closing Date, there is no proceeding pending
or, to Borrower’s or Manager’s knowledge, threatened, for the total or partial
condemnation or taking of the Property by eminent domain or for the relocation
of roadways resulting in a failure of access to the Property on public roads.
3.2.25    Flood Zone. The Property is not located in an area identified by the
Federal Emergency Management Agency as a special flood hazard area, or, if so
located the flood insurance required pursuant to Section 5.1.1(a) is in full
force and effect with respect to the Property.
Section 3.3    Survival of Representations. Borrower agrees that all of the
representations and warranties of Borrower set forth in Article III and
elsewhere in this Agreement and in the other Loan Documents shall survive for so
long as any amount remains owing to Lender under this Agreement or any of the
other Loan Documents by Borrower. All representations, warranties, covenants and
agreements made in this Agreement or in the other Loan Documents by Borrower
shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf.
ARTICLE IV -    BORROWER COVENANTS
Section 4.1    Affirmative Covenants. Borrower hereby covenants and agrees with
Lender as follows:
4.1.26    Preservation of Existence. Borrower shall and shall cause each other
Loan Party to (a) observe all procedures required by its organizational
documents and preserve and maintain its limited liability company, existence,
rights, franchises and privileges in the jurisdiction of its organization, and
(b) qualify and remain qualified in good standing (where relevant) as a foreign
limited liability company in each other jurisdiction where the nature of its
business requires such qualification and to the extent such concept exists in
such jurisdiction except where, in the case of clause (b), the failure to be so
qualified would not reasonably be expected to have a Material Adverse Effect.
4.1.27    Compliance with Legal Requirements. Except with respect to the
Properties and the use thereof (which is subject to Section 4.4.4), Borrower
shall and shall cause each other Loan Party to do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its rights,
licenses and permits and to comply with all Legal Requirements applicable to it,
except to the extent that the failure to do so would not reasonably be expected
to have a Material Adverse Effect. A Loan Party, at such Loan Party’s expense,
may contest by appropriate legal proceeding promptly initiated and conducted in
good faith and with due diligence, the validity of

- 73 -



--------------------------------------------------------------------------------



any Legal Requirement, the applicability of any Legal Requirement to a Loan
Party or any Property or any alleged violation of any Legal Requirement;
provided, that (a)  such proceeding shall be permitted under and be conducted in
accordance with the provisions of any instrument to which a Loan Party is
subject and shall not constitute a default thereunder and such proceeding shall
be conducted in accordance with all applicable Legal Requirements; (b) no
Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, cancelled or lost; and (c) the Loan Party shall
promptly upon final determination thereof comply with any such Legal Requirement
determined to be valid or applicable or cure any violation of any Legal
Requirement, except to the extent that the failure to do so would not reasonably
be expected to have a Material Adverse Effect.
4.1.28    Special Purpose Bankruptcy Remote Entity/Separateness.
(g)    Borrower shall and shall cause each other Loan Party to be and continue
to be a Special Purpose Entity.
(h)    Borrower shall and shall cause each other Loan Party to comply in all
material respects with all of the stated facts and assumptions made with respect
to the Loan Parties in the Insolvency Opinion and each Additional Insolvency
Opinion. Each entity other than a Loan Party with respect to which an assumption
is made or a fact stated in the Insolvency Opinion or an Additional Insolvency
Opinion will comply in all material respects with all of the assumptions made
and facts stated with respect to it in such Insolvency Opinion or Additional
Insolvency Opinion.
4.1.29    Non-Property Taxes. Borrower shall and shall cause each other Loan
Party to file, cause to be filed or obtain an extension of the time to file, all
Tax returns for Non-Property Taxes and reports required by law to be filed by it
and to promptly pay or cause to be paid all material Non-Property Taxes now or
hereafter levied, assessed or imposed on it as the same become due and payable;
provided, that, after prior written notice to Lender of its intention to contest
any such Non-Property Taxes, such Loan Party may contest by appropriate legal
proceedings conducted in good faith and with due diligence, the amount or
validity of any such Non-Property Taxes and, in such event, may permit the
Non-Property Taxes so contested to remain unpaid during any period, including
appeals, when a Loan Party is in good faith contesting the same so long as (a)
no Event of Default has occurred and remains uncured, (b) such proceeding shall
be permitted under and be conducted in accordance with all applicable Legal
Requirements, (c) no Property or other Collateral nor any part thereof or
interest therein will be in danger of being sold, forfeited, terminated,
canceled or lost, (d) the applicable Loan Party has set aside on its books
adequate reserves in accordance with GAAP, and the non-payment or non-discharge
of such Non-Property Taxes would not reasonably be expected to have a Material
Adverse Effect, (e) enforcement of the contested Non-Property Taxes is
effectively stayed for the entire duration of such contest and no Lien is
imposed on any Property or other Collateral, (f) any Non-Property Taxes
determined to be due, together with any interest or penalties thereon, is
promptly paid as required after final resolution of such contest, (g) to the
extent such Non-Property Taxes (when aggregated with all other Taxes that any
Loan Party is then contesting under this Section 4.1.4 or Section 4.4.5 and for
which Borrower has not delivered to Lender any Contest Security) exceed
$1,000,000, Borrower shall deliver to Lender either (i) cash, or other security
as may be approved by Lender, in an amount sufficient to insure

- 74 -



--------------------------------------------------------------------------------



the payment of any such Non-Property Taxes, together with all interest and
penalties thereon or (ii) a payment and performance bond in an amount equal to
one hundred percent (100%) of the contested amount from a surety acceptable to
Lender in its reasonable discretion, (h) failure to pay such Non-Property Taxes
will not subject Lender to any civil or criminal liability, (i) such contest
shall not affect the ownership, use or occupancy of any Property or other
Collateral, and (j) Borrower shall, upon request by Lender, give Lender prompt
notice of the status of such proceedings and/or confirmation of the continuing
satisfaction of the conditions set forth in clauses (a) through (i) of this
Section 4.1.4. Notwithstanding the foregoing, Borrower shall and shall cause
each other Loan Party to pay any contested Non-Property Taxes (or, if cash or
other security has been provided, Lender may pay over any such cash or other
security held by Lender to the claimant entitled thereto) if, in the Lender’s
reasonable judgment, any Property or other Collateral (or any part thereof or
interest therein) shall be in danger of being sold, forfeited, terminated,
cancelled or lost or there shall be any danger of the Lien of any Collateral
Document being primed by any related Lien.
4.1.30    Access to the Properties. Subject to the rights of Tenants, Borrower
shall permit agents, representatives and employees of Lender to inspect the
Properties or any part thereof at reasonable hours upon reasonable advance
notice, subject to the limitations set forth in Schedule VI.
4.1.31    Cooperate in Legal Proceedings. Borrower shall cooperate reasonably
with Lender with respect to any proceedings before any court, board or other
Governmental Authority which is reasonably likely to affect the rights of Lender
hereunder or any rights obtained by Lender under any of the other Loan Documents
and, in connection therewith, permit Lender, at its election by written notice,
to participate in any such proceedings.
4.1.32    Perform Loan Documents. Borrower shall and shall cause each other Loan
Party to, in a timely manner, observe, perform and satisfy all the terms,
provisions, covenants and conditions of the Loan Documents executed and
delivered by, or applicable to, the Loan Party, and shall pay when due all
costs, fees and expenses of Lender, to the extent required under the Loan
Documents executed and delivered by, or applicable to, the Loan Party.
4.1.33    Award and Insurance Benefits. Borrower shall cooperate with Lender, in
accordance with the relevant provisions of this Agreement, to enable Lender to
receive the benefits of any Awards or Insurance Proceeds lawfully or equitably
payable in connection with any Property, and Lender shall be reimbursed for any
expenses reasonably incurred in connection therewith (including reasonable
attorneys’ fees and disbursements, and the payment by the Loan Parties of the
reasonable expense of an appraisal on behalf of Lender in case of Casualty or
Condemnation affecting any Property or any part thereof) out of such Insurance
Proceeds.
4.1.34    Security Interest; Further Assurances. Borrower shall and shall cause
each other Loan Party to take all necessary action to establish and maintain, in
favor of Lender a valid and perfected first priority security interest in all
Collateral to the full extent contemplated herein, free and clear of any Liens
other than Permitted Liens (including the filing of all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect Lender’s security
interest in the Collateral). Such financing statements may describe as the
collateral covered thereby “all assets of the debtor, whether now

- 75 -



--------------------------------------------------------------------------------



owned or hereafter acquired” or words to that effect. Borrower shall and shall
cause each other Loan Party to, at the Loan Parties’ sole cost and expense
execute any and all further documents, financing statements, agreements,
affirmations, waivers and instruments, and take all such further actions
(including the filing and recording of financing statements) that may be
required under any applicable Legal Requirement, or that Lender reasonably deems
necessary or advisable, in order to grant, preserve, protect and perfect the
validity and priority of the security interests created or intended to be
created hereby or by the Collateral Documents or the enforceability of any
guaranty or other Loan Document.
4.1.35    Keeping of Books and Records. Borrower shall keep and maintain or
shall cause to be kept and maintained on a calendar year basis, in accordance
with the requirements for a Special Purpose Entity set forth herein and GAAP (or
such other accounting basis acceptable to Lender), proper and accurate books,
records and accounts reflecting all of the financial affairs of the Loan Parties
and all items of income and expense in connection with the operation on an
individual basis of each Property. Lender shall have the right from time to time
at all times during normal business hours upon reasonable notice to examine such
books, records and accounts at the office of Borrower or any other Person
maintaining such books, records and accounts and to make such copies or extracts
thereof as Lender shall desire. After the occurrence of an Event of Default,
Borrower shall pay any costs and expenses reasonably incurred by Lender to
examine each Loan Parties’ accounting records with respect to the Properties, as
Lender shall reasonably determine to be necessary or appropriate in the
protection of Lender’s interest.
4.1.36    Business and Operations. Borrower shall directly or through Manager or
subcontractors of Manager (subject to Section 4.2.1), continue to engage in the
businesses presently conducted by it as and to the extent the same are necessary
for the ownership, maintenance, sale, management, leasing and operation of the
Properties. Borrower shall qualify to do business and will remain in good
standing under the laws of each jurisdiction as and to the extent the same are
required for the ownership, maintenance, management and operation of the
Properties, except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect. Borrower or a Borrower TRS, as
applicable, shall at all times during the term of the Loan, continue to own or
lease all equipment, fixtures and personal property which are necessary to
operate its Properties.
4.1.37    Loan Proceeds. Borrower shall use the proceeds of the Loan received by
it on the Closing Date only for the purposes set forth in Section 2.1.5.
4.1.38    Performance by Borrower. Borrower shall and shall cause each other
Loan Party to, in a timely manner, observe, perform and fulfill each and every
covenant, term and provision of each Loan Document executed and delivered by, or
applicable to, such Loan Party, and shall not enter into or otherwise suffer or
permit any amendment, waiver, supplement, termination or other modification of
any Loan Document executed and delivered by, or applicable to, Borrower or
Equity Owner without the prior written consent of Lender.
4.1.39    Leasing Matters. Borrower shall (a) observe and perform the
obligations imposed upon the lessor under the Leases for the Properties in a
commercially reasonable manner; and (b) enforce the terms, covenants and
conditions contained in such Leases upon the part of the Tenant

- 76 -



--------------------------------------------------------------------------------



thereunder to be observed or performed in a commercially reasonable manner
except in each case to the extent that the failure to do so would not reasonably
be expected to have an Individual Material Adverse Effect with respect to a
Property.
4.1.40    Borrower’s Operating Account. Borrower shall establish and maintain an
account (the “Borrower’s Operating Account”) at a bank selected by Borrower and
reasonably approved by Lender which shall be an Eligible Institution. Borrower
may also establish and maintain subaccounts of Borrower’s Operating Account
(which may be ledger or book entry accounts and not actual accounts).
4.1.41    Security Deposits.
(a)    At all times, Borrower shall maintain one or more (if more than one, only
the minimum number required by Legal Requirements) Eligible Accounts for the
safe keeping of security deposits (each and collectively, the “Security Deposit
Account”) in compliance in all material respects with all applicable Legal
Requirements and as to which Borrower, Lender, Manager and the depository bank
shall have executed and delivered a Deposit Account Control Agreement.  Borrower
shall deposit all security deposits in its possession on the Closing Date into
the Security Deposit Account. Within three (3) Business Days after receipt of
any security deposit, Borrower shall deposit the same into the Security Deposit
Account (except only as provided below with respect to combined payments). 
Except for deposits of de minimis Borrower funds to maintain a minimum balance
or to pay fees of the depository bank, Borrower shall insure that no funds from
any source shall be deposited into the Security Deposit Account other than
security deposits relating to the Properties and interest paid thereon, and no
funds shall be withdrawn except, in accordance with Legal Requirements, (i) to
pay refunds of security deposits, (ii) to pay (or reimburse for payment of)
expenses chargeable against security deposits, or (iii) to transfer forfeited
security deposits to the Rent Deposit Account or Cash Management Account. 
Borrower shall maintain complete and accurate books and records of all
transactions pertaining to security deposits and the Security Deposit Account,
with sufficient detail to identify all security deposits separate and apart from
other payments received from or by Tenants. Only if Borrower receives a check or
other payment that combines a security deposit together with Rent or other
amounts owing by a Tenant, then Borrower shall deposit the combined payment into
the Rent Deposit Account or Cash Management Account. Promptly thereafter,
Borrower shall submit written notice to Lender identifying the applicable
combined payment and requesting return of the security deposit amount from the
Cash Management Account, and when the same is paid, Borrower promptly shall
deposit the same into the Security Deposit Account within three (3) Business
Days after receipt.   
(b)    Any bond or other instrument which Borrower is permitted to hold in lieu
of cash security deposits under applicable Legal Requirements (i) shall be,
subject to the applicable Lease and Legal Requirements, maintained in full force
and effect in the full amount of such deposits unless replaced by cash deposits
as above described, (ii) shall be issued by an institution reasonably
satisfactory to Lender, (iii) shall, if permitted pursuant to Legal
Requirements, name Lender as payee or mortgagee thereunder (or at Lender’s
option, be fully assignable to Lender), and (iv) shall in all respects comply
with applicable Legal Requirements and otherwise be satisfactory to

- 77 -



--------------------------------------------------------------------------------



Lender.  Borrower shall, upon request, provide Lender with evidence reasonably
satisfactory to Lender of Borrower’s compliance with the foregoing.
(c)    Upon Lender’s written request during an Event of Default, Borrower shall
deliver (or cause to be delivered) all security deposits to Lender for
safe-keeping, and not for application against the Debt.  Upon a foreclosure of
any Property or transfer in lieu thereof, Borrower shall deliver to Lender or to
an account designed by Lender the security deposits applicable to such Property
for safe-keeping and not for application to the Debt.
4.1.42    Investment of Funds in Cash Management Account, Subaccounts, Rent
Deposit Account and Security Deposit Account. Sums on deposit in the Cash
Management Account and the Subaccounts may be invested in Permitted Investments.
Borrower shall have the right to direct Cash Management Account Bank to invest
sums on deposit in the Cash Management Account and the Subaccounts in Permitted
Investments. The Cash Management Account shall be assigned the federal tax
identification number of Borrower. Sums on deposit in the Rent Deposit Account
shall not be invested in Permitted Investments and shall be held solely in cash.
Subject to any requirements of applicable law, sums on deposit in a Security
Deposit Account may be invested in Permitted Investments and Borrower shall have
the right to direct the applicable Security Deposit Bank to invest sums on
deposit in such Security Deposit Account in Permitted Investments. The amount of
actual losses sustained on a liquidation of a Permitted Investment in the Cash
Management Account, a Subaccount or a Security Deposit Account shall be
deposited into the Cash Management Account, the applicable Subaccount or the
applicable Security Deposit Account, as applicable, by Borrower no later than
one (1) Business Day following such liquidation. Borrower shall pay any federal,
state or local income or other tax applicable to income earned from Permitted
Investments.
4.1.43    Operation of Property.
(a)    Borrower shall (i) cause the Manager to manage the Properties in
accordance with the Management Agreement, (ii) diligently perform and observe
all of the terms, covenants and conditions of the Management Agreement on the
part of Borrower to be performed and observed, (iii) promptly notify Lender of
any default under the Management Agreement of which it is aware; provided,
however, that, no such notice is required pursuant to this clause (iii) if (A)
the loss or damage from such default under the Management Agreement does not
exceed $50,000 and (B) Borrower determines, in good faith, that such default
will not adversely affect the management of any of the Properties or the
interests of the Lender in such Properties and (iv) promptly enforce the
performance and observance of all of the covenants required to be performed and
observed by the Manager under the Management Agreement in a commercially
reasonable manner. If Borrower shall default in the performance or observance of
any material term, covenant or condition of the Management Agreement on the part
of Borrower to be performed or observed, then, without limiting Lender’s other
rights or remedies under this Agreement or the other Loan Documents, and without
waiving or releasing Borrower from any of its obligations hereunder or under the
Management Agreement, Lender shall have the right, but shall be under no
obligation, to pay any sums and to perform any act as may be appropriate to
cause all the material terms, covenants and conditions of the Management
Agreement on the part of Borrower to be performed or observed. In no event shall
the management fee payable to the Manager for any calendar month exceed the
Management Fee

- 78 -



--------------------------------------------------------------------------------



Cap for such calendar month and in no event shall Borrower pay or become
obligated to pay to the Manager, any transition or termination costs or
expenses, termination fees, or their equivalent in connection with the Transfer
of a Property or the termination of the Management Agreement. For the avoidance
of doubt, for purposes of this Agreement, management fees shall not be deemed to
include leasing commissions and reimbursements of expenses paid to Manager in
the ordinary course of Borrower’s business.
(b)    If any one or more of the following events occurs: (i) during the
continuance of an Event of Default, (ii) if the Manager shall be in material
default under the Management Agreement beyond any applicable notice and cure
period (including as a result of any gross negligence, fraud, willful misconduct
or misappropriation of funds), or (iii) if Manager shall become insolvent or a
debtor in any bankruptcy or insolvency proceeding, then Lender shall have the
right to require Borrower to replace the Manager and enter into a Replacement
Management Agreement with (x) a Qualified Manager selected by Borrower that is
not an Affiliate of Borrower or (y) another property manager chosen by Borrower
and approved by Lender; provided, that such approval shall be conditioned upon
Borrower delivering a Rating Agency Confirmation as to such property manager. If
Borrower fails to select a new Qualified Manager or a replacement Manager that
satisfies the conditions described in the foregoing clause (y) and enter into a
Replacement Management Agreement with such Person within sixty (60) days of
Lender’s demand to replace the Manager, then Lender may choose the replacement
property manager provided that such replacement property manager is a Qualified
Manager or satisfies the conditions set forth in proviso of the foregoing clause
(y).
4.1.44    Anti-Money Laundering. Borrower shall comply and shall cause each
other Loan Party to comply in all material respects with all applicable
anti-money laundering laws and regulations, including without limitation the
Patriot Act (collectively, the “Anti-Money Laundering Laws”). Borrower (a) has
established an anti-money laundering compliance program as required by the
Anti-Money Laundering Laws, (b) has conducted and will conduct the requisite due
diligence in connection with the Leases and Tenants for purposes of the
Anti-Money Laundering Laws, including with respect to the legitimacy of the
applicable Tenant and the origin of the assets used by said Tenant to lease the
applicable Property and (c) maintains and will maintain sufficient information
to identify the applicable Tenant for purposes of the Anti-Money Laundering
Laws. Borrower shall provide notice to Lender, within five (5) Business Days, of
receipt of any written notice of any Anti-Money Laundering Law violation or
action involving a Loan Party.
4.1.45    Embargoed Persons. Prior to entering into a Lease with a prospective
Tenant (excluding any existing Tenant of a Property that was previously screened
in accordance with this Section 4.1.20), Borrower shall confirm that such
prospective Tenant is not a Person whose name appears on a Government List.
Borrower shall not enter into a Lease with a Person whose name appears on a
Government List unless Borrower determines that such Person is not the
terrorist, narcotics trafficker or other Person who is identified on such
Government List but merely has the same name as such Person. If notwithstanding
such confirmation, a Responsible Officer of a Loan Party or Manager obtains
knowledge that a Tenant is a Person whose name appears on a Government List, it
shall promptly provide notice of such fact to Lender within five (5) Business
Days of acquiring knowledge thereof.

- 79 -



--------------------------------------------------------------------------------



4.1.46    ERISA Matters. Each Loan Party shall and shall cause each of its ERISA
Affiliates to establish, maintain and operate all Plans to comply in all
material respects with the provisions of ERISA, the Code and all applicable
laws, the regulations and interpretation thereunder and the respective
requirements of the governing documents for such Plans. Each Loan Party shall
and shall cause each of its ERISA Affiliates to establish, maintain and operate
all Foreign Plans to comply in all material respects with all laws, regulations
and rules applicable thereto and the respective requirements of the governing
documents for such plans.
4.1.47    Formation of a Borrower TRS. If Borrower organizes any Borrower TRS
then the following covenants shall be applicable:
(a)    Borrower shall cause such Borrower TRS to execute and deliver to the
Lender promptly after the formation of such Borrower TRS and, in any event,
prior to contributing any Properties or other Collateral to such Borrower TRS:
(i) a guaranty substantially in the form of the Equity Owner Guaranty,
guaranteeing the Obligations; (ii) a security agreement, substantially in the
form of the Borrower Security Agreement, pursuant to which all personal property
assets of such Borrower TRS are pledged as security for the Obligations and
(iii) such other agreements, instruments, approvals, legal opinions or other
documents as are reasonably requested by Lender in order to create, perfect or
establish the first priority of (subject to Permitted Liens) any Lien purported
to be covered by any such Collateral Documents or otherwise to effect the intent
that all property and assets of such Borrower TRS shall become Collateral for
the Obligations; provided, that for the avoidance of doubt, the Lien of the
Mortgage encumbering any Property contributed to such Borrower TRS shall not be
released at such time and no new Mortgage shall be executed with respect to or
recorded against any Property contributed to such Borrower TRS by Borrower;
(b)    Borrower shall deliver promptly after the formation of such Borrower TRS
and, in any event, prior to contributing any Properties or other Collateral to
such Borrower TRS: (i) an updated Exhibit D to the Borrower Security Agreement
reflecting the pledge of Borrower’s capital stock or shares in such Borrower TRS
as Collateral for the Obligations, (ii) a certificate evidencing all of the
capital stock or shares of such Borrower TRS; (iii) undated stock powers or
share powers or other appropriate instruments of assignment executed in blank
with signature guaranteed and (iv) such other agreements, instruments,
approvals, legal opinions or other documents as are reasonably requested by
Lender in order to create, perfect or establish the first priority of (subject
to Permitted Liens) Lender’s Lien in such capital stock or shares or otherwise
to effect the intent that such capital stock shall become Collateral for the
Obligations; and
(c)    Prior to contributing a Property to such Borrower TRS, Borrower shall
cause such Borrower TRS to execute and deliver to Lender an assumption of the
Mortgage related to such Property, in form and substance reasonably acceptable
to Lender and Borrower.
Section 4.2    Negative Covenants. Borrower covenants and agrees with Lender as
follows:
4.2.5    Operation of Property. Borrower shall not (a) surrender, terminate,
cancel, modify, renew or extend the Management Agreement, provided, that
Borrower may, without Lender’s consent, (i) replace Manager so long as the
replacement manager is a Qualified Manager pursuant

- 80 -



--------------------------------------------------------------------------------



to a Replacement Management Agreement and (ii) renew and extend the Management
Agreement pursuant to the terms thereof, (b) enter into any other agreement
relating to the management or operation of a Property with Manager or any other
Person; provided, that Borrower may permit Manager to enter into sub-management
agreements with its subsidiary property managers to perform all or any portion
of the services by Manager so long as (i) the fees and charges payable under any
such sub-management agreements shall be the sole responsibility of Manager, (ii)
Borrower shall have no liabilities or obligations under any such sub-management
agreements and (iii) any such sub-management agreements will be terminable
without penalty upon the termination of the Management Agreement, (c) consent to
the assignment by Manager of its interest under the Management Agreement, or (d)
waive or release any of its rights and remedies under the Management Agreement,
in each case without the express consent of Lender, which consent shall not be
unreasonably withheld. If at any time Lender consents to the appointment of a
new property manager or a Qualified Manager is appointed, such new property
manager (including a Qualified Manager) shall execute a Replacement Management
Agreement. For the avoidance of doubt, for purposes of subclause (iii) above,
payments for services provided during the termination notice period of a
sub-management agreement shall not constitute a termination penalty.
4.2.6    Indebtedness. Borrower shall not and shall cause each Borrower TRS not
to create, incur, assume or suffer to exist any Indebtedness other than (a) the
Debt and (b) unsecured trade payables incurred in the ordinary course of
business relating to the ownership and operation of the Properties, which in the
case of such unsecured trade payables (i) are not evidenced by a note, (ii) do
not exceed, at any time, a maximum aggregate amount of three percent (3%) of the
original principal amount of the Loan and (iii) are paid within sixty (60) days
of the date incurred (collectively, “Permitted Indebtedness”). Borrower shall
cause Equity Owner not to create, incur, assume or suffer to exist any
Indebtedness other than Indebtedness incurred under the Equity Owner Guaranty
and the other Loan Documents to which Equity Owner is a party and unsecured
trade payables incurred in the ordinary course of business related to the
ownership of membership interest in Borrower and that (A) are not evidenced by a
note, (B) do not exceed, at any time, $10,000 and (C) are paid within sixty
(60) days of the date incurred (collectively, the “Equity Owner’s Permitted
Indebtedness”). For the purposes of this Section 4.2.2, Property Taxes and HOA
Fees are not Indebtedness.
4.2.7    Liens. Borrower shall not and shall cause each other Loan Party not to
create or suffer to exist any Liens upon or with respect to, any Collateral
(other than any Property) except for Permitted Liens.
4.2.8    Limitation on Investments. Borrower shall not and shall cause each
other Loan Party not to make or suffer to exist any loans or advances to, or
extend any credit to, purchase any property or asset or make any investment (by
way of transfer of property, contributions to capital, purchase of stock or
securities or evidences of indebtedness, acquisition of the business or assets,
or otherwise) in, any Affiliate or any other Person except for acquisition of
the Properties and related Collateral and Permitted Investments and for creation
of a Borrower TRS and contributions of Properties to a Borrower TRS as permitted
by Section 4.1.22.

- 81 -



--------------------------------------------------------------------------------



4.2.9    Limitation on Issuance of Equity Interests. Borrower shall not and
shall cause each other Loan Party not to issue or sell or enter into any
agreement or arrangement for the issuance and sale of any Equity Interests.
4.2.10    Restricted Junior Payments. Borrower shall not make any Restricted
Junior Payment; provided, that Borrower may make Restricted Junior Payments so
long as (a) no Default or Event of Default shall then exist or would result
therefrom, (b) such Restricted Junior Payments have been approved by all
necessary action on the part of Borrower and in compliance with all applicable
laws and (c) such Restricted Junior Payments are paid from Unrestricted Cash.
4.2.11    Principal Place of Business, State of Organization. Borrower shall not
and shall cause each other Loan Party not to change its name, identity
(including its trade name or names), place of organization or formation (as set
forth in Section 3.1.25) or Borrower’s or Equity Owner’s limited liability
company structure unless Borrower shall have first notified Lender in writing of
such change at least thirty (30) days prior to the effective date of such
change, and shall have first taken all action required by Lender for the purpose
of perfecting or protecting the lien and security interests of Lender pursuant
to this Agreement, and the other Loan Documents and, in the case of a change in
Borrower’s or Equity Owner’s structure, without first obtaining the prior
written consent of Lender, which consent may be given or denied in Lender’s sole
discretion. Upon Lender’s request, Borrower shall and shall cause each other
Loan Party to, at Borrower’s sole cost and expense, execute and deliver
additional security agreements and other instruments which may be necessary to
effectively evidence or perfect Lender’s security interest in the Collateral as
a result of such change of principal place of business or place of organization.
Each Loan Party’s principal place of business and chief executive office, and
the place where each Loan Party keeps its books and records, including recorded
data of any kind or nature, regardless of the medium or recording, including
software, writings, plans, specifications and schematics, has been for the
preceding four months (or, if less, the entire period of the existence of
Borrower) and will continue to be the address of Borrower set forth in Section
9.3 (unless Borrower notifies Lender in writing at least thirty (30) days prior
to the date of such change). Borrower shall promptly notify Lender of any change
in any Loan Party’s organizational identification number.
4.2.12    Dissolution. Borrower shall not and shall cause each other Loan Party
not to (a) engage in any dissolution, liquidation or consolidation or merger
with or into any other business entity, (b) transfer, lease or sell, in one
transaction or any combination of transactions, the assets or all or
substantially all of the properties or assets of any Loan Party except to the
extent permitted by the Loan Documents or (c) modify, amend, waive or terminate
its organizational documents or its qualification and good standing in any
jurisdiction, except to the extent permitted by Section 4.2.7.
4.2.13    Change In Business. Borrower shall not and shall cause each Borrower
TRS not to enter into any line of business other than the acquisition,
renovation, ownership, maintenance, transfer, refinancing, holding, marketing,
sale, leasing, transfer, management, leasing, operation or financing of the
Properties (and any businesses ancillary or related thereto), or make any
material change in the scope or nature of its business objectives, purposes or
operations, or undertake or participate in activities other than the continuance
of its present business. Borrower shall cause

- 82 -



--------------------------------------------------------------------------------



Equity Owner to not engage in any activity other than acting as the sole member
of Borrower (and any business ancillary or related thereto).
4.2.14    Debt Cancellation. Borrower shall not and shall cause each Borrower
TRS not to cancel or otherwise forgive or release any material claim or debt
(other than termination of Leases in accordance herewith) owed to such Loan
Party by any Person, except for adequate consideration and in the ordinary
course of such Loan Party’s business.
4.2.15    Changes to Accounts. Borrower shall not and shall cause each Borrower
TRS not to (a) open or permit to remain open any cash, securities or other
account with any bank, custodian or institution into which Rents or other
Collections or any security deposits are deposited other than the Cash
Management Account, the Subaccounts, the Rent Deposit Account, and Security
Deposit Accounts, (b) change or permit to change any account number of any of
the foregoing accounts, (c) open or permit to remain open any sub-account of the
Cash Management Account (except any Subaccount) or the Rent Deposit Account, (d)
permit any funds of Persons other than Borrower or a Borrower TRS to be
deposited or held in any of the Cash Management Account, the Subaccounts, the
Rent Deposit Account or the Security Deposit Accounts, other than security
deposits, or (e) permit any Collections or other proceeds of any Properties to
be deposited or held in Borrower’s Operating Account other than cash that is
distributed to Borrower pursuant to Section 2.7.2(i).
4.2.16    Zoning. Borrower shall not and shall cause each Borrower TRS not to
initiate or consent to any zoning reclassification of any portion of any
Property or seek any variance under any existing zoning ordinance or use or
permit the use of any portion of any Property in any manner that could result in
such use becoming a non‑conforming use under any zoning ordinance or any other
applicable land use law, rule or regulation, without the prior written consent
of Lender.
4.2.17    No Joint Assessment. Borrower shall not and shall cause each Borrower
TRS not to suffer, permit or initiate the joint assessment of any Property
(a) with any other real property constituting a tax lot separate from such
Property, and (b) which constitutes real property with any portion of such
Property which may be deemed to constitute personal property, or any other
procedure whereby the lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to such real property
portion of such Property.
4.2.18    Limitation on Transactions with Affiliates. Borrower shall not and
shall cause each other Loan Party not to enter into, or be a party to any
transaction with any Affiliate of the Loan Parties, except for: (a) the Loan
Documents; (b) capital contributions by (i) Sponsor to Equity Owner, (ii) Equity
Owner to Borrower or (iii) Borrower to a Borrower TRS; (c) Restricted Junior
Payments which are in compliance with Section 4.2.6 and distributions from a
Borrower TRS to Borrower; (d) the Management Agreement; and (e) to the extent
not otherwise prohibited under this Agreement, other transactions upon fair and
reasonable terms materially no less favorable to the Loan Parties than would be
obtained in a comparable arm’s-length transaction with a Person not an
Affiliate.
4.2.19    ERISA. None of the Loan Parties or their ERISA Affiliates shall
establish or be a party to any employee benefit plan within the meaning of
Section 3(2) of ERISA that is a defined benefit pension plan that is subject to
Part III of Subchapter D, Chapter 1, Subtitle A of the Code.

- 83 -



--------------------------------------------------------------------------------



4.2.20    No Embargoed Persons. At all times throughout the term of the Loan,
including after giving effect to any Transfers permitted pursuant to the Loan
Documents, Borrower shall ensure that (a) none of the funds or other assets of
any Loan Party shall constitute property of, or shall be beneficially owned,
directly or indirectly, by any Person subject to trade restrictions under United
States law, including, but not limited to, the International Emergency Economic
Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C.
App. 1 et seq., and any Executive Orders or regulations promulgated thereunder,
with the result that the investment in any Loan Party (whether directly or
indirectly), would be prohibited by law (each, an “Embargoed Person”), or the
Loan made by Lender would be in violation of law, (b) no Embargoed Person shall
have any interest of any nature whatsoever in any Loan Party with the result
that the investment in any Loan Party (whether directly or indirectly), would be
prohibited by law or the Loan would be in violation of law, and (c) none of the
funds of any Loan Party shall be derived from any unlawful activity with the
result that the investment in such Loan Party (whether directly or indirectly),
would be prohibited by law or the Loan would be in violation of law.
4.2.21    Transfers.
(a)    Borrower acknowledges that Lender has examined and relied on the
experience of Borrower and Sponsor in owning and operating properties such as
the Properties in agreeing to make the Loan, and will continue to rely on
Borrower’s ownership of the Properties as a means of maintaining the value of
the Properties as security for repayment of the Debt and the performance of the
Other Obligations. Borrower acknowledges that Lender has a valid interest in
maintaining the value of the Properties so as to ensure that, should Borrower
default in the repayment of the Debt or the performance of the Other
Obligations, Lender can recover the Debt by a sale of the Properties.
(b)    Without the prior written consent of Lender, and except to the extent
otherwise set forth in this Section 4.2.17, Borrower shall not, and shall not
permit any other Person having a direct or indirect ownership or beneficial
interest in Borrower to sell, convey, mortgage, grant, bargain, encumber,
pledge, assign, grant options with respect to or otherwise transfer or dispose
of (directly or indirectly, voluntarily or involuntarily, by operation of law or
otherwise, and whether or not for consideration or of record) (i) any Property
or any part thereof or any legal or beneficial interest therein, or (ii) any
interest, direct or indirect, in any Loan Party or any legal or beneficial
interest therein (a “Transfer”).
(c)    A Transfer shall include, but not be limited to, (i) an installment sales
agreement wherein Borrower agrees to sell one or more Properties or any part
thereof for a price to be paid in installments; (ii) an agreement by Borrower
leasing all or a substantial part of any Property for other than actual
occupancy by a Tenant thereunder or a sale, assignment or other transfer of, or
the grant of a security interest in, Borrower’s right, title and interest in and
to any Leases or any Rents; (iii) if a Restricted Party is a corporation, any
merger, consolidation or Transfer of such corporation’s stock or the creation or
issuance of new stock; (iv) if a Restricted Party is a limited or general
partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Transfer of the
partnership interest of any general partner or any profits or proceeds relating
to such partnership interest, or the Transfer of limited

- 84 -



--------------------------------------------------------------------------------



partnership interests or any profits or proceeds relating to such limited
partnership interest or the creation or issuance of new limited partnership
interests; (v) if a Restricted Party is a limited liability company, any merger
or consolidation or the change, removal, resignation or addition of a managing
member or non‑member manager (or if no managing member, any member) or the
Transfer of the membership interest of a managing member (or if no managing
member, any member) or any profits or proceeds relating to such membership
interest, or the Transfer of non‑managing membership interests or the creation
or issuance of new non‑managing membership interests; or (vi) if a Restricted
Party is a trust or nominee trust, any merger, consolidation or the Transfer of
the legal or beneficial interest in a Restricted Party or the creation or
issuance of new legal or beneficial interests.
(d)    Notwithstanding the foregoing, the following Transfers (herein, the
“Permitted Transfers”) shall be permitted hereunder without Lender’s consent:
(i)    an Eligible Lease entered into in accordance with the Loan Documents;
(ii)    a Permitted Lien or any other Lien expressly permitted under the terms
of the Loan Documents;
(iii)    a Transfer of a Property in accordance with Section 2.5;
(iv)    a substitution of a Property for a Substitute Property in accordance
with Section 2.4.2 or Section 5.3(b), as applicable;
(v)    the Transfer of any direct or indirect legal or beneficial interests in
any Public Vehicle, including a Public Vehicle that exists on the Closing Date,
a Public Vehicle which acquires a direct or indirect legal or beneficial
interest in Borrower and Equity Owner after the Closing Date in accordance with
the terms of this Section 4.2.17 or a Person which holds a direct or indirect
legal or beneficial interest in Borrower and subsequently becomes a Public
Vehicle;
(vi)    a Transfer of any direct or indirect interest in Borrower or Equity
Owner not described in the foregoing clause (v) provided, that:
(A)    after giving effect to such Transfer, a Qualified Transferee (x) shall
own not less than fifty-one percent (51%) of the direct or indirect legal and
beneficial interests in each Loan Party and (y) shall Control (directly or
indirectly) each Loan Party;
(B)    if a Transfer is made pursuant to this clause (vi) and such Transfer
shall cause more than ten percent (10%) of the direct or indirect legal or
beneficial interests in each Loan Party to be owned by any Person and its
Affiliates that owned less than ten percent (10%) of the direct or indirect
legal or beneficial interests in such Loan Party prior to such Transfer, then
Lender shall receive notice of such Transfer not less than (x) if the Qualified
Transferee referenced in clause

- 85 -



--------------------------------------------------------------------------------



(A) above is not the Sponsor or a one hundred percent (100%) owned subsidiary of
the Sponsor, ten (10) Business Days prior to the consummation thereof or (y) if
the Qualified Transferee referenced in clause (A) above is the Sponsor or a one
hundred percent (100%) owned subsidiary of the Sponsor, thirty (30) days
following the consummation thereof, but the failure to deliver the notice
referred to in this clause (y) shall not constitute an Event of Default unless
such failure continues for ten (10) Business Days following notice of such
failure from Lender;
(C)    each Loan Party shall each continue to be a Special Purpose Entity;
(D)    after giving effect to such Transfer, Equity Owner shall remain the sole
member of Borrower and Borrower shall remain the sole member of any Borrower
TRS;
(E)    the Properties shall continue to be managed by Existing Manager or by a
Qualified Manager pursuant to a Replacement Management Agreement;
(F)    if such Transfer shall cause more than forty-nine percent (49%) of the
direct or indirect interests in each Loan Party to be owned by any Person and
its Affiliates that owned less than forty-nine percent (49%) of the direct or
indirect interest in each Loan Party prior to such Transfer, Borrower shall
deliver (or cause to be delivered) to Lender an Additional Insolvency Opinion;
(G)    so long as the Loan is outstanding, (A) no pledge or other encumbrance of
any direct interests in any Restricted Party (other than pledges securing the
Obligations pursuant to the Collateral Documents) shall occur, and (B) no
Restricted Party shall issue preferred equity that has the characteristics of
mezzanine debt (such as a fixed maturity date, regular payments of interest, a
fixed rate of return and rights of the equity holder to demand repayment of its
investment);
(H)    Borrower shall provide Lender with copies of all organizational documents
and all transaction documents relating to any Transfer under this clause (vi)
involving a direct legal or beneficial interest in any Restricted Party; and
(I)    In connection with any Transfer under this clause (vi), to the extent a
transferee shall own ten percent (10%) or more of the direct or indirect
ownership interests in a Loan Party immediately following such transfer
(provided such transferee owned less than ten percent (10%) of the direct or
indirect ownership interests in a Loan Party as of the Closing Date), Borrower
shall deliver (and Borrower shall be responsible for any reasonable out of
pocket costs and expenses in connection therewith), customary searches
reasonably requested by Lender in writing (including credit, judgment, lien,
litigation, bankruptcy, criminal and watch list) reasonably acceptable to Lender
with respect to such transferee.

- 86 -



--------------------------------------------------------------------------------



(e)    Following a Permitted Transfer, if Sponsor no longer owns a majority of
the direct or indirect interest in Borrower or the Properties, Sponsor shall be
released from the Sponsor Guaranty for all liability accruing after the date of
such Transfer, provided that the Qualified Transferee shall execute and deliver
to Lender a replacement guaranty in substantially the same form and substance as
the Sponsor Guaranty covering all liability accruing from and after the date of
such Transfer (but not any which may have accrued prior thereto).
(f)    Borrower shall pay all costs and expenses of Lender in connection with
any Transfer, whether or not such Transfer is deemed to be a Permitted Transfer,
including, without limitation, all fees and expenses of Lender’s counsel,
whether internal or outside, and the cost of any required counsel opinions
related to REMIC or other securitization or tax issues and any Rating Agency
fees.
4.2.22    Class XS Certificates. Borrower shall not acquire, and shall cause
Sponsor and each of Sponsor’s subsidiaries that are controlled by Sponsor not to
acquire, any Class XS Certificates.
Section 4.3    Reporting Covenants. Borrower shall, unless Lender shall
otherwise consent in writing, furnish or cause to be furnished to Lender the
following reports, notices and other documents:
4.3.2    Financial Reporting. Borrower shall furnish the following financial
reports to Lender:
(a)    As soon as available and in any event within forty-five (45) days after
the end of each calendar quarter, commencing with the calendar quarter ending
December 31, 2015, a balance sheet, statement of operations and retained
earnings, and statement of cash flows of Borrower, in each case, as at the end
of such quarter and for the period commencing at the end of the immediately
preceding calendar year and ending with the end of such quarter, setting forth
in each case in comparative form the figures for the corresponding date or
period of the immediately preceding calendar year (if any), all in reasonable
detail and prepared in accordance with GAAP. Such financial statements shall
contain such other information as shall be reasonably requested by Lender for
purposes of calculations to be made by Lender pursuant to the terms hereof.
(b)    As soon as available, and in any event within ninety (90) days after the
end of each calendar year, unaudited copies, and within one hundred twenty (120)
days following the end of each calendar year, audited copies, of a balance
sheet, statement of operations and retained earnings, and statement of cash
flows of Borrower, in each case, as at the end of such calendar year, setting
forth in each case in comparative form the figures for the immediately preceding
calendar year (if any), all in reasonable detail and prepared in accordance with
GAAP and the inclusion of footnotes to the extent required by GAAP, such audited
financial statements to be accompanied by a report and an unqualified opinion,
prepared in accordance with generally accepted auditing standards, of an
Independent Accountant selected by Borrower that is reasonably acceptable to
Lender (which opinion on such consolidated information shall be without (1) any
qualification as to the scope of such audit or (2) a “going concern” or like
qualification (other than a going concern qualification that relates solely to
the near term maturity of the Loans hereunder)), together with a written
statement of such accountants (A) to the effect that, in making the examination
necessary

- 87 -



--------------------------------------------------------------------------------



for their certification of such financial statements, they have not obtained any
knowledge of the existence of an Event of Default or a Default and (B) if such
accountants shall have obtained any knowledge of the existence of an Event of
Default or such Default, describing the nature thereof.
(c)    As soon as available, and in any event within forty-five (45) days after
the end of each calendar month, commencing with the calendar month ended October
31, 2015, (i) an operating statement in respect of such calendar month and a
calendar year-to-date operating statement for Borrower, (ii) an Officer’s
Certificate certifying that such operating statements are true, correct and
complete in all material respects as of their respective dates, and (iii) upon
Lender’s request, other information maintained by Borrower in the ordinary
course of business that is reasonably necessary and sufficient to fairly
represent the financial position, ongoing maintenance and results of operation
of the Properties (on a combined basis) during such calendar month;
(d)    Simultaneously with the delivery of the financial statements of Borrower
required by clauses (a) and (b) above an Officer’s Certificate certifying
(i) that such statements fairly represent the financial condition and results of
operations of Borrower as of the end of such quarter or calendar year (as
applicable) and the results of operations and cash flows of Borrower for such
quarter or calendar year (as applicable), in accordance with GAAP applied in a
manner consistent with that of the most recent audited financial statements of
Borrower furnished to Lender, subject to normal year-end adjustments and the
absence of footnotes, (ii) stating that such Responsible Officer has reviewed
the provisions of this Agreement and the other Loan Documents and has made or
caused to be made under his or her supervision a review of the condition and
operations of the Relevant Parties with a view to determining whether the
Relevant Parties are in compliance with the provisions of the Loan Documents to
the extent applicable to them, and that such review has not disclosed, and such
Responsible Officer has no knowledge of, the existence of an Event of Default or
Default or, if an Event of Default or Default exists, describing the nature and
period of existence thereof and the action which the Relevant Parties propose to
take or have taken with respect thereto and (iii) that as of the date of each
Officer’s Certificate, no litigation exists involving Borrower (or any Property
or Properties) in which the potential liability of Borrower in such claim or
series of related claims thereunder (including claims brought as a class action)
is greater than $500,000 or, if involving any single Property, is greater than
$250,000, in each case, excluding any liability covered by insurance, or, if so,
specifying such litigation and the actions being taking in relation thereto.
(e)    Simultaneously with the delivery of the financial statements of Borrower
required by clause (a) above, a calculation of Underwritten Net Cash Flow for
the twelve (12) month period ended on the last day of the calendar quarter for
which such financial statements were prepared;
(f)    Simultaneously with the delivery of the financial statements of Borrower
required by clause (a) above, a duly completed Compliance Certificate, with
appropriate insertions, containing the data and calculations set forth on
Exhibit B; and
(g)    Simultaneously with the delivery of the financial statements of Borrower
required by clause (a) above, a certificate executed by a Responsible Officer of
Borrower certifying (i) the current Property Tax assessment amounts payable in
respect of each Property, (ii) the payment

- 88 -



--------------------------------------------------------------------------------



of all Property Taxes prior to the date such Property Taxes become delinquent,
subject to any contest conducted in accordance with Section 4.4.5 and (iii) if
either (A) an Acceptable Blanket Policy is not in place with respect to all
Properties or (B) an Acceptable Blanket Policy is in place with respect to all
Properties but Borrower has elected to reinstate deposits of Insurance Premiums
to the Insurance Subaccount pursuant to Section 6.2.3, the monthly cost of the
Insurance Premiums with respect to the Policies required under in Section 5.1.1
that are required to be deposited into the Insurance Subaccount pursuant to
Section 6.2.
4.3.3    Annual Budget. Prior to the Closing Date, Borrower has submitted and
Lender has approved an Annual Budget for the 2015 calendar year (the “Approved
Initial Budget”). Borrower shall submit to Lender by November 1 of each year the
Annual Budget relating to the Properties for the succeeding calendar year.
During the continuance of a Cash Sweep Period and with respect to any portion of
the Annual Budget that will extend from and after the Anticipated Repayment
Date, Lender shall have the right to approve each Annual Budget or portion
thereof, as applicable (which approval shall not be unreasonably, conditioned or
delayed withheld so long as no Event of Default is continuing). An Annual Budget
so approved by Lender or any Annual Budget submitted prior to the commencement
of a Cash Sweep Period that commences prior to the Anticipated Repayment Date,
shall each hereinafter be referred to as an “Approved Annual Budget”. In the
event of a Transfer of any Property the Approved Annual Budget shall be reduced
as reasonably determined by Lender in consultation with Borrower in order to
reflect the removal of such Property and the Operating Expenses associated
therewith; provided, further, that no such reduction shall be made in the event
such Transfer is made in connection with a substitution under Section 2.4.2(a).
If Lender has the right to approve an Annual Budget (or portion thereof)
pursuant to this Section 4.3.2, neither Borrower nor Manager shall change or
modify the Annual Budget (or such portion) that has been approved by Lender
without the prior written consent of Lender (which consent shall not be
unreasonably withheld, conditioned or delayed so long as no Event of Default is
continuing). The “Monthly Budgeted Amount” for each Payment Date shall mean the
monthly amount set forth in the Approved Annual Budget for Operating Expenses
for the Interest Period related to such Payment Date, but excluding management
fees, Property Taxes that are required to be deposited into the Tax Subaccount
pursuant to Section 6.1 and Insurance Premiums that are required to be deposited
into the Insurance Subaccount pursuant to Section 6.2. If during any Cash Sweep
Period or with respect to any period from and after the Anticipated Repayment
Date, Borrower has submitted an Annual Budget and such Annual Budget has not
been approved prior to the commencement of the calendar year (or applicable
portion thereof) to which such budget relates then the previous Approved Annual
Budget (or applicable portion thereof) shall continue to be deemed to be the
Approved Annual Budget for that calendar year (or applicable portion thereof).
4.3.4    Reporting on Adverse Effects. Promptly and in no event more than
two (2) Business Days after any Responsible Officer of any Loan Party obtains
knowledge of any matter or the occurrence of any event concerning any other Loan
Party which would reasonably be expected to have a Material Adverse Effect,
written notice thereof.
4.3.5    Litigation. Prompt written notice to Lender of any litigation or
governmental proceedings pending or to the actual knowledge of a Responsible
Officer of any Loan Party or Manager, threatened in writing against any Loan
Party or against Manager with respect to any

- 89 -



--------------------------------------------------------------------------------



Property, which would reasonably be expected to have a Material Adverse Effect
or an Individual Material Adverse Effect with respect to any Property.
4.3.6    Event of Default. Promptly after any Responsible Officer of any Loan
Party or Manager obtains knowledge of the occurrence of each Event of Default or
Default (if such Default is continuing on the date of such notice), a statement
of a Responsible Officer of Manager setting forth the details of such Event of
Default or Default and the action which such Loan Party is taking or proposes to
take with respect thereto.
4.3.7    Other Defaults. Promptly and in no event more than two (2) Business
Days after any Responsible Officer of Borrower or Manager obtains actual
knowledge of any default by any Loan Party under any agreement other than the
Loan Documents to which such Loan Party is a party which would reasonably be
expected to have a Material Adverse Effect, the statement of a Responsible
Officer of Manager setting forth the details of such default and the action
which such Loan Party is taking or proposes to take with respect thereto.
4.3.8    Properties Schedule. Borrower shall deliver to Lender no later than the
tenth (10th) Business Day of each calendar month, commencing with the calendar
month ended October 31, 2015, (a) an updated Properties Schedule in Excel format
containing each of the data fields set forth on Schedule II.B (other than those
under the caption “BPO Values”); provided, that the information under the
caption “Underwritten Net Cash Flow” need only be updated in the Properties
Schedule that is delivered in March, June, September and December of each year,
commencing with the Properties Schedule delivered in December 2015, (b) a
calculation of the monthly turnover rate for the Properties for the prior
calendar month, which shall be equal to the number of Properties that became
vacant during such calendar month divided by the daily average number of
Properties during such calendar month.  The foregoing information shall be
delivered together with a certificate of a Responsible Officer of Borrower
certifying that it is true, correct and complete in all material respects (i)
with respect to the information in the Properties Schedule other than
Underwritten Net Cash Flow data, as of the last day of the preceding calendar
month, (ii) with respect to the Underwritten Net Cash Flow data in the
Properties Schedule, for the calendar quarter most recently ended, and (c) with
respect to the turnover rate of the Properties, for the prior calendar month. In
addition, Borrower shall deliver to Lender no later than sixty (60) days after
the end of the first three (3) calendar quarters and within ninety (90) days of
the fourth calendar quarter of each year, a report in Excel format containing
the information set forth on Schedule II.C presented separately for each MSA
(the “Quarterly Investor Rollup Report”). The foregoing information shall be
delivered together with a certificate of a Responsible Officer of Borrower
certifying that it is true, correct and complete (i) with respect to the
information in the Properties Schedule, as of the last day of the preceding
quarter and (ii) with respect to the turnover rate of the Properties, for the
prior calendar quarter.
4.3.9    Disqualified Properties. Promptly and in no event more than ten (10)
Business Days after any Responsible Officer of Borrower or Manager obtains
actual knowledge that any Property fails to comply with the Property
Representations or the Property Covenants, written notice thereof and the action
that Borrower is taking or proposes to take with respect thereto.

- 90 -



--------------------------------------------------------------------------------



4.3.10    Security Deposits in Cash Management Account. Within five (5) days of
the last day of each calendar month, commencing with the calendar month ending
October 31, 2015, written notice of the aggregate amount of security deposits
deposited into the Cash Management Account during such month; provided that the
notice given for the calendar month ending October 31, 2015 shall include
security deposits deposited into the Cash Management Account during the period
from and including the Closing Date through and including September 30, 2015.
4.3.11    Advance Rents Received. Within five (5) days of the last day of each
calendar month, commencing with the calendar month ending October 31, 2015,
written notice of any Advance Rents received during such calendar month and the
related Advance Rent Disbursement Schedules; provided that the notice given for
the calendar month ending October 31, 2015 shall include Advance Rents received
by Borrower for the period from and including the Closing Date through and
including September 30, 2015.
4.3.12    Rent Refunds . Within five (5) days of the last day of each calendar
month, commencing with the calendar month ending October 31, 2015, written
notice of any Rent Refunds made by Borrower; provided that the notice given for
the calendar month ending October 31, 2015 shall include Rent Refunds made by
Borrower during the period from and including the Closing Date through and
including September 30, 2015.
4.3.13    ERISA Matters.
(a)    As soon as reasonably possible, and in any event within thirty (30) days
after the occurrence of any ERISA Event, written notice of, and any requested
information relating to such ERISA Event.
(b)    As soon as reasonably possible after the occurrence of a Plan Termination
Event, written notice of any action that any Loan Party or any of its ERISA
Affiliates proposes to take with respect thereto, along with a copy of any
notices received from or filed with the PBGC, the IRS or any Multiemployer Plan
with respect to such Plan Termination Event, as applicable.
(c)    As soon as reasonably possible, and in any event within thirty (30) days
after a Responsible Officer of any Loan Party has actual knowledge of, or with
respect to any Plan or Multiemployer Plan to which such Loan Party or any of its
ERISA Affiliates makes direct contributions has reason to believe, that any of
the events or conditions specified below with respect to any Plan or
Multiemployer Plan has occurred or exists, a statement signed by a Responsible
Officer of Borrower setting forth details respecting such event or condition and
the action, if any, that the applicable Loan Party or any of its ERISA
Affiliates proposes to take with respect thereto (and a copy of any report or
notice required to be filed with or given to PBGC by any such Loan Party or any
of its ERISA Affiliates with respect to such event or condition):
(i)    any Reportable Event with respect to a Plan, as to which the PBGC has not
by regulation or otherwise waived the requirement of Section 4043(a) of ERISA
that it be notified within thirty (30) days of the occurrence of such event
(provided that a failure to meet the minimum funding standard of Section 412 of
the Code or Section 302 of ERISA, including the failure to make on or before its
due date a required installment

- 91 -



--------------------------------------------------------------------------------



under Section 412(m) of the Code or Section 302(e) of ERISA, shall be a
Reportable Event regardless of the issuance of any waivers in accordance with
Section 412(d) of the Code); and any request for a waiver under Section 412(d)
of the Code for any Plan;
(ii)    the distribution under Section 404(c) of ERISA of a notice of intent to
terminate any Plan or any action taken by any Loan Party or any of its ERISA
Affiliates to terminate any Plan;
(iii)    the institution by the PBGC of proceedings under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan,
or the receipt by Equity Owner GP, any Loan Party or any of their ERISA
Affiliates of a notice from a Multiemployer Plan that such action has been taken
by PBGC with respect to such Multiemployer Plan;
(iv)    the complete or partial withdrawal from a Multiemployer Plan by any Loan
Party or any of its ERISA Affiliates, as applicable, that results in liability
under Section 4201 or 4204 of ERISA (including the obligation to satisfy
secondary liability as a result of a purchaser default) or the receipt by any
Loan Party or any of its ERISA Affiliates, as applicable, of notice from a
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA or that it intends to terminate or has terminated
under Section 4041A of ERISA;
(v)    the institution of a proceeding by a fiduciary of any Multiemployer Plan
against any Loan Party or any of its ERISA Affiliates, as applicable, to enforce
Section 515 of ERISA; and
(vi)    failure to satisfy Section 436 of the Code.
4.3.14    Leases. Borrower shall deliver to Lender copies of the executed Leases
for the Properties within ten (10) Business Days of request therefor by Lender.
4.3.15    Periodic Rating Agency Information. Borrower shall, or shall cause
Manager to, deliver to Lender, and Lender shall deliver to the Approved Rating
Agencies, the information and reports set forth on Schedule V (the “Periodic
Rating Agency Information”) at the times set forth therein.
4.3.16    Other Reports.
(d)    Borrower shall deliver to Lender, within ten (10) Business Days of
Lender’s request therefor, copies of any requested Property Tax, Other Charge or
insurance bills, statements or invoices received by Borrower or any Loan Party
with respect to the Properties.
(e)    Borrower shall, as soon as reasonably practicable after request by Lender
furnish or cause to be furnished to Lender in such manner and in such detail as
may be reasonably requested by Lender, such additional information, documents,
records or reports as may be

- 92 -



--------------------------------------------------------------------------------



reasonably requested with respect to the Property or the conditions or
operations, financial or otherwise, of the Relevant Parties.
4.3.17    HOA Reporting.
(a)    Borrower shall deliver to Lender, within twenty-eight (28) days after the
end of each calendar quarter, commencing with the calendar quarter ending
December 31, 2015, a report (the “Quarterly HOA Report”) containing the
following information with respect to each Applicable HOA Property, a data tape
of such Applicable HOA Properties containing the following data fields: (x) the
data fields set forth on the Properties Schedule under the captions “Property
ID”, “YardiCode”, “Property Name”, “Address (Street)”, “City”, “County”,
“State”, “Closest MSA”, and “Zip Code”, (y) the number of HOAs applicable to
each such Applicable HOA Property, and (z) for each such Applicable HOA
Property, the HOA name and notice address, the frequency with which payments are
due to the HOA, the last HOA payment due date, the next HOA payment due date,
the amount owed on the last HOA payment due date, the amount paid with respect
to the last HOA payment due date, the amount due on the next HOA payment due
date and annual payments to the HOA, which such Quarterly HOA Report shall be
certified by a Responsible Officer of Borrower as true, correct and complete in
all material respects
(b)    On or prior to the Closing Date, Borrower shall have delivered to Lender
the Closing Date HOA Opinions and the Closing Date OSN Certificate. Subject to
the remainder of this subsection (b), Borrower shall deliver to Lender, within
twenty (20) Business Days after June 30 and December 31 of each calendar year,
commencing with the calendar year beginning January 1, 2016 with respect to each
state that is not treated as an Applicable HOA State under this Agreement, one
or more legal opinions (which may be in the form of a bring-down or date-down
opinion with respect to an earlier delivered opinion, including, without
limitation, any Closing Date HOA Opinion) from a nationally recognized law firm
(or one with prominent standing in the applicable state or otherwise reasonably
acceptable to Lender) opining with respect to each such state in which a
Property is located whether such state is an Applicable HOA State (as defined
under clause (a) of the definition thereof). Any opinion required to be
delivered pursuant to this Section 4.3.16(b) may be aggregated with any other
opinion required to be delivered to Lender (or Servicer on behalf of Lender) so
long as all the states in which Properties are located are included in such
opinion or opinions and such opinion or opinions specifically reference this
Agreement and otherwise meet the requirements of this Section 4.3.16(b). If,
with respect to any state in which a Property is located, (i) Borrower fails to
deliver to Lender an opinion pursuant to this Section 4.3.16(b), the Lender may
in its sole and absolute discretion designate such state an Applicable HOA State
by written notice to Borrower or (ii) any opinion delivered to Lender pursuant
to this Section 4.3.16(b) shall be materially different from any Closing Date
HOA Opinion and such differences are not satisfactory to Lender in its sole and
absolute discretion, Lender may request in writing that Borrower obtain a second
opinion from a nationally recognized law firm (or one with prominent standing in
the applicable state or otherwise reasonably acceptable to Lender) and deliver
such opinion to Lender within twenty (20) Business Days of such written request
and (1) if Borrower fails to deliver such a second opinion to Lender, the Lender
may in its sole and absolute discretion designate such state an Applicable HOA
State by written notice to Borrower or (2) if any such second opinion delivered
to Lender shall be materially different from any Closing Date HOA Opinion and
such differences

- 93 -



--------------------------------------------------------------------------------



are not satisfactory to Lender in its sole and absolute discretion and Lender
believes in good faith that such state is an Applicable HOA State (as defined
under clause (a) of the definition thereof), Lender may designate such state an
Applicable HOA State by written notice to Borrower. In addition, if, as a result
of any such differences Lender believes in good faith that any provisions for
the subordination of Liens for HOA Fees to the Lien of the Mortgages are
unenforceable under the laws of an Applicable HOA State or that such Lien for
HOA Fees would be entitled to Priority, Lender may redesignate all affected HOA
Properties in such Applicable HOA State as Applicable HOA Properties. On the
Closing Date, Lender acknowledges based on the Closing Date HOA Opinions and the
Closing Date OSN Certificate that there are no Applicable HOA States.
Notwithstanding the foregoing or anything herein to the contrary, Lender shall
not be permitted to declare a state an Applicable HOA State pursuant to this
Section 4.3.16(b), if Lender or its Servicer (excluding any special servicer)
has received a legal opinion from a nationally recognized law firm (or one with
prominent standing in the applicable state or otherwise reasonably acceptable to
Lender) that if delivered by Borrower and referencing this Agreement would have
resulted in such state not being declared an Applicable HOA State.
(c)    If subsequent to the Closing Date there is consummated a securitization
of a single borrower single family residential rental financing similar to the
transactions contemplated by this Agreement and such financing contains HOA
reporting and/or HOA Opinion delivery requirements and/or HOA Funds reserve
requirements that are less burdensome to the borrower thereunder than those
required by this Agreement (including Sections 4.3.16, 4.4.8, 6.1.4, 6.1.5 and
Schedule V), then subject to a Rating Agency Confirmation, Borrower shall have
the right to require Lender to amend this Agreement in a manner consistent with
such less burdensome requirements.
Section 4.4    Property Covenants. Borrower shall comply with the following
covenants with respect to each Property:
4.4.2    Ownership of the Property. Borrower shall warrant and defend (a) the
title to each Property and the related Collateral and (b) the validity and
priority of the Lien of the Mortgages on the Properties, in each case against
the claims of all Persons whomsoever; subject only to Permitted Liens and
Transfers permitted hereunder. Borrower shall reimburse Lender for any losses,
costs, damages or expenses (including reasonable attorneys’ fees and expenses)
incurred by Lender if an interest in any Property, other than as permitted
hereunder, is claimed by another Person.
4.4.3    Liens Against the Property. Borrower shall not create, incur, assume or
permit to exist any Lien on any direct or indirect interest in any Property,
except for the Permitted Liens.
4.4.4    Condition of the Property. Except if the Property has suffered a
Casualty and is in the process being restored in accordance with Section 5.4,
Borrower shall keep and maintain in all material respects the Property in a
good, safe and habitable condition and repair and free of and clear of any
damage or waste, and from time to time make, or cause to be made, in all
material respects, all reasonably necessary repairs, renewals, replacements,
betterments and improvements thereto, necessary to comply with the Renovation
Standards and applicable Legal Requirements in all material respects; provided,
that a Carry-Over Property need not comply with the Renovation Standards for so
long as it is leased to the applicable Carry-Over Tenant.

- 94 -



--------------------------------------------------------------------------------



4.4.5    Compliance with Legal Requirements. The Property (including the leasing
and intended use thereof) shall comply in all material respects with all
applicable Legal Requirements, including, without limitation, building and
zoning ordinances and codes and all certifications, permits, licenses and
approvals, including without limitation, certificates of completion and
occupancy permits, required for the legal leasing, use, occupancy, habitability
and operation of the Property, all such certifications, permits, licenses and
approvals shall be maintained in full force and effect, except as would not
reasonably be expected to have an Individual Material Adverse Effect on the
Property. Borrower shall obtain and maintain in full force and effect all
consents, approvals, orders, certifications, permits, licenses and
authorizations of, and make all filings with or notices to, any court or
Governmental Authority related to the operation, use or leasing of the Property
except where the failure to obtain would not reasonably be expected to have an
Individual Material Adverse Effect with respect to the Property. Borrower shall
not and shall not permit Equity Owner, any Borrower TRS, any Manager or any
other Person in occupancy of or involved with the operation, use or leasing of
the Property to commit any act or omission affording any Governmental Authority
the right of forfeiture as against the Property or any part thereof.
4.4.6    Property Taxes and HOA Fees. Borrower shall promptly pay or cause to be
paid all Property Taxes and HOA Fees now or hereafter levied, assessed or
imposed on it as the same become due and payable and shall furnish to Lender
evidence of payment of Property Taxes and HOA Fees prior to the date the same
shall become delinquent, and shall promptly pay for all utility services
provided to the Property as the same become due and payable (other than any such
utilities which are, pursuant to the terms of any Lease, required to be paid by
the Tenant thereunder directly to the applicable service provider); provided,
that, after prior written notice to Lender of its intention to contest any such
Property Taxes and HOA Fees, such Loan Party may contest by appropriate legal
proceedings conducted in good faith and with due diligence, the amount or
validity of any such Property Taxes and HOA Fees and, in such event, may permit
the Property Taxes and HOA Fees so contested to remain unpaid during any period,
including appeals, when a Loan Party is in good faith contesting the same so
long as (a) no Event of Default has occurred and remains uncured, (b) such
proceeding shall be permitted under and be conducted in accordance with all
applicable Legal Requirements, (c) no Property or other Collateral nor any part
thereof or interest therein will be in danger of being sold, forfeited,
terminated, canceled or lost, (d) the applicable Loan Party has set aside on its
books adequate reserves in accordance with GAAP, and the non-payment or
non-discharge of such Property Taxes and HOA Fees would not reasonably be
expected to have an Individual Material Adverse Effect on the applicable
Property, (e) enforcement of the contested Property Taxes and HOA Fees is
effectively stayed for the entire duration of such contest and no Lien is
imposed on any Property or other Collateral which is reasonably expected to have
an Individual Material Adverse Effect, (f) any Property Taxes and HOA Fees
determined to be due, together with any interest or penalties thereon, is
promptly paid as required after final resolution of such contest, (g) to the
extent such Property Taxes and HOA Fees (when aggregated with all other Taxes
that any Loan Party is then contesting under Section 4.1.4 or Section 4.4.5 and
for which Borrower has not delivered to Lender any Contest Security) exceed
$2,500,000, Borrower shall deliver to Lender either (i) cash, or other security
as may be approved by Lender, in an amount sufficient to insure the payment of
any such Property Taxes and HOA Fees, together with all interest and penalties
thereon or (ii) a payment and performance bond in an amount equal to one hundred
percent (100%) of the contested amount from a surety acceptable to Lender in its
reasonable

- 95 -



--------------------------------------------------------------------------------



discretion, (h) failure to pay such Property Taxes and HOA Fees will not subject
Lender to any civil or criminal liability, (i) such contest shall not affect the
ownership, use or occupancy of any Property, and (j) Borrower shall, upon
request by Lender, give Lender prompt notice of the status of such proceedings
and/or confirmation of the continuing satisfaction of the conditions set forth
in clauses (a) through (j) of this Section 4.4.5. Notwithstanding the foregoing,
Borrower shall pay any contested Property Taxes and HOA Fees (or, if cash or
other security has been provided, Lender may pay over any such cash or other
security held by Lender to the claimant entitled thereto) if, in the Lender’s
reasonable judgment, any Property or other Collateral (or any part thereof or
interest therein) shall be in danger of being sold, forfeited, terminated,
cancelled or lost or there shall be any danger of the Lien of any Collateral
Document being primed by any related Lien.
4.4.7    Compliance with Agreements Relating to the Properties. Borrower shall
not enter into any agreement or instrument or become subject to any restriction
which would reasonably be expected to have an Individual Material Adverse Effect
on any Property. Borrower shall not default in any material respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument to which any Property is
bound. Borrower shall not have a material financial obligation under any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument by which any Property is bound, other than obligations under the Loan
Documents. Borrower shall not, and shall cause each Borrower TRS not to, default
in any material respect in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any Permitted Lien with
respect to any Property. No Property or any part thereof shall be subject to any
purchase options, rights of first refusal, rights of first offer or other
similar rights in favor of any Tenant or other third parties.
4.4.8    Leasing. Borrower shall not enter into any Lease (including any
renewals or extensions of any existing Lease) for any Property unless such Lease
is an Eligible Lease with an Eligible Tenant or a Lease with a Carry-Over
Tenant.
4.4.9    Verification of HOA Payments. Borrower shall deliver to Lender, within
twenty-eight (28) days after the end of each calendar quarter, commencing with
the calendar quarter ending December 31, 2015, with respect to each Applicable
HOA Property, proof of payment of the paid HOA Fees identified in the
corresponding Quarterly HOA Report (whether in the form of cancelled checks,
receipts, ACH confirmations, confirmation of electronic payments or other
evidence of such payment reasonably satisfactory to Lender) unless such proof of
payment has previously been delivered (e.g. quarterly prepayments) as may
reflect that as of the end of such calendar quarter no other amounts (except HOA
Fees that may be contested in accordance with Section 4.4.5) remain then due and
payable by Borrower or that Borrower has prepaid or otherwise has a positive
credit balance (whether in the form of invoices, payment coupons, account
statements, assessment letters, estoppels, receipts or other evidence reasonably
satisfactory to Lender).
ARTICLE V -    INSURANCE; CASUALTY; CONDEMNATION
Section 5.1    Insurance.
5.1.23    Insurance Policies.

- 96 -



--------------------------------------------------------------------------------



(a)    Borrower shall obtain and maintain, or cause to be maintained, insurance
for Borrower and the Properties providing at least the following coverages:
(i)    comprehensive “all risk” or special causes of loss form insurance, as is
available in the insurance market as of the Closing Date, on the Properties (A)
in an amount equal to one hundred percent (100%) of the “full replacement cost”,
which for purposes of this Agreement shall mean actual replacement value of the
Properties, subject to a loss limit equal to $15,000,000 per occurrence; (B)
containing an agreed amount endorsement with respect to the Improvements and
personal property at any Property waiving all co-insurance provisions or to be
written on a no co-insurance form and (C) providing for no deductible in excess
of $150,000 (it being understood that, so long as no Default or Event of Default
has occurred and is continuing (1) the perils of named windstorm or flood shall
be permitted to have a per occurrence deductible of five percent (5%) of the
total insurable value of the affected Properties (with a minimum deductible of
$1,000,000 per occurrence for any and all affected Properties), (2) the peril of
earth movement including but not limited to earthquake shall be permitted to
have a per occurrence deductible of ten percent (10%) of the total insurable
value of the affected Properties (with a minimum deductible of $1,000,000 per
occurrence for any and all affected Properties) and (3) the peril of “other wind
and hail” shall be permitted to have a per occurrence deductible of three
percent (3%) of the total insurable value of the affected Properties (with a
minimum deductible of $1,000,000 per occurrence for any and all affected
Properties)). In addition, Borrower shall obtain (x) flood insurance in an
amount equal to $15,000,000 applying per occurrence and in the aggregate, (y)
earthquake insurance, applying per occurrence and in the aggregate, in an amount
equal to the Aggregate Exceedance Probability gross loss Probable Maximum Loss
(PML) or Scenario Expected Limit (SEL) based upon a seismic risk analysis for a
475 year event for the entire portfolio at risk (such analysis to be secured by
Borrower utilizing a third-party firm qualified to perform such seismic risk
analysis using the most current RMS software, or its equivalent, to include
consideration of loss amplification, at the expense of the applicable Borrower
at least one time per year or more frequently as may reasonably be requested by
Lender and shared with Lender presented by the Properties located in areas prone
to seismic activity) and (z) windstorm/named storm insurance with respect to the
Properties (and not any other real property) in an amount equal to the greater
of (1) $15,000,000 per occurrence and (2) the Occurrence Exceedance Probability
gross loss estimates based upon a windstorm/named storm risk analysis for a
1,000 year event for the Properties located in areas prone to windstorm/named
storm activity (such analysis to be secured by Borrower using a third-party firm
qualified to perform such windstorm/named storm risk analysis using the most
current RMS software, or its equivalent, to include business interruption, storm
surge and loss amplification, at the expense of the applicable Borrower at least
one time per year or more frequently as may reasonably be requested by Lender
and shared with Lender); provided, that such flood, earthquake and
windstorm/named storm insurance shall otherwise be on terms consistent with the
comprehensive all risk insurance policy required under this Section 5.1.1(a)(i);
(ii)    business income or rental loss insurance, written on an “Actual Loss
Sustained Basis” (A) with loss payable to Lender for the benefit of Lenders; (B)
covering

- 97 -



--------------------------------------------------------------------------------



all risks required to be covered by the insurance provided for in Section
5.1.1(a)(i), (iii), (iv) and (viii); (C) in an amount equal to one hundred
percent (100%) of the aggregate projected net income plus continuing expenses
from the operation of the Properties for a period of at least twelve (12) months
after the date of the Casualty; and (D) containing an extended period of
indemnity endorsement which provides that after the physical loss to the
Improvements and personal property at a Property has been repaired, the
continued loss of income will be insured until such income either returns to the
same level it was at prior to the loss, or the expiration of thirty (30) days
from the date that the applicable Property is repaired or replaced and
operations are resumed, whichever first occurs, and notwithstanding that the
policy may expire prior to the end of such period.  The amount of such business
income or rental loss insurance shall be determined prior to the Closing Date
and at least once each year thereafter based on Borrower’ reasonable estimate of
the net income from each Property for the succeeding twelve (12) month period. 
All proceeds payable to Lender pursuant to this subsection shall be held by
Lender in the Casualty and Condemnation Subaccount and disbursed to the Cash
Management Account during the month to which such proceeds relate (or in the
month received if such proceeds relate to a month prior to the month in which
such proceeds were received); provided, however, that nothing herein contained
shall be deemed to relieve Borrower of their obligation to pay the Obligations
on the respective dates of payment provided for in this Agreement and the other
Loan Documents except to the extent such amounts are actually paid out of the
proceeds of such business income insurance;
(iii)    at all times during which structural construction, repairs or
renovations are being made with respect to any Property, and only if each of the
property coverage form and the liability insurance coverage form does not
otherwise apply, (A) owner’s contingent or protective liability insurance,
otherwise known as Owner Contractor’s Protective Liability (or its equivalent),
covering claims not covered by or under the terms or provisions of the above
mentioned commercial general liability insurance policy and (B) the insurance
provided for in Section 5.1.1(a) written in a so-called builder’s risk completed
value form including coverage for all insurable hard and soft costs of
construction (x) on a non-reporting basis, (y) against all risks insured against
pursuant to Section 5.1.1(a)(i), (iii), (iv) and (viii), (z) including
permission to occupy such Property and (C) with an agreed amount endorsement
waiving co-insurance provisions;
(iv)    commercial general liability insurance against claims for personal
injury, bodily injury, death or property damage occurring upon, in or about any
Property, such insurance (A) to be on the so-called “occurrence” form with a
combined limit of not less than One Million and No/100 Dollars ($1,000,000.00)
per occurrence; Two Million and No/100 Dollars ($2,000,000.00) in the aggregate
“per location” and overall $20,000,000.00 in the aggregate; (B) to continue at
not less than the aforesaid limit until required to be changed by Lender in
writing by reason of changed economic conditions making such protection
inadequate and (C) to be at least as broad as Insurance Services Offices (ISO)
policy form CG 00 01;

- 98 -



--------------------------------------------------------------------------------



(v)    if applicable, automobile liability coverage for all owned and non-owned
vehicles, including rented and leased vehicles, containing minimum limits per
occurrence of One Million and No/100 Dollars ($1,000,000.00);
(vi)    if applicable, worker’s compensation subject to the worker’s
compensation laws of the applicable state, and employer’s liability in amounts
reasonably acceptable to Lender;
(vii)    umbrella and excess liability insurance in an amount not less than
Fifty Million and No/100 Dollars ($50,000,000.00) per occurrence and in the
aggregate on terms consistent with the commercial general liability insurance
policy required under Section 5.1.1(a)(iv), and including employer liability and
automobile liability, if applicable; and
(viii)    upon sixty (60) days’ written notice, such other reasonable insurance,
and in such reasonable amounts as Lender from time to time may reasonably
request against such other insurable hazards which at the time are commonly
insured against for properties similar to the Properties located in or around
the region in which Properties are located.
(b)    All Policies required pursuant to Section 5.1.1 shall: (i) be obtained
under valid and enforceable policies (collectively, the “Policies” or in the
singular, the “Policy”), and shall be subject to the approval of Lender as to
insurance companies, amounts, deductibles, loss payees and insureds and (ii) be
issued by financially sound and responsible insurance companies authorized to do
business in the states where the applicable Properties are located and having a
rating of “A3” or better by Moody’s or, if Moody’s does not provide a rating of
an applicable insurance company, a rating of “A-” or better by S&P or Fitch,
provided, however, that if Borrower elects to have its insurance coverage
provided by a syndicate of insurers, then, if such syndicate consists of five
(5) or more members, (A) at least sixty percent (60%) of the insurance coverage
(or seventy-five percent (75%) if such syndicate consists of four (4) or fewer
members) and one hundred (100%) of the first layer of such insurance coverage
shall be provided by insurance companies having a rating of “A3” or better by
Moody’s or, if Moody’s does not provide a rating of an applicable insurance
company, a rating of “A-” or better by S&P or Fitch and (B) the remaining forty
percent (40%) of the insurance coverage (or the remaining twenty-five percent
(25%) if such syndicate consists of four (4) or fewer members) shall be provided
by insurance companies having a rating of “Baa2” by Moody’s or, if Moody’s does
not provide a rating of an applicable insurance company, a rating of “BBB” or
better by S&P or Fitch;
(c)    All Policies of insurance provided for in Section 5.1.1(a), except for
the Policies referenced in Section 5.1.1(a)(vi), shall contain clauses or
endorsements to the effect that:
(i)    no act or negligence of Borrower, or anyone acting for Borrower, or of
any Tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as Lender is concerned;

- 99 -



--------------------------------------------------------------------------------



(ii)    the Policy shall not be canceled without at least thirty (30) days’
written notice to Lender and any other party named therein as an additional
insured (other than in the case of non-payment in which case only ten (10) days
prior notice, or the shortest time allowed by applicable Legal Requirement
(whichever is longer), will be required) and shall not be materially changed
(other than to increase the coverage provided thereby) without such a thirty
(30) day notice;
(iii)    Lender shall not be liable for any Insurance Premiums thereon or
subject to any assessments thereunder; and
(iv)    the issuers thereof shall give notice to Lender if a Policy has not been
renewed ten (10) days prior to its expiration.
(d)    Certificates of insurance evidencing the Policies shall be delivered to
Lender on the Closing Date with respect to the current Policies. Further, not
less than ten (10) days prior to the expiration dates of the Policies
theretofore furnished to Lender, Borrower shall deliver to Lender certificates
of insurance evidencing the Policies (and, upon the written request of Lender,
copies of such Policies) accompanied by evidence satisfactory to Lender of
payment of the premiums due thereunder (the “Insurance Premiums”).
(e)    Any blanket insurance Policy shall otherwise provide the same protection
as would a separate Policy insuring only the Properties in compliance with the
provisions of Section 5.1.1(a) (any such blanket policy, an “Acceptable Blanket
Policy”).
(f)    All Policies of insurance provided for or contemplated by
Section 5.1.1(a), except for the Policy referenced in Section 5.1.1(a)(iv),
shall name Borrower as the insured and Lender and its successors and/or assigns
as mortgagee and loss payee, as its interests may appear, and in the case of
property damage, boiler and machinery, windstorm, flood and earthquake
insurance, shall contain a so-called New York standard non-contributing
mortgagee clause in favor of Lender providing that the loss thereunder shall be
payable to Lender unless below the threshold for Borrower to handle such claim
without Lender intervention as provided in Section 5.2. Additionally, if
Borrower obtains property insurance coverage in addition to or in excess of that
required by Section 5.1.1(a)(i), then such insurance policies shall also contain
a so-called New York standard non-contributing mortgagee clause in favor of
Lender providing that the loss thereunder shall be payable to Lender.
(g)    If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower, to take such action as Lender deems necessary
to protect its interest in the Properties, including, without limitation, the
obtaining of such insurance coverage as Lender in its sole discretion deems
appropriate after three (3) Business Days notice to Borrower if prior to the
date upon which any such coverage will lapse or at any time Lender deems
necessary (regardless of prior notice to Borrower) to avoid the lapse of any
such coverage. All premiums incurred by Lender in connection with such action or
in obtaining such insurance and keeping it in effect shall be paid by Borrower
to Lender upon demand and, until paid, shall be secured by the Collateral
Documents and shall bear interest at the Default Rate.

- 100 -



--------------------------------------------------------------------------------



(h)    In the event of foreclosure of the pledge of the Equity Interest of
Borrower pursuant to the Equity Owner Security Agreement the Policies shall
remain in full force and effect.
Section 5.2    Casualty. If one or more Properties are damaged or destroyed in
whole or in part by fire or other casualty (a “Casualty”) and either (a) the
aggregate estimated cost of Restoration is or is reasonably expected to exceed
$25,000 or (b) any damaged Property is or is reasonably expected to be rendered
uninhabitable for more than thirty (30) days as a result of the Casualty, then
Borrower (i) is required to file proof of loss under the applicable Policy or
Policies and (ii) shall give prompt notice of the Casualty to Lender. Lender
may, but shall not be obligated to make proof of loss if not made promptly by
Borrower. In addition, Lender may participate in any settlement discussions with
any insurance companies (and shall approve any final settlement) (x) if an Event
of Default is continuing or (y) with respect to any single Casualty event in
which the Net Proceeds or the costs of completing the Restoration of the
affected Property or Properties are reasonably expected to be equal to or
greater than the Casualty Threshold Amount and Borrower shall deliver to Lender
all instruments required by Lender to permit such participation. Any Insurance
Proceeds in connection with any Casualty (whether or not Lender elects to settle
and adjust the claim or Borrower settles such claim) shall be due and payable
solely to Lender and held by Lender in accordance with the terms of this
Agreement. If Borrower or any party other than Lender receives any Insurance
Proceeds or Condemnation Proceeds, Borrower shall immediately deliver such
proceeds to Lender and shall endorse, and cause all such third parties to
endorse, check payable therefor to the order of Lender. Borrower hereby
irrevocably appoints Lender as its attorney-in-fact, coupled with an interest,
to endorse any such check payable to the order of Lender. Borrower hereby
releases Lender from any and all liability with respect to the settlement and
adjustment by Lender of any claims in respect of any Casualty.
Section 5.3    Condemnation. Borrower shall promptly give Lender notice of the
actual or, to the extent in writing, threatened commencement of any proceeding
for the Condemnation of all or any portion of a Property and shall deliver to
Lender copies of any and all papers served in connection with such proceedings.
Lender may participate in any such proceedings, and Borrower shall from time to
time deliver to Lender all instruments requested by it to permit such
participation. Borrower shall, at its expense, diligently prosecute any such
proceedings, and shall consult with Lender, its attorneys and experts, and
cooperate with them in the carrying on or defense of any such proceedings which
is reasonably expected to involve an Award of an amount greater than the
Casualty Threshold Amount. Notwithstanding any taking by any public or
quasi-public authority through Condemnation or otherwise (including, but not
limited to, any transfer made in lieu of or in anticipation of the exercise of
such taking), Borrower shall continue to pay the Debt at the time and in the
manner provided for its payment in the Note and in this Agreement and the Debt
shall not be reduced until any Condemnation Proceeds shall have been actually
received and applied by Lender, after the deduction of expenses of collection,
to the reduction or discharge of the Debt. If Borrower or any party other than
Lender receives any Condemnation Proceeds, Borrower shall immediately deliver
such proceeds to Lender and shall endorse, and cause all such third parties to
endorse, a check payable therefore to the order of Lender. Lender shall not be
limited to the interest paid on the Award by the condemning authority but shall
be entitled to receive out of the Award interest at the rate or rates provided
herein or in the Note. Net Proceeds from a Condemnation shall be applied as
follows:

- 101 -



--------------------------------------------------------------------------------



(d)    If a partial Condemnation of a Property does not interfere with the use
of such Property as a residential rental property, then the Net Proceeds paid by
the condemning authority shall be applied to the prepayment of the Debt in
accordance with Section 2.4.2(c).
(e)    If a partial Condemnation of a Property does interfere with the use of
such Property as a residential rental property or if there occurs a complete
Condemnation of a Property (each, a “Fully Condemned Property”), then (i) if no
Event of Default shall have occurred and be continuing and, within thirty (30)
days of the date of the occurrence of such Condemnation, Borrower delivers to
Lender a written undertaking to substitute the Fully Condemned Property with a
Substitute Property in accordance with the requirements of Section 2.4.2(a),
then (A) if Net Proceeds are paid by the condemning authority directly to
Borrower subsequent to such substitution, such Net Proceeds may be retained by
Borrower (for the avoidance of doubt, Net Proceeds received by Borrower prior to
such substitution shall be immediately paid to Lender as required by Section
5.2), (B) if Net Proceeds are paid by the condemning authority to Lender, such
Net Proceeds will be disbursed by Lender to Borrower upon the consummation of
such substitution and (C) Borrower shall provide a Substitute Property within
ten (10) Business Days of the date of such undertaking in accordance with the
requirements of Section 2.4.2(a) and (ii) if an Event of Default shall have
occurred and be continuing or Borrower fails to deliver such an undertaking to
Lender, then (A) Lender may retain any Net Proceeds received by it, (B) Borrower
shall immediately deliver to Lender any Net Proceeds paid to Borrower, (C) the
Net Proceeds shall be applied to the prepayment of the Debt in an amount equal
to the Release Amount for the Fully Condemned Property in accordance with
Section 2.4.2(c) and (D) Borrower shall prepay the Loan in an amount equal to
the excess, if any, of the Release Amount for the Fully Condemned Property over
such Net Proceeds. Promptly following Borrower’s written request after either
(1) the substitution of a Substitute Property for such Fully Condemned Property
in accordance with the conditions set forth above or (2) receipt by Lender of
the Net Proceeds and payment of the Release Amount for such Property, Lender
shall (x) release the Fully Condemned Property from the applicable Mortgage
Documents and related Lien, provided, that (A) Borrower has delivered to Lender
a draft release (and, in the event the Mortgage and the Collateral Assignment of
Leases and Rents applicable to the Fully Condemned Property encumbers other
Property(ies) in addition to the Fully Condemned Property, such release shall be
a partial release that relates only to the Fully Condemned Property and does not
affect the Liens and security interests encumbering or on the other
Property(ies)) in form and substance appropriate for the jurisdiction in which
such Fully Condemned Property is located and shall contain standard provisions
protecting the rights of Lender and (B) Borrower shall pay all costs, taxes and
expenses associated with such release (including, without limitation, cost to
file and record the release and Lender’s reasonable attorneys’ fees) and (y)
disburse to Borrower (A) in the case of a substitution of a Substitute Property
for such Fully Condemned Property, the Net Proceeds paid by the condemning
authority and (B) in the case of the payment of the Release Amount for such
Property, the Net Proceeds paid by the condemning authority in excess of the
Release Amount for such Property; provided that, during the continuance of a
Cash Sweep Period, the applicable Net Proceeds shall instead be delivered to the
Cash Collateral Subaccount and disbursed in accordance with Section 6.6.3 and
after the Anticipated Repayment Date, the applicable Net Proceeds shall be
delivered to the Cash Management Account.
Section 5.4    Restoration.

- 102 -



--------------------------------------------------------------------------------



The following provisions shall apply in connection with the Restoration of any
Property affected by a Casualty:
(a)    If the Net Proceeds reasonably expected to be received in connection with
any single Casualty event is less than the Casualty Threshold Amount, then, (i)
if no Event of Default shall have occurred and be continuing and, within sixty
(60) days of the date of the occurrence of such Casualty, Borrower delivers to
Lender a written undertaking to expeditiously commence and to satisfactorily
complete with due diligence the Restoration of the affected Properties in
accordance with the terms of this Agreement, then (A) if Net Proceeds are paid
by the insurance company directly to Borrower subsequent to delivering such
undertaking, such Net Proceeds may be retained by Borrower (for the avoidance of
doubt, Net Proceeds received by Borrower prior to delivering such undertaking
shall be immediately paid to Lender as required by Section 5.2), (B) if Net
Proceeds are paid by the insurance company to Lender, such Net Proceeds will be
disbursed by Lender to Borrower and (C) Borrower shall conduct the Restoration
of the affected Properties in accordance with the terms of Section 5.4(c) and
(ii) if an Event of Default shall have occurred and be continuing or Borrower
fails to deliver such an undertaking to Lender, then (A) Lender may retain any
Net Proceeds received by it, (B) Borrower shall immediately deliver to Lender
any Net Proceeds paid to Borrower as required by Section 5.2, (C) such Net
Proceeds shall be applied to the prepayment of the Debt in an amount equal to
the Release Amount for such Property in accordance with Section 2.4.2(c), (D)
Borrower shall prepay the Loan in an amount equal to the excess, if any, of the
Release Amount for such Property over such Net Proceeds, and (E) promptly
following Borrower’s written request and receipt by Lender of the Net Proceeds
and payment by Borrower of the amounts set forth in clause (D) above, if any,
Lender shall (x) release the affected Properties from the applicable Mortgage
Documents and related Liens, provided, that (A) Borrower has delivered to Lender
draft releases (and, in the event any of the Mortgages and the Assignments of
Leases and Rents applicable to any of the affected Properties encumber other
Property(ies) in addition to the affected Properties, such release shall be a
partial release that relates only to the affected Property(ies) and does not
affect the Liens and security interests encumbering or on the other
Property(ies)) in form and substance appropriate for the jurisdiction in which
such affected Properties are located and shall contain standard provisions
protecting the rights of Lender and (B) Borrower shall pay all costs, taxes and
expenses associated with such release (including, without limitation, cost to
file and record the release and Lender’s reasonable attorneys’ fees) and (y)
disburse to Borrower (A) in the case of a substitution of a Substitute Property
for such Property, the Net Proceeds paid by the insurance company and (B) in the
case of the payment of the Release Amount for such Property, the Net Proceeds
paid by the insurance company in excess of the Release Amount for such Property,
if any; provided that, during the continuance of a Cash Sweep Period, the
applicable Net Proceeds shall instead be delivered to the Cash Collateral
Subaccount and disbursed in accordance with Section 6.6.3 and after the
Anticipated Repayment Date, the applicable Net Proceeds shall be delivered to
the Cash Management Account.
(b)    If the Net Proceeds reasonably expected to be received in connection with
any single Casualty event is greater than the Casualty Threshold Amount, then,
(i) if no Event of Default shall have occurred and be continuing and, within
sixty (60) days of the date of the occurrence of such Casualty, Borrower
delivers to Lender a written undertaking to expeditiously commence and to
satisfactorily complete with due diligence the Restoration of the affected
Properties in

- 103 -



--------------------------------------------------------------------------------



accordance with the terms of this Agreement, then (A) Borrower shall immediately
deliver to Lender any Net Proceeds paid to Borrower as required by Section 5.2
and (B) Borrower shall conduct the Restoration of the affected Properties in
accordance with the terms of and subject to the conditions of Section 5.4(d) and
(ii) if an Event of Default shall have occurred and be continuing or Borrower
fails to deliver such an undertaking to Lender, then (A) Lender may retain any
Net Proceeds received by it, (B) Borrower shall immediately deliver to Lender
any Net Proceeds paid to Borrower as required by Section 5.2, (C) such Net
Proceeds shall be applied to the prepayment of the Debt in an amount equal to
the Release Amount for such Property in accordance with Section 2.4.2(c), (D)
Borrower shall prepay the Loan in an amount equal to the excess, if any, of the
Release Amount for the affected Properties over such Net Proceeds, and (E)
promptly following Borrower’s written request and receipt by Lender of the Net
Proceeds and payment by Borrower of the amounts set forth in clause (D) above,
if any, Lender shall (x) release the affected Properties from the applicable
Mortgage Documents and related Liens, provided, that (A) Borrower has delivered
to Lender draft releases (and, in the event any of the Mortgages and the
Assignments of Leases and Rents applicable to any of the affected Properties
encumber other Property(ies) in addition to the affected Properties, such
release shall be a partial release that relates only to the affected
Property(ies) and does not affect the Liens and security interests encumbering
or on the other Property(ies)) in form and substance appropriate for the
jurisdiction in which such affected Properties are located and shall contain
standard provisions protecting the rights of Lender and (B) Borrower shall pay
all costs, taxes and expenses associated with such release (including, without
limitation, cost to file and record the release and Lender’s reasonable
attorneys’ fees) and (y) disburse to Borrower (A) in the case of a substitution
of a Substitute Property for such Property, the Net Proceeds paid by the
insurance company and (B) in the case of the payment of the Release Amount for
such Property, the Net Proceeds paid by the insurance company in excess of the
Release Amount for such Property, if any; provided that, during the continuance
of a Cash Sweep Period, the applicable Net Proceeds shall instead be delivered
to the Cash Collateral Subaccount and disbursed in accordance with Section 6.6.3
and after the Anticipated Repayment Date, the applicable Net Proceeds shall be
delivered to the Cash Management Account.
(c)    If Borrower elects to undertake the Restoration a Property or Properties
pursuant to Section 5.4(a), (i) Borrower shall, subject to applicable Legal
Requirements, commence the Restoration as soon as reasonably practicable (but in
no event later than ninety (90) days after such Casualty occurs) and shall
diligently pursue the same to satisfactory completion; (ii) Borrower shall cause
the affected Property and the use thereof after the Restoration to be in
compliance in all material respects with and permitted under all applicable
Legal Requirements and such Property, after Restoration, shall be of the same
character as prior to such damage or destruction, in all material respects;
(iii) the Restoration shall be done and completed by Borrower in an expeditious
and diligent fashion and in compliance in all material respects with all
applicable Legal Requirements and the Renovation Standards and (iv) for any
Restoration of a Property with a total expected cost exceeding $25,000, Borrower
shall deliver, or cause to be delivered, to Lender a signed detailed budget
approved in writing by Borrower’s architect or engineer stating the entire cost
of completing the Restoration, which budget shall be reasonably acceptable to
Lender.
(d)    If Borrower elects to undertake the Restoration of a Property or
Properties pursuant to Section 5.4(b), the following provisions shall apply:

- 104 -



--------------------------------------------------------------------------------



(i)    the Net Proceeds shall be made available to Borrower for Restoration upon
the determination of Lender that the following conditions are met: (A) Borrower
shall, subject to applicable Legal Requirements, commence the Restoration as
soon as reasonably practicable (but in no event later than ninety (90) days
after such Casualty occurs) and shall diligently pursue the same to satisfactory
completion; (B) Lender shall be satisfied that any operating deficits, including
all scheduled payments of principal and interest under the Note, which will be
incurred with respect to the Properties as a result of the occurrence of the
Casualty, whichever the case may be, will be covered out of (1) the Net
Proceeds, (2) the insurance coverage referred to in Section 5.1.1(a)(ii), if
applicable, or (3) by other funds of Borrower; (C) Lender shall be satisfied
that the Restoration will be completed on or before the earliest to occur of
(1) the date six (6) months prior to the Maturity Date, (2) the earliest date
required for such completion under the terms of any Lease, (3) such time as may
be required under applicable Legal Requirements or (4) six (6) months prior to
the expiration of the insurance coverage referred to in Section 5.1.1(a)(ii);
(D) Borrower shall cause the affected Property and the use thereof after the
Restoration to be in compliance with and permitted under all applicable Legal
Requirements and such Property, after Restoration, shall be of the same
character as prior to such damage or destruction; (E) the Restoration shall be
done and completed by Borrower in an expeditious and diligent fashion and in
compliance in all material respects with all applicable Legal Requirements and
the Renovation Standards; (F) for any Restoration of a Property with a total
expected cost exceeding $25,000, Borrower shall deliver, or cause to be
delivered, to Lender a signed detailed budget approved in writing by Borrower’s
architect or engineer stating the entire cost of completing the Restoration,
which budget shall be reasonably acceptable to Lender and (G) the Net Proceeds
together with any cash or cash equivalent deposited by Borrower with Lender are
sufficient in Lender’s discretion to cover the cost of the Restoration.
(ii)    The Net Proceeds shall be held by Lender in the Casualty and
Condemnation Subaccount and, until disbursed in accordance with the provisions
of this Section 5.4(d), shall constitute additional security for the Debt and
other obligations under the Loan Documents. The Net Proceeds shall be disbursed
by Lender to, or as directed by, Borrower from time to time during the course of
the Restoration, upon receipt of evidence satisfactory to Lender that (A) all
materials installed and work and labor performed (except to the extent that they
are to be paid for out of the requested disbursement) in connection with the
Restoration have been paid for in full, and (B) there exist no notices of
pendency, stop orders, mechanic’s or materialman’s liens or notices of intention
to file same, or any similar liens or encumbrances on the Properties which have
not been fully bonded to the satisfaction of Lender and discharged of record or
in the alternative fully insured to the satisfaction of Lender by the title
company issuing the Title Insurance Policy.
(iii)    All plans and specifications required in connection with the
Restoration shall be subject to the prior approval of Lender and an independent
consulting engineer selected by Lender (the “Casualty Consultant”), and in each
case, such approval shall not be unreasonably withheld, conditioned or delayed.
Lender shall have the use of the plans and specifications and all permits,
licenses and approvals required or obtained in connection with the Restoration.
The identity of the contractors, subcontractors and

- 105 -



--------------------------------------------------------------------------------



materialmen engaged in the Restoration, as well as the contracts under which
they have been engaged, shall be subject to the approval of Lender and the
Casualty Consultant, in each case, such approval shall not be unreasonably
withheld, conditioned or delayed. All costs and expenses incurred by Lender in
connection with recovering, holding and advancing the Net Proceeds for the
Restoration including, without limitation, reasonable attorneys’ fees and
disbursements and the Casualty Consultant’s fees and disbursements, shall be
paid by Borrower.
(iv)    In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, less the Casualty Retainage. The term “Casualty Retainage”
shall mean, as to each contractor, subcontractor or materialman engaged in the
Restoration, an amount equal to ten percent (10%) of the costs actually incurred
for work in place as part of the Restoration, as certified by the Casualty
Consultant, until the Restoration has been completed. The Casualty Retainage
shall in no event, and notwithstanding anything to the contrary set forth above
in this Section 5.4(d), be less than the amount actually held back by Borrower
from contractors, subcontractors and materialmen engaged in the Restoration. The
Casualty Retainage shall not be released until the Casualty Consultant certifies
to Lender that the Restoration has been completed in accordance with the
provisions of this Section 5.4(b) and that all approvals necessary for the
re-occupancy and use of the Property have been obtained from all appropriate
Governmental Authorities, and Lender receives evidence satisfactory to Lender
that the costs of the Restoration have been paid in full or will be paid in full
out of the Casualty Retainage; provided, however, that Lender will release the
portion of the Casualty Retainage being held with respect to any contractor,
subcontractor or materialman engaged in the Restoration as of the date upon
which (x) the Casualty Consultant certifies to Lender that such contractor,
subcontractor or materialman has satisfactorily completed all work and has
supplied all materials in accordance with the provisions of such contractor’s,
subcontractor’s or materialman’s contract, (y) the contractor, subcontractor or
materialman delivers the lien waivers and evidence of payment in full of all
sums due to the contractor, subcontractor or materialman as may be reasonably
requested by Lender or by the title company issuing the Title Insurance Policy,
and (z) Lender receives an endorsement to the Title Insurance Policy insuring
the continued priority of the Lien of the Mortgage and evidence of payment of
any premium payable for such endorsement. If required by Lender, the release of
any such portion of the Casualty Retainage shall be approved by the surety
company, if any, which has issued a payment or performance bond with respect to
the contractor, subcontractor or materialman.
(v)    Lender shall not be obligated to make disbursements of the Net Proceeds
more frequently than once every calendar month.
(vi)    If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the opinion of Lender in consultation with the Casualty Consultant, be
sufficient to pay in full the balance of the costs which are estimated by the
Casualty Consultant to be incurred in connection with the completion of the
Restoration, Borrower shall deposit the

- 106 -



--------------------------------------------------------------------------------



deficiency (the “Net Proceeds Deficiency”) with Lender (for deposit into the
Casualty and Condemnation Subaccount) before any further disbursement of the Net
Proceeds shall be made. The Net Proceeds Deficiency deposited with Lender shall
be deposited by Lender into the Casualty and Condemnation Subaccount and shall
be disbursed for costs actually incurred in connection with the Restoration on
the same conditions applicable to the disbursement of the Net Proceeds, and
until so disbursed pursuant to this Section 5.4(d) shall constitute additional
security for the Obligations.
(vii)    The excess, if any, of the Net Proceeds and the remaining balance, if
any, of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 5.4(d), and the receipt by Lender
of evidence reasonably satisfactory to Lender that all costs incurred in
connection with the Restoration have been paid in full, shall be remitted by
Lender to Borrower, provided no Event of Default shall have occurred and shall
be continuing.
(e)    All reasonable out-of-pocket costs and expenses incurred by Lender in
connection with any Restoration including, without limitation, reasonable
attorneys’ fees and disbursements, shall be paid by Borrower.
(f)    Notwithstanding anything to the contrary set forth in this Agreement,
including the provisions of Section 5.3 or Section 5.4, if the Loan is included
in a REMIC Trust and, immediately following a release of any portion of the Lien
of a Mortgage following a Casualty or Condemnation of a Property (but taking
into account any proposed Restoration of the remaining portion of such
Property), the ratio of the unpaid principal balance of the Loan to the value of
the remaining Properties is greater than one hundred twenty-five percent (125%)
(such value to be determined, in Lender’s sole discretion, by any commercially
reasonable method permitted to a REMIC Trust; and which shall exclude the value
of personal property (other than fixtures) or going concern value, if any), the
Outstanding Principal Balance must be paid down (by application of the Net
Proceeds or Award, as applicable, or if such amounts are not sufficient, by
Borrower) by a “qualified amount” as that term is defined in the IRS Revenue
Procedure 2010-30, as the same may be amended, replaced, supplemented or
modified from time to time, unless Lender receives an opinion of counsel that if
such amount is not paid, the applicable Securitization will not fail to maintain
its status as a REMIC Trust as a result of the related release of such portion
of the Lien of such Mortgage. If and to the extent the preceding sentence
applies, only such amount of the net Award or net Insurance Proceeds (as
applicable), if any, in excess of the amount required to pay down the principal
balance of the Loan may be released for purposes of Restoration or released to
Borrower as otherwise expressly provided in Section 5.3 or Section 5.4.
(g)    In the event of foreclosure of a Mortgage, or other transfer of title to
a Property or Properties in extinguishment in whole or in part of the Debt all
right, title and interest of Borrower in and to the Policies that are not
blanket Policies then in force concerning such Property or Properties and all
proceeds payable thereunder shall thereupon vest in the purchaser at such
foreclosure or Lender or other transferee in the event of such other transfer of
title.

- 107 -



--------------------------------------------------------------------------------



ARTICLE VI -    RESERVE FUNDS
Section 6.1    Tax Funds; HOA Funds.
6.1.18    Deposits of Tax Funds. Borrower shall deposit with Lender on each
Payment Date an amount equal to one-twelfth (1/12th) of the Property Taxes that
Lender estimates will be payable during the next ensuing twelve (12) months, in
order to accumulate sufficient funds to pay all such Property Taxes prior to
their respective due dates, which amounts shall be transferred into a Subaccount
established at the Cash Management Account Bank to hold such funds (the “Tax
Subaccount”). Amounts deposited from time to time into the Tax Subaccount
pursuant to this Section 6.1.1 are referred to herein as the “Tax Funds”. If at
any time Lender reasonably determines that the Tax Funds will not be sufficient
to pay the Property Taxes, Lender shall notify Borrower of such determination
and, commencing with the first Payment Date following Borrower’s receipt of such
written notice, the monthly deposits for Property Taxes shall be increased by
the amount that Lender estimates is sufficient to make up the deficiency at
least ten (10) days prior to the respective due dates for the Property Taxes;
provided, that if Borrower receives notice of any deficiency after the date that
is ten (10) days prior to the date that Property Taxes are due, Borrower will
deposit with or on behalf of Lender such amount within two (2) Business Days
after its receipt of such notice.
6.1.19    Release of Tax Funds. Provided no Event of Default is continuing,
Lender shall apply Tax Funds in the Tax Subaccount to reimburse Borrower for
payments of Property Taxes made by Borrower after delivery by Borrower to Lender
of evidence of such payment reasonably acceptable to Lender. If the amount of
the Tax Funds shall exceed the amounts due for Property Taxes, Lender shall, in
its sole discretion, return any excess to Borrower or credit such excess against
future payments to be made to the Tax Funds. Any Tax Funds remaining in the Tax
Subaccount after the Obligations have been paid in full shall be returned to
Borrower. Provided no Default or Event of Default exists, the Tax Funds reserved
for any Property shall be released upon a permitted sale and release of such
Property in accordance with the terms hereof.
6.1.20    Special Reserve of Tax Funds. Notwithstanding the foregoing, in lieu
of making the deposits required by Section 6.1.1, Borrower may, by written
notice to Lender, elect to maintain in the Tax Subaccount an amount equal to the
amount of Property Taxes payable with respect to the Properties for a period of
six (6) months. If such an election is in effect and Lender determines that the
Tax Funds in the Tax Subaccount constitute less than the amount described in the
previous sentence, Lender shall notify Borrower of such determination and,
commencing with the first Payment Date following Borrower’s receipt of such
written notice, Borrower shall deposit into the Tax Subaccount such shortfall.
Furthermore, during any period while such an election is in effect, Borrower
shall not be entitled to receive any release of Tax Funds from the Tax
Subaccount. Borrower may revoke the election contemplated by this Section 6.1.3
by written notice to Lender; provided, that (i) such revocation shall not take
effect until the first Payment Date that is more than ten (10) Business Days
after the date Lender receives such notice and (ii) on such Payment Date
Borrower shall deposit into the Tax Subaccount an amount reasonably determined
by Lender that, when combined with prospective deposits into the Tax Subaccount
contemplated by clause (ii) of

- 108 -



--------------------------------------------------------------------------------



Section 6.1.1 will be sufficient funds to pay all Property Taxes with respect to
the Properties prior to their respective due dates.
6.1.21    Deposits of HOA Funds. Borrower shall deposit with Lender on the
Closing Date, an amount equal to the HOA Fees that Lender estimates will be
payable with respect to all Applicable HOA Properties during the next ensuing
twelve (12) months (initially, $0), which amounts shall be transferred into a
Subaccount established at the Cash Management Account Bank to hold such funds
(the “HOA Subaccount”). Amounts deposited from time to time into the HOA
Subaccount pursuant to this Section 6.1.4 are referred to herein as the “HOA
Funds”. If at any time Lender reasonably determines that the HOA Funds will not
be sufficient to pay the HOA Fees for the Applicable HOA Properties for the next
ensuing twelve (12) months, Lender shall notify Borrower of such determination
and, within thirty (30) days following Borrower’s receipt of such written
notice, Borrower shall deposit with Lender for transfer into the HOA Subaccount
an amount that Lender estimates is sufficient to make up the deficiency.
6.1.22    Release of HOA Funds. If at any time Lender believes in good faith
that HOA Fees due and payable to an HOA for any HOA Property have become
delinquent, Lender shall in its sole and absolute discretion apply the HOA Funds
to pay such HOA Fees. If the amount of the HOA Funds shall exceed the HOA Fees
that Lender estimates will be payable with respect to all Applicable HOA
Properties during the next ensuing twelve (12) months, Lender shall, in its sole
discretion, return any excess to Borrower or credit such excess against future
payments to be made to the HOA Funds. Any HOA Funds remaining in the HOA
Subaccount after the Obligations have been paid in full shall be returned to
Borrower. Provided no Default or Event of Default exists, the HOA Funds reserved
for any Applicable HOA Property shall be released upon a permitted sale and
release of such Property in accordance with the terms hereof.
Section 6.2    Insurance Funds.
6.2.10    Deposits of Insurance Funds. Borrower shall deposit with or on behalf
of Lender on each Payment Date, an amount equal to one-twelfth (1/12th) of the
Insurance Premiums that Lender estimates will be payable for the renewal of the
coverage afforded by the Policies upon the expiration thereof, in order to
accumulate sufficient funds to pay all such Insurance Premiums prior to the
expiration of the Policies, which amounts shall be transferred into a Subaccount
established at the Cash Management Account Bank to hold such funds (the
“Insurance Subaccount”). Amounts deposited from time to time into the Insurance
Subaccount pursuant to this Section 6.2.1 are referred to herein as the
“Insurance Funds”. If at any time Lender reasonably determines that the
Insurance Funds will not be sufficient to pay the Insurance Premiums, Lender
shall notify Borrower of such determination and the monthly deposits for
Insurance Premiums shall be increased by the amount that Lender estimates is
sufficient to make up the deficiency at least thirty (30) days prior to
expiration of the Policies.
6.2.11    Release of Insurance Funds. Provided no Event of Default is
continuing, Lender shall apply Insurance Funds in the Insurance Subaccount to
timely pay, or reimburse Borrower for payments of, Insurance Premiums. If the
amount of the Insurance Funds shall exceed the amounts due for Insurance
Premiums, Lender shall, in its sole discretion, return any excess to Borrower or
credit such excess against future payments to be made to the Insurance Funds.
Any Insurance Funds

- 109 -



--------------------------------------------------------------------------------



remaining in the Insurance Subaccount after the Obligations have been paid in
full shall be returned to Borrower. Provided no Default or Event of Default
exists, the Insurance Funds reserved for any Property shall be released upon a
permitted sale and release of such Property in accordance with the terms hereof.
6.2.12    Acceptable Blanket Policy. Notwithstanding anything to the contrary
contained in Section 6.2.1, if an Acceptable Blanket Policy is in effect with
respect to the Policies required pursuant to Section 5.1.1, deposits into the
Insurance Subaccount required for Insurance Premiums pursuant to Section 6.2.1
shall be suspended to the extent that Insurance Premiums relate to such
Acceptable Blanket Policy. Notwithstanding the foregoing, Borrower may, by
written notice to Lender given not less than ten (10) Business Days prior to a
Payment Date, elect to reinstate, as of such Payment Date, deposits to the
Insurance Subaccount with respect to the Insurance Premiums for one or more of
the Policies required pursuant to Section 5.1.1 for which an Acceptable Blanket
Policy is in effect. Further, if Borrower makes such an election, then Borrower
may rescind such election by providing a written notice thereof to Lender, which
notice shall be effective as of the Payment Date that follows such notice by
more than ten (10) Business Days or such later Payment Date as Borrower
specifies in its election.
Section 6.3    Capital Expenditure Funds.
6.3.5    Deposits of Capital Expenditure Funds. Borrower shall deposit with or
on behalf of Lender on each Payment Date, an amount equal to one-twelfth
(1/12th) of the product of (a) $450 multiplied by (b) the number of Properties
to which the Loan is applicable, in order to accumulate sufficient funds, for
annual Capital Expenditures, which amounts shall be transferred into a
Subaccount established at the Cash Management Account Bank to hold such funds
(the “Capital Expenditure Subaccount”). Amounts deposited from time to time into
the Capital Expenditure Subaccount pursuant to this Section 6.3.1 are referred
to herein as the “Capital Expenditure Funds”.
6.3.6    Release of Capital Expenditure Funds. Provided no Event of Default is
continuing, Lender shall disburse Capital Expenditure Funds out of the Capital
Expenditure Subaccount to reimburse Borrower for Capital Expenditures actually
paid for by Borrower, provided that: (a) such disbursement is for an Approved
Capital Expenditure, (b) the request for disbursement is accompanied by an
Officer’s Certificate from Borrower stating that (i) the items to be funded by
the requested disbursement are Approved Capital Expenditures, and a description
thereof, (ii) all Approved Capital Expenditures to be funded by the requested
disbursement have been completed (or completed to the extent of the requested
disbursement) in a good and workmanlike manner and in accordance, in all
material respects, with all applicable Legal Requirements and the Renovation
Standards and (iii) the Approved Capital Expenditures to be funded from the
disbursement in question have not been the subject of a previous disbursement
and have been paid for by Borrower and (c) for any individual expenditure
greater than $25,000, Borrower has delivered to Lender copies of any invoices,
bills or statements related to such Approved Capital Expenditures that are
requested by Lender. For the avoidance of doubt, Borrower shall not be entitled
to receive a distribution of Capital Expenditure Funds for expenses related to
the refurbishment or repair of a

- 110 -



--------------------------------------------------------------------------------



Property to the extent that Borrower has been or will be entitled to
reimbursement for such expenses from a Tenant’s security deposit.
Section 6.4    Casualty and Condemnation Subaccount. Borrower shall pay, or
cause to be paid, to Lender all Insurance Proceeds or Awards due to any Casualty
or Condemnation in accordance with the provisions of Section 5.2 and Section
5.3, which amounts shall be transferred into a Subaccount established at the
Cash Management Bank to hold such funds (the “Casualty and Condemnation
Subaccount”). Amounts deposited from time to time into the Casualty and
Condemnation Subaccount pursuant to this Section 6.4 are referred to herein as
the “Casualty and Condemnation Funds”. All Casualty and Condemnation Funds shall
be held, disbursed and/or applied in accordance with the provisions of Section
5.3 or Section 5.4, as applicable.
Section 6.5    Eligibility Reserve Subaccount.
6.5.1    Deposit of Eligibility Funds. If Borrower shall be required to make a
prepayment in respect of any Property pursuant to Section 2.4.2(a) (other than
in the case of any Property that constitutes a Disqualified Property due to the
occurrence of a Voluntary Action in respect thereof), Borrower shall have an
option to deposit into a Subaccount established at the Cash Management Bank to
hold such funds (the “Eligibility Reserve Subaccount”) an amount equal to one
hundred percent (100%) of the Allocated Loan Amount for any such Property
(“Eligibility Funds”), provided that Borrower provides Lender with written
notice of any such Eligibility Funds and, no later than the due date for the
prepayment required under Section 2.4.2(a), delivers such Eligibility Funds with
Lender for deposit to the Eligibility Reserve Subaccount.
6.5.2    Release of Eligibility Funds. Provided no Default or Event of Default
exists, Lender shall disburse the Eligibility Funds with respect to a Property
to Borrower upon (a) the sale of such Property and payment in full of the
applicable Release Amount, (b) upon such Property becoming an Eligible Property
or (c) upon the substitution of the applicable Disqualified Property with a
Substitute Property in accordance with the conditions of Section 2.4.2(a).
Section 6.6    Cash Collateral.
6.6.1    Cash Collateral Subaccount. Prior to the Anticipated Repayment Date, if
a Cash Sweep Period shall be continuing, all Available Cash (after payment of
the Monthly Budgeted Amount and any Approved Extraordinary Expenses in
accordance with Section 2.7.2(i)) shall be paid to Lender, which amounts shall
be transferred by Lender into a Subaccount (the “Cash Collateral Subaccount”) to
be held by Lender as cash collateral for the Debt. Amounts on deposit from time
to time in the Cash Collateral Subaccount pursuant to this Section 6.6.1 are
referred to as the “Cash Collateral Funds”. Lender shall have the right, but not
the obligation, at any time during the continuance of an Event of Default, in
its sole and absolute discretion to apply any and all Cash Collateral Funds then
on deposit in the Cash Collateral Subaccount to the Debt, in such order and in
such manner as Lender shall elect in its sole and absolute discretion, including
to make a prepayment of principal (together with the applicable Yield
Maintenance Premium, if any, applicable thereto) or any other amounts due
hereunder.

- 111 -



--------------------------------------------------------------------------------



6.6.2    Withdrawal of Cash Collateral Funds. Prior to the Anticipated Repayment
Date, provided no Default or an Event of Default hereunder is continuing and
there is an amount exceeding one percent (1%) of the Outstanding Principal
Balance on deposit in the Cash Collateral Subaccount (the “Cash Collateral
Floor”), Lender shall make disbursements from the Cash Collateral Subaccount of
Cash Collateral Funds in excess of the Cash Collateral Floor to pay costs and
expenses in connection with the ownership, management and/or operation of the
Properties to the extent such amounts are not otherwise paid pursuant to Section
6.6.1 or by Manager pursuant to the Management Agreement for the following
items: (a) Operating Expenses (including management fees, but subject to the
Management Fee Cap) set forth in an Approved Annual Budget (subject to a five
percent (5%) variation for Operating Expenses in such Approved Annual Budget),
(b) emergency repairs and/or life-safety items (including applicable Capital
Expenditures for such purpose), (c) Capital Expenditures set forth in an
Approved Annual Budget (subject to a five percent (5%) variation for Capital
Expenditures in such Approved Annual Budget), (d) legal, audit and accounting
costs associated with the Properties or Borrower, excluding legal fees incurred
in connection with the enforcement of Borrower’s, rights pursuant to the Loan
Documents, (e) payment of Debt Service on the Loan, (f) voluntary or mandatory
prepayment of the Loan (together with any applicable Yield Maintenance Premium),
including, without limitation, any Low DSCR Cure Prepayment and (g) expenses and
shortfalls relating to Restoration; provided, that no disbursements shall be
made from the Cash Collateral Subaccount for any of the Operating Expenses or
Capital Expenditures described in the foregoing clauses (a) through (d) to the
extent amounts for such Operating Expenses or Capital Expenditures have been
distributed to Borrower from the Cash Management Account under Section 2.7.2(i),
or may be distributed to Borrower from the Tax Subaccount, the Insurance
Subaccount or the Capital Expenditure Subaccount, as applicable.
6.6.3    Release of Cash Collateral Funds. Provided no Cash Sweep Period is
continuing as of two (2) consecutive Calculation Dates, Lender shall release
Cash Collateral Funds in the Cash Collateral Subaccount to Borrower; provided,
that in the event of a Low DSCR Cure Prepayment, Lender is required to release
the Cash Collateral Funds to Borrower within two (2) Business Days of the date
of such Low DSCR Cure Prepayment. In addition to the foregoing, Lender shall
release all Cash Collateral Funds in the Cash Collateral Subaccount as provided
in Section 2.7.2(i)(B) on the first Payment Date following the Anticipated
Repayment Date.
6.6.4    Extraordinary Expense. If, during any Cash Sweep Period, Borrower
incurs or is required to incur an operating expense or capital expense which is
not set forth in the Approved Annual Budget (each an “Extraordinary Expense”),
then Borrower shall promptly deliver to Lender in writing a reasonably detailed
explanation of such Extraordinary Expense.  If a Cash Sweep Period then exists,
then such Extraordinary Expense shall be subject to Lender’s approval, which
approval may not be unreasonably withheld or delayed so long as no Event of
Default then exists; provided, however, that during a Cash Sweep Period or on
and after the Anticipated Repayment Date, in each case, so long as no Event of
Default then exists, Lender shall be deemed to have approved any Extraordinary
Expense (other than fees paid to any Manager or any amounts paid to any
Affiliates of Borrower) that (a) does not exceed (when aggregated with any and
all other requested and unpaid Extraordinary Expenses covered by the same line
item of the Approved Annual Budget) ten percent (10%) of the monthly amount of
the applicable line item set forth in the Approved Annual Budget for such month
and (b) does not exceed (when aggregated with any and all other

- 112 -



--------------------------------------------------------------------------------



requested and unpaid Extraordinary Expenses of the same type (i.e., Operating
Expenses or Capital Expenditures)) five percent (5%) of the aggregate monthly
amount of the Approved Annual Budget with respect to Operating Expenses or
Capital Expenditures, as applicable, for such month.  Any Extraordinary Expense
incurred by Borrower and approved (or deemed approved) by Lender is referred to
herein as an (“Approved Extraordinary Expense”).  Any amounts distributed to
Borrower for the payment of Approved Extraordinary Expenses pursuant to Section
6.6.4 shall be used by Borrower only to pay for such Approved Extraordinary
Expenses or reimburse Borrower for such Approved Extraordinary Expenses, as
applicable.
Section 6.7    Advance Rent Funds.
6.7.1    Deposits of Advance Rent Funds. In the event Borrower receives any
Advance Rent, Borrower shall deposit (or cause to be deposited) any such Advance
Rent into a Subaccount established at the Cash Management Account Bank to hold
such funds (the “Advance Rent Subaccount”). Amounts deposited from time to time
in the Advance Rent Subaccount pursuant to this Section 6.7.1 are referred to
herein as the “Advance Rent Funds”.
6.7.2    Release of Advance Rent Funds. Provided no Event of Default has
occurred and is continuing, on each Payment Date, Lender shall disburse the
applicable Advance Rent Funds to the Cash Management Account in accordance with
the Advance Rent Disbursement Schedule.
Section 6.8    Reserve Funds, Generally.
(a)    Notwithstanding anything to the contrary contained in this Article 6,
disbursements of Reserve Funds to Borrower shall only occur on the Reserve
Release Date after receipt by Lender of a Reserve Release Request from Borrower
not less than five (5) Business Days prior to such date; provided, that if the
amount of Reserve Funds to be released to Borrower on any Reserve Release Date
is less than the Minimum Disbursement Amount, then such Reserve Funds shall
continue to be maintained in the Subaccounts until the next Reserve Release Date
on which an amount equal to or greater than the Minimum Disbursement Amount is
available for disbursement or until the payment in full of the Obligations.
(b)    Borrower grants to Lender a first-priority perfected security interest in
each of the Reserve Funds and any and all monies now or hereafter deposited in
each Reserve Fund as additional security for payment of the Debt. Until expended
or applied in accordance herewith, the Reserve Funds shall constitute additional
security for the Debt.
(c)    During the continuance of an Event of Default, Lender may, in addition to
any and all other rights and remedies available to Lender, apply any sums then
present in any or all of the Reserve Funds to the payment of the Debt in any
order in its sole discretion.
(d)    The Reserve Funds shall be held in an Eligible Account in cash or
Permitted Investments as directed by Lender or Lender’s Servicer. All interest
on a Reserve Fund shall be added to and become a part thereof and shall be the
sole property of Borrower. Borrower shall be responsible for payment of any
federal, state or local income or other tax applicable to the interest earned on
the Reserve Funds credited or paid to Borrower.

- 113 -



--------------------------------------------------------------------------------



(e)    Borrower shall not, without obtaining the prior written consent of
Lender, further pledge, assign or grant any security interest in any Reserve
Fund or the monies deposited therein or permit any lien or encumbrance to attach
thereto, or any levy to be made thereon, or any UCC‑1 financing statements,
except those naming Lender as the secured party, to be filed with respect
thereto.
(f)    Lender and Servicer shall not be liable for any loss sustained on the
investment of any funds constituting the Reserve Funds. Borrower shall indemnify
Lender and Servicer and hold Lender and Servicer harmless from and against any
and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including litigation costs and reasonable
attorneys’ fees and expenses) arising from or in any way connected with the
Reserve Funds or the performance of the obligations for which the Reserve Funds
were established. Borrower shall assign to Lender all rights and claims Borrower
may have against all persons or entities supplying labor, materials or other
services which are to be paid from or secured by the Reserve Funds; provided,
however, that Lender may not pursue any such right or claim unless an Event of
Default has occurred and remains uncured.
ARTICLE VII -    DEFAULTS
Section 7.1    Event of Default.
(d)    Each of the following events shall constitute an event of default
hereunder (an “Event of Default”):
(i)    if (A) the Debt is not paid in full on the Maturity Date, (B) any
regularly scheduled monthly payment of interest or principal due under the Note
is not paid in full on the applicable Payment Date, (C) any prepayment of
principal or Release Amount due under this Agreement or the Note is not paid
when due, (D) any Yield Maintenance Premium is not paid when due or (E) any
accrued and unpaid Accrued Additional Interest is not paid on the Maturity Date;
(ii)    if any deposit to the Reserve Funds is not made on the required deposit
date therefor, with such failure continuing for two (2) Business Days after
Lender delivers written notice thereof to Borrower;
(iii)    if any other amount payable pursuant to this Agreement, the Note or any
other Loan Document (other than as set forth in the foregoing clauses (i) and
(ii)) is not paid in full when due and payable in accordance with the provisions
of the applicable Loan Document, with such failure continuing for ten (10) days
after Lender delivers written notice thereof to Borrower;
(iv)    if the Policies are not (A) delivered to Lender within five (5) days of
Lender’s written request and (B) kept in full force and effect, each in
accordance with the terms and conditions hereof;
(v)    a Transfer other than a Permitted Transfer occurs;

- 114 -



--------------------------------------------------------------------------------



(vi)    if any certification, representation or warranty made by a Relevant
Party herein or any other Loan Document, other than a Property Representation,
or in any report, certificate, financial statement or other instrument,
agreement or document furnished to Lender shall have been false or misleading in
any material and adverse respect as of the date such representation or warranty
was made; provided, however, if any untrue certification, representation or
warranty made after the Closing Date is susceptible of being cured, Borrower
shall have the right to cure such certification, representation or warranty
within thirty (30) days after receipt of notice from Lender;
(vii)    if any Relevant Party shall make an assignment for the benefit of
creditors;
(viii)    if a receiver, liquidator or trustee shall be appointed for any
Relevant Party, any Relevant Party shall be adjudicated a bankrupt or insolvent,
or if any petition for bankruptcy, reorganization or arrangement pursuant to
federal bankruptcy law, or any similar federal or state law, shall be filed by
or against, consented to, or acquiesced in by, Relevant Party, or if any
proceeding for the dissolution or liquidation of any Relevant Party shall be
instituted, or if any Loan Party is substantively consolidated with any Person
other than a Loan Party; provided, however, if such appointment, adjudication,
petition, proceeding or consolidation was involuntary and not consented to by
such Relevant Party, upon the same not being discharged, stayed or dismissed
within sixty (60) days following its filing;
(ix)    if any Loan Party attempts to assign its rights under this Agreement or
any of the other Loan Documents or any interest herein or therein in
contravention of the Loan Documents;
(x)    if any of the assumptions contained in the Insolvency Opinion, or in any
Additional Insolvency Opinion delivered to Lender in connection with the Loan,
is or shall become untrue in any material respect;
(xi)    a breach of the covenants set forth in Sections 4.1.1, 4.1.2, 4.1.3,
4.1.4, 4.1.12, 4.1.19, 4.2.2, 4.2.3, 4.2.5, 4.2.8, 4.2.9, 4.2.11, 4.2.13, 4.2.14
or 4.2.15;
(xii)    if with respect to any Disqualified Property, Borrower fails to within
the time periods specified in Section 2.4.2(a) either: (A) pay the Release
Amount in respect thereof, (B) substitute such Disqualified Property with a
Substitute Property in accordance with Section 2.4.2(a) or (C) or deposit an
amount equal to one hundred percent (100%) of the Allocated Loan Amount for the
Disqualified Property in the Eligibility Reserve Subaccount in accordance with
Section 2.4.2(a) and such failure continues for more than five (5) Business Days
after written notice thereof from Lender to Borrower;
(xiii)    if, without Lender’s prior written consent, (i) any Management
Agreement is terminated (unless simultaneously therewith, Borrower and a new
Qualified Manager enter into a Replacement Management Agreement in accordance
with Section 4.2.1), or (ii) there is a default by Borrower under any Management
Agreement beyond any applicable notice or grace period that permits such Manager
to terminate or cancel the

- 115 -



--------------------------------------------------------------------------------



applicable Management Agreement (unless, within thirty (30) days after the
expiration of such notice or grace period, Borrower and a new Qualified Manager
enter into a Replacement Management Agreement in accordance with Section 4.2.1);
(xiv)    if any Loan Party, Sponsor, any Qualified Transferee, or any subsidiary
of Sponsor or any Qualified Transferee that owns a direct or indirect ownership
interest in any Loan Party shall be convicted of a Patriot Act Offense by a
court of competent jurisdiction;
(xv)    any failure on the part of any Borrower to duly observe or perform any
of its covenants set forth in Section 4.1.20 or the representation and warranty
in Section 3.1.24 shall fail to be correct in respect of a Tenant of any
Property and, in each case, Borrower fails to notify OFAC within five (5)
Business Days of Borrower or Manager obtaining knowledge that such Tenant is on
any of the lists described in those sections and promptly take such steps as may
be required by OFAC with respect to such Tenant;
(xvi)    if there shall be a default under any of the other Loan Documents
beyond any applicable cure periods contained in such Loan Documents, whether as
to any Relevant Party or the Properties, or if any other such event shall occur
or condition shall exist, if the effect of such event or condition is to
accelerate the maturity of any portion of the Obligations or to permit Lender to
accelerate the maturity of all or any portion of the Obligations;
(xvii)    if any Loan Document or any Lien granted thereunder by any Relevant
Party shall (except in accordance with its terms or pursuant to Lender’s written
consent), in whole or in part, terminate, cease to be effective or cease to be
the legally valid, binding and enforceable obligation of the parties thereto or
any Relevant Party or any other party shall disaffirm or contest, in writing, in
any manner such effectiveness, validity, binding nature or enforceability (other
than as a result of the occurrence of the payment in full of the Obligations);
(xviii)    one or more final judgments for the payment of $2,500,000 or more
rendered against any Loan Party, and such amount is not covered by insurance or
indemnity or discharged, paid or stayed within sixty (60) days after (i) the
date on which the right to appeal thereof has expired if no such appeal has
commenced, or (ii) the date on which all rights to appeal have been
extinguished;
(xix)    Sponsor or any Qualified Transferee that executes and delivers a
replacement guaranty pursuant to Section 4.2.17(e) fails to comply with the
Sponsor Financial Covenant; provided, that the foregoing shall not be an Event
of Default if an Affiliate of Borrower or such Qualified Transferee has agreed
in writing to be primarily liable for all obligations of the Sponsor or such
Qualified Transferee, as applicable, under the Sponsor Guaranty and such
Affiliate satisfies the Sponsor Financial Covenant; or
(xx)    if any Relevant Party shall continue to be in Default under any of the
other terms, covenants or conditions of this Agreement or any other Loan
Document not

- 116 -



--------------------------------------------------------------------------------



specified in subsections (i) to (xx) above, and such Default shall continue for
ten (10) days after notice to Borrower from Lender, in the case of any such
Default which can be cured by the payment of a sum of money, or for thirty (30)
days after notice to Borrower from Lender in the case of any other such Default;
provided, however, that if such non-monetary Default is susceptible of cure but
cannot reasonably be cured within such thirty (30)-day period, and provided
further that Borrower shall have commenced to cure such Default within such
thirty (30)-day period and thereafter diligently and expeditiously proceeds to
cure the same, such thirty (30)-day period shall be extended for such time as is
reasonably necessary for Borrower in the exercise of due diligence to cure such
Default, such additional period not to exceed ninety (90) days.
(e)    During the continuance of an Event of Default (other than an Event of
Default described in clauses (vii), (viii) or (ix) above), in addition to any
other rights or remedies available to it pursuant to this Agreement and the
other Loan Documents or at law or in equity, Lender may take such action,
without notice or demand, that Lender deems advisable to protect and enforce its
rights against any Relevant Party and in and to any or all of the Properties,
including, without limitation, declaring the Debt to be immediately due and
payable, and Lender may enforce or avail itself of any or all rights or remedies
provided in the Loan Documents against the Relevant Parties and any or all of
the Properties, including, without limitation, all rights or remedies available
at law or in equity; and upon any Event of Default described in clauses (vii),
(viii) or (ix) above, the Debt and Other Obligations of Borrower hereunder and
under the other Loan Documents shall immediately and automatically become due
and payable, without notice or demand, and Borrower hereby expressly waives any
such notice or demand, anything contained herein or in any other Loan Document
to the contrary notwithstanding.
Section 7.2    Remedies.
(g)    During the continuance of an Event of Default, all or any one or more of
the rights, powers, privileges and other remedies available to Lender against
each Relevant Party under this Agreement or any of the other Loan Documents
executed and delivered by, or applicable to, a Relevant Party or at law or in
equity may be exercised by Lender at any time and from time to time, whether or
not all or any of the Debt shall be declared due and payable, and whether or not
Lender shall have commenced any foreclosure proceeding or other action for the
enforcement of its rights and remedies under any of the Loan Documents with
respect to all or any part of any Property. Any such actions taken by Lender
shall be cumulative and concurrent and may be pursued independently, singularly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by law,
without impairing or otherwise affecting the other rights and remedies of Lender
permitted by law, equity or contract or as set forth herein or in the other Loan
Documents. Without limiting the generality of the foregoing, Borrower agrees
that if an Event of Default is continuing (i) Lender is not subject to any “one
action” or “election of remedies” law or rule, and (ii) all liens and other
rights, remedies or privileges provided to Lender shall remain in full force and
effect until Lender has exhausted all of its remedies against the Properties and
each Mortgage has been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Debt or the Debt has been paid in full.

- 117 -



--------------------------------------------------------------------------------



(h)    With respect to Borrower and the Properties, nothing contained herein or
in any other Loan Document shall be construed as requiring Lender to resort to
any Property for the satisfaction of any of the Debt in any preference or
priority to any other Property, and Lender may seek satisfaction out of all of
the Properties, or any part thereof, in its absolute discretion in respect of
the Debt. In addition, Lender shall have the right from time to time to
partially foreclose the Lien of the Mortgages and the other Collateral Documents
in any manner and for any amounts secured by the Mortgages and the other
Collateral Documents then due and payable as determined by Lender in its sole
discretion including, without limitation, the following circumstances: (i) in
the event Borrower defaults beyond any applicable grace period in the payment of
one or more scheduled payments of principal and interest, Lender may foreclose
the Lien of one or more of the Mortgages and/or the other Collateral Documents
to recover such delinquent payments or (ii) in the event Lender elects to
accelerate less than the entire Outstanding Principal Balance of the Loan,
Lender may foreclose the Lien of one or more of the Mortgages and/or the other
Collateral Documents to recover so much of the principal balance of the Loan as
Lender may accelerate and such other sums secured by the Mortgages and the other
Collateral Documents as Lender may elect. Notwithstanding one or more partial
foreclosures, the Collateral shall remain subject to the Mortgages and the other
Collateral Documents to secure payment of sums secured by the Collateral
Documents and not previously recovered.
(i)    During the continuance of an Event of Default, Lender shall have the
right from time to time to sever the Note and the other Loan Documents into one
or more separate notes, Collateral Documents and other security documents (the
“Severed Loan Documents”) in such denominations as Lender shall determine in its
sole discretion for purposes of evidencing and enforcing its rights and remedies
provided hereunder. Borrower shall execute and deliver to Lender from time to
time, promptly after the request of Lender, a severance agreement and such other
documents as Lender shall request in order to effect the severance described in
the preceding sentence, all in form and substance reasonably satisfactory to
Lender. The Loan Parties hereby absolutely and irrevocably appoint Lender as its
true and lawful attorney, coupled with an interest, in its name and stead to
make and execute all documents necessary or desirable to effect the aforesaid
severance, Borrower ratifying all that its said attorney shall do by virtue
thereof; provided, however, Lender shall not make or execute any such documents
under such power until three (3) days after notice has been given to a Loan
Party by Lender of Lender’s intent to exercise its rights under such power.
Borrower shall be obligated to pay any costs or expenses incurred in connection
with the preparation, execution, recording or filing of the Severed Loan
Documents and the Severed Loan Documents shall not contain any representations,
warranties or covenants not contained in the Loan Documents and any such
representations and warranties contained in the Severed Loan Documents will be
given by Borrower only as of the Closing Date.
(j)    As used in this Section 7.2, a “foreclosure” shall include, without
limitation, any sale by power of sale.
Section 7.3    Remedies Cumulative; Waivers. The rights, powers and remedies of
Lender under this Agreement shall be cumulative and not exclusive of any other
right, power or remedy which Lender may have against Borrower pursuant to this
Agreement or the other Loan Documents, or existing at law or in equity or
otherwise. Lender’s rights, powers and remedies may

- 118 -



--------------------------------------------------------------------------------



be pursued singularly, concurrently or otherwise, at such time and in such order
as Lender may determine in Lender’s sole discretion. No delay or omission to
exercise any remedy, right or power accruing upon an Event of Default shall
impair any such remedy, right or power or shall be construed as a waiver
thereof, but any such remedy, right or power may be exercised from time to time
and as often as may be deemed expedient. A waiver of one Default or Event of
Default with respect to Borrower shall not be construed to be a waiver of any
subsequent Default or Event of Default by Borrower or to impair any remedy,
right or power consequent thereon.
Section 7.4    Lender’s Right to Perform. If Borrower fails to perform any
covenant or obligation contained herein and such failure shall continue for a
period of five (5) Business Days after Borrower’s receipt of written notice
thereof from Lender, without in any way limiting Lender’s right to exercise any
of its rights, powers or remedies as provided hereunder, or under any of the
other Loan Documents, Lender may, but shall have no obligation to, perform, or
cause the performance of, such covenant or obligation, and all costs, expenses,
liabilities, penalties and fines of Lender incurred or paid in connection
therewith shall be payable by Borrower to Lender upon demand and if not paid
shall be added to the Obligations, and to the extent permitted under applicable
laws, secured by the Mortgages and the other Collateral Documents and shall bear
interest thereafter at the Default Rate. Notwithstanding the foregoing, Lender
shall have no obligation to send notice to Borrower of any such failure.
ARTICLE VIII -    SECURITIZATION
Section 8.1    Securitization.
8.1.7    Sale of Notes and Securitization. %4. Borrower acknowledges and agrees
that Lender may sell all or any portion of the Loan and the Loan Documents, or
issue one or more participations therein, or consummate one or more private or
public securitizations of rated single- or multi-class securities (the
“Securities”) secured by or evidencing ownership interests in all or any portion
of the Loan and the Loan Documents or a pool of assets that include the Loan and
the Loan Documents (such sales, participations and/or securitizations,
collectively, a “Securitization”). Lender shall promptly notify Borrower of any
such sale of all or any portion of the Loan. Lender or its designee, acting
solely for this purpose as an agent of Borrower, shall maintain a register
(“Register”) for the recordation of the names and addresses of the Lenders, and
principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time. The entries in the Register
shall be conclusive absent manifest error. The Register shall be available for
inspection by Borrower, at any reasonable time and from time to time upon
reasonable prior notice.
(a)    At the request of Lender, and to the extent not already required to be
provided by or on behalf of Borrower under this Agreement, Borrower shall
provide information not in the possession of Lender which is in the possession
or control of Borrower or its Affiliates or which may be reasonably required by
Lender, in each case in order to satisfy the market standards to which Lender
customarily adheres or which may be reasonably required by prospective investors
and/or the Approved Rating Agencies in connection with any such Securitization.
Lender shall have the right to provide to investors, prospective investors and
the Approved Rating Agencies any information in its possession that it is
required to provide to such Persons pursuant to the Servicing

- 119 -



--------------------------------------------------------------------------------



Agreement, including financial statements relating to Borrower, Sponsor and the
Properties. Borrower acknowledges that certain information regarding the Loan
and the parties thereto and the Properties may be included in a private
placement memorandum, prospectus or other disclosure documents. Borrower agrees
that Borrower, shall, at Lender’s request, cooperate with Lender’s efforts to
arrange for a Securitization in accordance with the market standards to which
Lender customarily adheres and/or which may be required by prospective investors
and/or the Approved Rating Agencies in connection with any such Securitization.
Within a reasonable period of time following Lender’s request in connection with
a Securitization, Borrower agrees to review only those portions of the
Disclosure Documents that relate to Borrower, Equity Owner, Sponsor, the
Properties and the Loan, which is contained in the sections of the Disclosure
Documents entitled “Risk Factors,” “Special Considerations,” “Description of the
Mortgage,” “Description of the Mortgage Loan and Mortgaged Properties,” “The
Manager,” “The Borrower,” and “Certain Legal Aspects of the Mortgage Loan” (or
sections similarly titled or covering similar subject matters) (collectively,
the “Covered Disclosure Information”), and shall certify that the factual
statements and representations contained in the Covered Disclosure Information
do not contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements made, in the light of
the circumstances under which they were made, not misleading.
8.1.8    Securitization Costs. All reasonable third party costs and expenses
incurred by Borrower and Equity Owners in connection with Borrower’s complying
with requests made under this Section 8.1 (including, without limitation, the
fees and expenses of the Approved Rating Agencies, any mortgage recording taxes,
title insurance premiums and UCC insurance premiums) shall be paid by Borrower
with respect to the Securitization on the Closing Date and otherwise as required
by the Lender, except as otherwise provided herein.
Section 8.2    Securitization Indemnification.
(a)    Borrower understands that certain of the Provided Information may be
included in Disclosure Documents in connection with the Securitization and may
also be included in filings with the Securities and Exchange Commission pursuant
to the Securities Act or the Exchange Act, or provided or made available to
investors or prospective investors in the Securities, the Approved Rating
Agencies, and service providers relating to the Securitization. In the event
that the Disclosure Document is required to be revised prior to the sale of all
Securities, Borrower will cooperate with the holder of the Note in providing
current information necessary to keep the Disclosure Document accurate and
complete in all material respects to the extent such information is in
Borrower’s possession or control.
(b)    Borrower agrees to provide, in connection with the Securitization, an
indemnification agreement (i) certifying that (A) Borrower has examined the
Covered Disclosure Information and (B) such Covered Disclosure Information does
not contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements made, in the light of the
circumstances under which they were made, not misleading, (ii)  indemnifying
Lender, any Affiliate of Lender that has filed any registration statement
relating to the Securitization or has acted as the sponsor or depositor in
connection with the Securitization, any Affiliate of Lender that acts as an
underwriter, placement agent, any other co‑underwriters or co‑placement agents,

- 120 -



--------------------------------------------------------------------------------



and each of their respective officers, directors, partners, employees,
representatives, agents and Affiliates and each Person or entity who Controls
any such Person within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act (collectively, the “Indemnified Persons”), for
any losses, claims, damages, liabilities, costs or expenses (including without
limitation legal fees and expenses for enforcement of these obligations)
(collectively, the “Liabilities”) to which any such Indemnified Person may
become subject insofar as the Liabilities arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
the Covered Disclosure Information or arise out of or are based upon the
omission or alleged omission to state in the Covered Disclosure Information a
material fact required to be stated therein or necessary in order to make the
statements in the Covered Disclosure Information, in light of the circumstances
under which they were made, not misleading and (iii) agreeing to reimburse each
Indemnified Person for any legal or other expenses reasonably incurred by such
Indemnified Person in connection with investigating or defending the
Liabilities; provided, however, that Borrower will be liable in any such case
under clauses (ii) or (iii) above only to the extent that any such Liabilities
arise out of or is based upon any such untrue statement or omission made therein
in reliance upon and in conformity with (1) the written information furnished to
Lender by or on behalf of Borrower in connection with the underwriting or
closing of the Loan, including, without limitation, financial statements of
Borrower, operating statements and rent rolls with respect to the Properties and
(2) those portions of the Disclosure Documents furnished to and approved by
Borrower in the certificate furnished pursuant to clause (i) above. This
indemnity agreement will be in addition to any liability which Borrower may
otherwise have. Moreover, the indemnification and reimbursement obligations
provided for in clauses (ii) and (iii) above shall be effective, valid and
binding obligations of Borrower, whether or not an indemnification agreement
described in clause (i) above is provided.
(c)    Promptly after receipt by an Indemnified Person of notice of any claim or
the commencement of any action, the Indemnified Person shall, if a claim in
respect thereof is to be made against Borrower, notify Borrower in writing of
the claim or the commencement of that action; provided, however, that the
failure to notify Borrower shall not relieve it from any liability which it may
have under the indemnification provisions of this Section 8.2 except to the
extent that it has been materially prejudiced by such failure and, provided
further that the failure to notify Borrower shall not relieve it from any
liability which it may have to an Indemnified Person otherwise than under the
provisions of this Section 8.2. If any such claim or action shall be brought
against an Indemnified Person, and it shall notify Borrower thereof, Borrower
shall be entitled to participate therein and, to the extent that it wishes,
assume the defense thereof with counsel reasonably satisfactory to the
Indemnified Person. After notice from Borrower to the Indemnified Person of its
election to assume the defense of such claim or action, Borrower shall not be
liable to the Indemnified Person for any legal or other expenses subsequently
incurred by the Indemnified Person in connection with the defense thereof except
as provided in the following sentence; provided, however, if the defendants in
any such action include both Borrower, on the one hand, and one or more
Indemnified Persons on the other hand, and an Indemnified Person shall have
reasonably concluded that there are any legal defenses available to it and/or
other Indemnified Persons that are different or in addition to those available
to Borrower, the Indemnified Person or Persons shall have the right to select
separate counsel to assert such legal defenses and to otherwise participate in
the defense of such action on behalf of such Indemnified Person or Persons. The
Indemnified Person shall instruct its counsel to maintain reasonably detailed
billing records for fees and disbursements

- 121 -



--------------------------------------------------------------------------------



for which such Indemnified Person is seeking reimbursement hereunder and shall
submit copies of such detailed billing records to substantiate that such
counsel’s fees and disbursements are solely related to the defense of a claim
for which Borrower is required hereunder to indemnify such Indemnified Person.
Borrower shall not be liable for the expenses of more than one (1) such separate
counsel unless such Indemnified Person shall have reasonably concluded that
there may be legal defenses available to it that are different from or
additional to those available to another Indemnified Person.
(d)    Without the prior written consent of Lender (which consent shall not be
unreasonably withheld or delayed), Borrower shall not settle or compromise or
consent to the entry of any judgment in any pending or threatened claim, action,
suit or proceeding in respect of which indemnification may be sought hereunder
(whether or not any Indemnified Person is an actual or potential party to such
claim, action, suit or proceeding) unless Borrower shall have given Lender
reasonable prior written notice thereof and shall have obtained an unconditional
release of each Indemnified Person hereunder from all liability arising out of
such claim, action, suit or proceedings and such settlement requires no
statement as to, or an admission of, fault, culpability or a failure to act, by
or on behalf of each Indemnified Person. As long as Borrower has complied with
its obligations to defend and indemnify hereunder, Borrower shall not be liable
for any settlement made by any Indemnified Person without the consent of
Borrower (which consent shall not be unreasonably withheld or delayed).
(e)    Borrower agrees that if any indemnification or reimbursement sought
pursuant to this Section 8.2 is finally judicially determined to be unavailable
for any reason or is insufficient to hold any Indemnified Person harmless (with
respect only to the Liabilities that are the subject of this Section 8.2), then
Borrower, on the one hand, and such Indemnified Person, on the other hand, shall
contribute to the Liabilities for which such indemnification or reimbursement is
held unavailable or is insufficient: (i) in such proportion as is appropriate to
reflect the relative benefits to Borrower, on the one hand, and such Indemnified
Person, on the other hand, from the transactions to which such indemnification
or reimbursement relates; or (ii) if the allocation provided by clause (i) above
is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (i) but also the
relative faults of Borrower, on the one hand, and all Indemnified Persons, on
the other hand, as well as any other equitable considerations. Notwithstanding
the provisions of this Section 8.2, (A) no party found liable for a fraudulent
misrepresentation shall be entitled to contribution from any other party who is
not also found liable for such fraudulent misrepresentation, and (B) Borrower
agrees that in no event shall the amount to be contributed by the Indemnified
Persons collectively pursuant to this Section 8.2(e) exceed the amount of the
fees actually received by the Indemnified Persons in connection with the closing
of the Loan.
(f)    Borrower agrees that the indemnification, contribution and reimbursement
obligations set forth in this Section 8.2 shall apply whether or not any
Indemnified Person is a formal party to any lawsuits, claims or other
proceedings. Borrower further agrees that the Indemnified Persons are intended
third party beneficiaries under this Section 8.2.

- 122 -



--------------------------------------------------------------------------------



(g)    The liabilities and obligations of the Indemnified Persons and Borrower
under this Section 8.2 shall survive the termination of this Agreement and the
satisfaction and discharge of the Debt.
(h)    Notwithstanding anything to the contrary contained herein, Borrower shall
have no obligation to act as depositor with respect to the Loan or an issuer or
registrant with respect to the Securities issued in any Securitization.
Section 8.3    Servicer. At the option of Lender, the Loan may be serviced by a
master servicer, primary servicer, special servicer and/or trustee (any such
master servicer, primary servicer, special servicer, and trustee, together with
its agents, nominees or designees, are collectively referred to as “Servicer”)
selected by Lender and Lender may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to Servicer
pursuant to a pooling and servicing agreement, servicing agreement, special
servicing agreement or other agreement providing for the servicing of one or
more mortgage loans (collectively, the “Servicing Agreement”) between Lender and
Servicer. Borrower shall not be responsible for any set-up fees or any other
initial costs relating to or arising under the Servicing Agreement. Borrower
shall not be responsible for payment of the monthly master servicing fee due to
the Servicer under the Servicing Agreement. Notwithstanding the foregoing,
Borrower shall pay all Trust Fund Expenses. For the avoidance of doubt, this
Section 8.3 shall not be deemed to limit Borrower’s obligations under Section
9.15.
ARTICLE IX -    MISCELLANEOUS
Section 9.1    Successors. Except as otherwise provided in this Agreement,
whenever in this Agreement any of the parties to this Agreement is referred to,
such reference shall be deemed to include the successors and permitted assigns
of such party. All covenants, promises and agreements in this Agreement
contained, by or on behalf of Borrower, shall inure to the benefit of Lender and
its successors and assigns.
Section 9.2    Lender’s Discretion; Rating Agency Review Waiver.
(h)    Whenever pursuant to this Agreement Lender exercises any right given to
it to approve or disapprove any matter, or any arrangement or term is to be
satisfactory to Lender, the decision of Lender to approve or disapprove such
matter or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive. Prior to a
Securitization, whenever pursuant to this Agreement the Approved Rating Agencies
are given any right to approve or disapprove any matter, or any arrangement or
term is to be satisfactory to the Approved Rating Agencies, the decision of
Lender to approve or disapprove such matter or to decide whether arrangements or
terms are satisfactory or not satisfactory, based upon Lender’s determination of
Rating Agency criteria, shall be substituted therefor.
(i)    Whenever, pursuant to this Agreement or any other Loan Documents, a
Rating Agency Confirmation is required from each Approved Rating Agency, in the
event that any Approved Rating Agency “declines review”, “waives review” or
otherwise indicates to Lender’s or Servicer’s satisfaction that no Rating Agency
Confirmation will or needs to be issued with respect

- 123 -



--------------------------------------------------------------------------------



to the matter in question (each, a “Review Waiver”), then the requirement to
obtain a Rating Agency Confirmation from such Approved Rating Agency shall not
apply with respect to such matter; provided, however, if a Review Waiver occurs
with respect to an Approved Rating Agency and Lender does not have a separate
and independent approval right with respect to the matter in question, then such
matter shall require the written reasonable approval of Lender. It is expressly
agreed and understood, however, that receipt of a Review Waiver (i) from any one
Approved Rating Agency shall not be binding or apply with respect to any other
Approved Rating Agency and (ii) with respect to one matter shall not apply or be
deemed to apply to any subsequent matter for which Rating Agency Confirmation is
required.
Section 9.3    Governing Law.
(b)    THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.
(c)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (OTHER
THAN ANY ACTION IN RESPECT OF THE CREATION, PERFECTION OR ENFORCEMENT OF A LIEN
OR SECURITY INTEREST CREATED PURSUANT TO ANY LOAN DOCUMENTS NOT GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK) MAY BE INSTITUTED IN ANY FEDERAL OR STATE COURT
IN NEW YORK, NEW YORK PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW. BORROWER AND LENDER HEREBY (i) IRREVOCABLY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT THEY MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM, (ii) IRREVOCABLY SUBMIT TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING, AND (iii)
IRREVOCABLY CONSENT TO SERVICE OF PROCESS BY MAIL, PERSONAL SERVICE OR IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW, AT THE ADDRESS SPECIFIED IN SECTION
9.5 (AND AGREES THAT SUCH SERVICE AT SUCH ADDRESS IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER ITSELF IN ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY
SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT).
Section 9.4    Modification, Waiver in Writing. Neither this Agreement nor any
other Loan Document may be amended, changed, waived, discharged or terminated,
nor shall any consent or approval of Lender be granted hereunder, unless such
amendment, change, waiver, discharge, termination, consent or approval is in
writing signed by Lender. In addition, Lender shall not waive the requirement
that the Closing Date GRC Certificate and the Closing Date OSN Certificate be
delivered on or prior to the making of the Loan.

- 124 -



--------------------------------------------------------------------------------



Section 9.5    Notices. All notices, consents, approvals and requests required
or permitted hereunder or under any other Loan Document shall be given in
writing and shall be effective for all purposes if hand delivered or sent by
(a) certified or registered United States mail, postage prepaid, return receipt
requested, or (b) expedited prepaid delivery service, either commercial or
United States Postal Service, with proof of attempted delivery, addressed as
follows (or at such other address and Person as shall be designated from time to
time by any party hereto, as the case may be, in a written notice to the other
parties hereto in the manner provided for in this Section):
If to Lender:
Goldman Sachs Mortgage Company
200 West Street

New York, New York 10282
Attention: Rene Theriault
Email: gs-notices-01@gs.com
Goldman Sachs Mortgage Company
200 West Street
New York, New York 10282
Attention: Mortgages - Legal
with a copy to:
Dentons US LLP
1221 Avenue of the Americas
New York, New York 10020
Attention: Erik Klingenberg, Esq.



and
Midland Loan Services, a Division of PNC Bank, National Association
10851 Mastin Street, Suite 300
Overland Park, Kansas 66210
Attention: Executive Vice President – Division Head
Facsimile No.: (913) 253-9001

and


Andrascik & Tita LLC
1425 Locust Street, Suite 26B
Philadelphia, Pennsylvania 19102
Attention: Stephanie M. Tita
Email: Stephanie@kanlegal.com

If to Borrower:
AMH 2015-2 Borrower, LLC

c/o American Homes 4 Rent
30601 Agoura Road
Suite 200

- 125 -



--------------------------------------------------------------------------------



Agoura Hills, CA 91301
Attn: General Counsel


A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery, upon the first attempted delivery on a Business Day.
Section 9.6    Trial by Jury. LENDER AND BORROWER, TO THE FULLEST EXTENT THAT
THEY MAY LAWFULLY DO SO, HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY LENDER AND BORROWER AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE. LENDER AND BORROWER ARE EACH HEREBY INDIVIDUALLY AUTHORIZED TO
FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER.
Section 9.7    Headings. The Article and Section headings in this Agreement are
included in this Agreement for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.
Section 9.8    Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement. All covenants hereunder
shall be given independent effect so that if a particular action or condition is
not permitted by any of such covenants, the fact that it would be permitted by
an exception to, or would otherwise be within the limitations of, another
covenant shall not avoid the occurrence of a Default or an Event of Default if
such action is taken or condition exists.
Section 9.9    Remedies of Borrower. If a claim is made that Lender or its
agents have unreasonably delayed acting or acted unreasonably in any case where
by law or under this Agreement or the other Loan Documents, any of such Persons
has an obligation to act promptly or reasonably, Borrower agrees that no such
Person shall be liable for any monetary damages, and Borrower’s sole remedy
shall be limited to commencing an action seeking specific performance,
injunctive relief and/or declaratory judgment; provided, however, that the
forgoing shall not prevent Borrower from obtaining a monetary judgment against
Lender if it is determined by a court of competent jurisdiction that Lender
acted with gross negligence, bad faith or willful misconduct. Notwithstanding
anything herein to the contrary, Borrower shall not assert, and hereby waives,
any claim against Lender and/or its affiliates, directors, employees, attorneys,
agents or sub-agents, on

- 126 -



--------------------------------------------------------------------------------



any theory of liability, for special, indirect, consequential or punitive
damages (whether or not the claim therefor is based on contract, tort or duty
imposed by any applicable Legal Requirement) arising out of, as a result of, or
in any way related to, the Loan Agreement or any other Loan Document or any
agreement or instrument contemplated hereby or thereby or referred to herein or
therein, the transactions contemplated hereby or thereby, the Loan or the use of
the proceeds thereof or any act or omission or event occurring in connection
therewith, and Borrower hereby waives, releases and agrees not to sue upon any
such claim for any such damages, whether or not accrued and whether or not known
or suspected to exist in its favor.
Section 9.10    Offsets. All payments made by Borrower hereunder or under the
other Loan Documents shall be made irrespective of, and without any deduction
for, any offsets, counterclaims or defenses.
Section 9.11    No Joint Venture. Nothing in this Agreement is intended to
create a joint venture, partnership, tenancy-in-common, or joint tenancy
relationship between Borrower and Lender, or to grant Lender any interest in any
Property other than that of mortgagee or lender.
Section 9.12    Conflict; Construction of Documents. In the event of any
conflict between the provisions of this Agreement and the provisions of the
other Loan Documents, the provisions of this Agreement shall prevail. The
parties acknowledge that they were each represented by competent counsel in
connection with the negotiation, drafting and execution of the Loan Documents
and that the Loan Documents shall not be subject to the principle of construing
their meaning against the party that drafted same.
Section 9.13    Brokers and Financial Advisors. Borrower represents that neither
it nor Sponsor has dealt with any financial advisors, brokers, underwriters,
placement agents, agents or finders in connection with the transactions
contemplated by this Agreement other than Goldman, Sachs & Co., J.P. Morgan
Securities LLC and Wells Fargo Securities, LLC (collectively, the “Placement
Agents”), and any commissions payable in connection therewith shall be paid
solely by Borrower. Borrower shall indemnify and hold Lender harmless from and
against any and all claims, liabilities, costs and expenses of any kind in any
way relating to or arising from a claim by any Person that such Person acted on
behalf of Borrower in connection with the transactions contemplated in this
Agreement. The provisions of this Section shall survive the expiration and
termination of this Agreement and the repayment of the Indebtedness.
Section 9.14    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument. Copies
of originals, including copies delivered by facsimile, pdf or other electronic
means shall have the same import and effect as original counterparts and shall
be valid, enforceable and binding for the purposes of this Agreement.
Section 9.15    General Indemnity; Payment of Expenses.
(a)    Borrower, at its sole cost and expense, shall protect, indemnify,
reimburse, defend and hold harmless the Indemnified Persons for, from and
against any and all Damages of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against any of the

- 127 -



--------------------------------------------------------------------------------



Indemnified Person, in any way relating to or arising out of Lender’s interest
in the Loan; provided, however, that no Indemnified Person shall have the right
to be indemnified hereunder to the extent that such Damages have been found by a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnified
Person.
(b)    If for any reason (including violation of law or public policy) the
undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 9.15 are unenforceable in whole or in part or are otherwise unavailable
to an Indemnified Person or insufficient to hold it harmless, then Borrower
shall contribute to the amount paid or payable by an Indemnified Person as a
result of any Damages the maximum amount Borrower is permitted to pay under
Legal Requirements. The obligations of Borrower under this Section 9.15 will be
in addition to any liability that Borrower may otherwise have hereunder and
under the other Loan Documents.
(c)    To the extent any Indemnified Person has notice of a claim for which it
intends to seek indemnification hereunder, such Indemnified Person shall give
prompt written notice thereof to Borrower, provided that failure by Lender to so
notify Borrower will not relieve Borrower of its obligations under this Section
9.15, except to the extent that Borrower suffers actual prejudice as a result of
such failure. In connection with any claim for which indemnification is sought
hereunder, Borrower shall have the right to defend the applicable Indemnified
Person (if requested by the applicable Indemnified Person, in the name of such
Indemnified Person) from such claim by attorneys and other professionals
reasonably approved by the applicable Indemnified Person. Upon assumption by
Borrower of any defense pursuant to the immediately preceding sentence, Borrower
shall have the right to control such defense, provided that the applicable
Indemnified Person shall have the right to reasonably participate in such
defense and Borrower shall not consent to the terms of any compromise or
settlement of any action defended by Borrower in accordance with the foregoing
without the prior consent of the applicable Indemnified Person, unless such
compromise or settlement (i) includes an unconditional release of the applicable
Indemnified Person from all liability arising out of such action and (ii) does
not include a statement as to or an admission of fault, culpability or a failure
to act, by or on behalf of the applicable Indemnified Person. The applicable
Indemnified Person shall have the right to retain its own counsel if (A)
Borrower shall have failed to employ counsel reasonably satisfactory to the
applicable Indemnified Person in a timely manner, or (B) the applicable
Indemnified Person shall have been advised by counsel that there are actual or
potential material conflicts of interest between Borrower and the applicable
Indemnified Person, including situations in which there are one or more legal
defenses available to the applicable Indemnified Person that are different from
or additional to those available to Borrower. So long as Borrower is conducting
the defense of any action defended by Borrower in accordance with the foregoing
in a prudent and commercially reasonable manner, Lender and the applicable
Indemnified Person shall not compromise or settle such action defended without
Borrower's consent, which shall not be unreasonably withheld or delayed. Upon
demand, Borrower shall pay or, in the sole discretion of the applicable
Indemnified Person, reimburse the applicable Indemnified Person for the payment
of reasonable fees and disbursements of attorneys, engineers, environmental
consultants, laboratories and other professionals retained by the applicable
Indemnified Person in accordance with this Section 9.15 in connection with
defending any claim subject to indemnification hereunder.

- 128 -



--------------------------------------------------------------------------------



(d)    Any amounts payable to Lender by reason of the application of this
Section 9.15 shall be secured by the Mortgages and shall become immediately due
and payable and shall bear interest at the Default Rate from the date Damages
are sustained by the Indemnified Person until paid.
(e)    The provisions of and undertakings and indemnification set forth in this
Section 9.15 shall survive the satisfaction and payment in full of the
Indebtedness and termination of this Agreement.
(f)    Borrower covenants and agrees to pay or, if Borrower fails to pay, to
reimburse, Lender upon receipt of written notice from Lender for all costs and
expenses (including reasonable attorneys’ fees and expenses) incurred by Lender
in connection with (i) the preparation, negotiation, execution and delivery of
this Agreement and the other Loan Documents and the consummation of the
transactions contemplated hereby and thereby and all the costs of furnishing all
opinions by counsel for Borrower (including without limitation any opinions
requested by Borrower as to any legal matters arising under this Agreement or
the other Loan Documents with respect to the Property); (ii) Borrower’s ongoing
performance of and compliance with Borrower’s respective agreements and
covenants contained in this Agreement and the other Loan Documents on its part
to be performed or complied with after the Closing Date, including, without
limitation, confirming compliance with environmental and insurance requirements;
(iii) Lender’s ongoing performance and compliance with all agreements and
conditions contained in this Agreement and the other Loan Documents on its part
to be performed or complied with after the Closing Date; (iv) the negotiation,
preparation, execution, delivery and administration of any consents, amendments,
waivers or other modifications to this Agreement and the other Loan Documents
and any other documents or matters requested by Borrower; (v) securing
Borrower’s compliance with any requests made pursuant to the provisions of this
Agreement; (vi) the filing and recording fees and expenses, title insurance and
fees and expenses of counsel for providing to Lender all required legal
opinions, and other similar expenses incurred in creating and perfecting the
Liens in favor of Lender pursuant to this Agreement and the other Loan
Documents; (vii) enforcing or preserving any rights, in response to third party
claims or the prosecuting or defending of any action or proceeding or other
litigation, in each case against, under or affecting Borrower, this Agreement,
the other Loan Documents, the Properties, or any other security given for the
Loan; and (viii) enforcing any obligations of or collecting any payments due
from Borrower under this Agreement, the other Loan Documents or with respect to
the Properties (including Trust Fund Expenses associated therewith), or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or of any insolvency
or bankruptcy proceedings or any other amounts required under Section 8.3;
provided, however, that Borrower shall not be liable for the payment of any such
costs and expenses to the extent the same arise by reason of the gross
negligence, illegal acts, fraud or willful misconduct of Lender. Any cost and
expenses due and payable to Lender may be paid from any amounts in the Cash
Management Account.
Section 9.16    No Third-Party Beneficiaries. This Agreement and the other Loan
Documents are solely for the benefit of Lender and Borrower, and nothing
contained in this Agreement or the other Loan Documents shall be deemed to
confer upon anyone other than Lender,

- 129 -



--------------------------------------------------------------------------------



Borrower and Indemnified Person any right to insist upon or to enforce the
performance or observance of any of the obligations contained herein or therein.
All conditions to the obligations of Lender to make the Loan hereunder are
imposed solely and exclusively for the benefit of Lender, and no other Person
shall have standing to require satisfaction of such conditions in accordance
with their terms or be entitled to assume that Lender will refuse to make the
Loan in the absence of strict compliance with any or all thereof, and no other
Person shall under any circumstances be deemed to be a beneficiary of such
conditions, any or all of which may be freely waived in whole or in part by
Lender if, in Lender’s sole discretion, Lender deems it advisable or desirable
to do so.
Section 9.17    Exculpation of Lender. Lender neither undertakes nor assumes any
responsibility or duty to Borrower or any other party to select, review,
inspect, examine, supervise, pass judgment upon or inform Borrower or any third
party of (a) the existence, quality, adequacy or suitability of Broker Price
Opinions of the Properties or other Collateral, (b) any environmental report, or
(c) any other matters or items, including engineering, soils and seismic reports
that are contemplated in the Loan Documents. Any such selection, review,
inspection, examination and the like, and any other due diligence conducted by
Lender, is solely for the purpose of protecting Lender’s rights under the Loan
Documents, and shall not render Lender liable to Borrower or any third party for
the existence, sufficiency, accuracy, completeness or legality thereof.
Section 9.18    No Fiduciary Duty.
(a)    Borrower acknowledges that, in connection with this Agreement, the other
Loan Documents and the Transaction, Lender has relied upon and assumed the
accuracy and completeness of all of the financial, legal, regulatory,
accounting, tax and other information provided to, discussed with or reviewed by
Lender for such purposes, and Lender does not assume any liability therefor or
responsibility for the accuracy, completeness or independent verification
thereof. Lender, its affiliates and their respective equityholders and employees
(for purposes of this Section, the “Lending Parties”) have no obligation to
conduct any independent evaluation or appraisal of the assets or liabilities
(including any contingent, derivative or off-balance sheet assets and
liabilities) of Sponsor, Borrower or any other Person or any of their respective
affiliates or to advise or opine on any related solvency or viability issues.
(b)    It is understood and agreed that (i) the Lending Parties shall act under
this Agreement and the other Loan Documents as an independent contractor, (ii)
the Transaction is an arm’s-length commercial transaction between the Lending
Parties, on the one hand, and Borrower, on the other, (iii) each Lending Party
is acting solely as principal and not as the agent or fiduciary of Borrower,
Sponsor or their respective affiliates, stockholders, employees or creditors or
any other Person and (iv) nothing in this Agreement, the other Loan Documents,
the Transaction or otherwise shall be deemed to create (A) a fiduciary duty (or
other implied duty) on the party of any Lending Party to Sponsor, Borrower, any
of their respective affiliates, stockholders, employees or creditors, or any
other Person or (B) a fiduciary or agency relationship between Sponsor, Borrower
or any of their respective affiliates, stockholders, employees or creditors, on
the one hand, and the Lending Parties, on the other. Borrower agrees that
neither it nor Sponsor nor any of their respective affiliates shall make, and
hereby waives, any claim against the Lending Parties based on an assertion that
any Lending Party has rendered advisory services of any nature or

- 130 -



--------------------------------------------------------------------------------



respect, or owes a fiduciary or similar duty to Borrower, Sponsor or their
respective affiliates, stockholders, employees or creditors. Nothing in this
Agreement or the other Loan Documents is intended to confer upon any other
Person (including affiliates, stockholders, employees or creditors of Borrower
and Sponsor) any rights or remedies by reason of any fiduciary or similar duty.
(c)    Borrower acknowledges that it has been advised that the Lending Parties
are a full service financial services firm engaged, either directly or through
affiliates in various activities, including securities trading, investment
banking and financial advisory, investment management, principal investment,
hedging, financing and brokerage activities and financial planning and benefits
counseling for both companies and individuals. In the ordinary course of these
activities, the Lending Parties may make or hold a broad array of investments
and actively trade debt and equity securities (or related derivative securities)
and/or financial instruments (including loans) for their own account and for the
accounts of their customers and may at any time hold long and short positions in
such securities and/or instruments. Such investment and other activities may
involve securities and instruments of affiliates of Borrower, including Sponsor,
as well as of other Persons that may (i) be involved in transactions arising
from or relating to the Transaction, (ii) be customers or competitors of
Borrower, Sponsor and/or their respective affiliates, or (iii) have other
relationships with Borrower, Sponsor and/or their respective affiliates. In
addition, the Lending Parties may provide investment banking, underwriting and
financial advisory services to such other Persons. The Lending Parties may also
co-invest with, make direct investments in, and invest or co-invest client
monies in or with funds or other investment vehicles managed by other parties,
and such funds or other investment vehicles may trade or make investments in
securities of affiliates of Borrower, including Sponsor, or such other Persons.
The Transaction may have a direct or indirect impact on the investments,
securities or instruments referred to in this Section 9.18(c). Although the
Lending Parties in the course of such other activities and relationships may
acquire information about the Transaction or other Persons that may be the
subject of the Transaction, the Lending Parties shall have no obligation to
disclose such information, or the fact that the Lending Parties are in
possession of such information, to Borrower, Sponsor or any of their respective
affiliates or to use such information on behalf of Borrower, Sponsor or any of
their respective affiliates.
(d)    Borrower acknowledges and agrees that Borrower has consulted its own
legal and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to this
Agreement, the other Loan Documents, the Transaction and the process leading
thereto.
Section 9.19    Patriot Act Records. Lender hereby notifies Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies Borrower and Sponsor, which
information includes the name and address of Borrower and Sponsor and other
information that will allow Lender to identify Borrower or Sponsor in accordance
with the Patriot Act.
Section 9.20    Prior Agreements. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
CONTAIN THE ENTIRE AGREEMENT OF THE PARTIES HERETO AND THERETO IN RESPECT OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND

- 131 -



--------------------------------------------------------------------------------



THEREBY, AND ALL PRIOR AGREEMENTS AMONG OR BETWEEN SUCH PARTIES, WHETHER ORAL OR
WRITTEN, INCLUDING ANY TERM SHEETS, CONFIDENTIALITY AGREEMENTS AND COMMITMENT
LETTERS, ARE SUPERSEDED BY THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (EXCEPT THAT ANY ORIGINATION FEE SPECIFIED IN ANY TERM SHEET,
COMMITMENT LETTER OR FEE LETTER SHALL BE AN OBLIGATION OF BORROWER AND SHALL BE
PAID AT CLOSING, AND ANY INDEMNIFICATIONS, FLEX PROVISION, EXIT FEES AND THE
LIKE PROVIDED FOR THEREIN SHALL SURVIVE THE CLOSING).
Section 9.21    Publicity. All news releases, publicity or advertising by
Borrower or its Affiliates through any media intended to reach the general
public which refers to the Loan Documents or the financing evidenced by the Loan
Documents, to Lender, the Placement Agents or any of their Affiliates (with
respect to the Loan and the Securitization of the Loan only) shall be subject to
the prior written approval of Lender and the Placement Agents in their sole
discretion. Lender shall have the right to publicly describe the Loan in general
terms advertising and public communications of all kinds, including press
releases, direct mail, newspapers, magazines, journals, e-mail, or internet
advertising or communications. Details such as the addresses of the Properties,
the amount of the Loan, the date of the closing and descriptions of the
size/locations of the Properties shall only be included subject to Borrower’s
approval in advance. Notwithstanding the foregoing, Borrower’s approval shall
not be required for the publication by Lender of notice of the Loan and the
Securitization of the Loan by means of a customary tombstone advertisement,
which, for the avoidance of doubt, may include the amount of the Loan, the
amount of securities sold, the number of Properties as of the Closing Date, the
settlement date and the parties involved in the transactions contemplated hereby
and the Securitization.
Section 9.22    Delay Not a Waiver. Neither any failure nor any delay on the
part of Lender in insisting upon strict performance of any term, condition,
covenant or agreement, or exercising any right, power, remedy or privilege
hereunder, under any other Loan Document, or under any other instrument given as
security therefor, shall operate as or constitute a waiver thereof, nor shall a
single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege. In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable hereunder or under any other Loan Document, Lender shall not be deemed
to have waived any right either to require prompt payment when due of all other
amounts due under this Agreement, the Note or the other Loan Documents, or to
declare a default for failure to effect prompt payment of any such other amount.
Section 9.23    Schedules and Exhibits Incorporated. The Schedules and Exhibits
annexed hereto are hereby incorporated herein as a part of this Agreement with
the same effect as if set forth in the body hereof.
Section 9.24    Document Delivery. Borrower will deliver to Lender all documents
required to be delivered under this Agreement in an electronic format reasonably
agreed by Lender and Borrower.
Section 9.25    Cross Default; Cross Collateralization; Waiver of Marshalling of
Assets.

- 132 -



--------------------------------------------------------------------------------



(a)    Borrower acknowledges that Lender has made the Loan to Borrower upon the
security of its collective interest in the Properties and in reliance upon the
aggregate of the Properties taken together being of greater value as collateral
security than the sum of each Property taken separately. Borrower agrees that
the Mortgages are and will be cross-collateralized and cross-defaulted with each
other so that (i) an Event of Default under any of the Mortgages shall
constitute an Event of Default under each of the other Mortgages which secure
the Note; (ii) an Event of Default under the Note or this Agreement shall
constitute an Event of Default under each Mortgage; (iii) each Mortgage shall
constitute security for the Note as if a single blanket lien were placed on all
of the Properties as security for the Note; and (iv) such
cross-collateralization shall in no event be deemed to constitute a fraudulent
conveyance.
(b)    To the fullest extent permitted by law, Borrower, for itself and its
successors and assigns, waives all rights to a marshalling of the assets of
Borrower, Equity Owner and others with interests in Borrower, and of the
Properties, or to a sale in inverse order of alienation in the event of
foreclosure of all or any of the Mortgages, and agrees not to assert any right
under any laws pertaining to the marshalling of assets, the sale in inverse
order of alienation, homestead exemption, the administration of estates of
decedents, or any other matters whatsoever to defeat, reduce or affect the right
of Lender under the Loan Documents to a sale of the Properties for the
collection of the Debt without any prior or different resort for collection or
of the right of Lender to the payment of the Debt out of the net proceeds of the
Properties in preference to every other claimant whatsoever. In addition,
Borrower, for itself and its successors and assigns, waives in the event of
foreclosure of any or all of the Mortgages, any equitable right otherwise
available to Borrower which would require the separate sale of the Properties or
require Lender to exhaust its remedies against any Property or any combination
of the Properties before proceeding against any other Property or combination of
Properties; and further in the event of such foreclosure Borrower does hereby
expressly consents to and authorizes, at the option of Lender, the foreclosure
and sale either separately or together of any combination of the Properties.
Section 9.26    Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Debt is outstanding and unpaid unless a longer
period is expressly set forth herein or in the other Loan Documents. Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the legal representatives, successors and assigns of such
party. All covenants, promises and agreements in this Agreement, by or on behalf
of Borrower, shall inure to the benefit of the legal representatives, successors
and assigns of Lender.
Section 9.27    State Specific Provisions.
9.27.1    Georgia. The following Georgia provisions are not intended to, and do
not, limit the express choice of New York law set forth in Section 9.3 of this
Agreement and as set forth in the other Loan Documents, and are set forth
herein, if and to the extent that, notwithstanding the choice of law provisions
contained in this Agreement and the other Loan Documents, Georgia law

- 133 -



--------------------------------------------------------------------------------



is held to govern any Mortgage encumbering a Property located in Georgia or any
other Loan Document:
(a)    Notwithstanding anything contained in this Agreement or any other Loan
Document, in any instance where Borrower or any other Relevant Party is required
to reimburse Lender for any legal fees or expenses incurred by Lender or
Servicer, (i) “reasonable attorneys’ fees,” “reasonable counsel’s fees,”
“attorneys’ fees” and other words of similar import, are not, and shall not be
statutory attorneys’ fees under O.C.G.A. § 13-1-11, (ii) if, under any
circumstances a Relevant Party is required to pay any or all of Lender’s or
Servicer’s attorneys’ fees and expenses, howsoever described or referenced, such
Relevant Party shall be responsible only for reasonable legal fees and out of
pocket expenses actually incurred by Lender or Servicer at customary hourly
rates actually charged to Lender or Servicer for the work done, and (iii) no
Relevant Party shall be liable under any circumstances for additional attorneys’
fees or expenses, howsoever described or referenced, under O.C.G.A. § 13-1-11.
9.27.2    North Carolina. The following North Carolina provisions are not
intended to, and do not, limit the express choice of New York law set forth in
Section 9.3 of this Agreement and as set forth in the other Loan Documents, and
are set forth herein, if and to the extent that, notwithstanding the choice of
law provisions contained in this Agreement and the other Loan Documents, North
Carolina law is held to govern any Mortgage encumbering a Property located in
North Carolina or any other Loan Document:
(a)    Notwithstanding anything contained in this Agreement or any other Loan
Document, in any instance where Borrower or any other Relevant Party is required
to reimburse Lender for any legal fees or expenses incurred by Lender or
Servicer, (i) “reasonable attorneys’ fees,” “reasonable counsel’s fees,”
“attorneys’ fees” and other words of similar import, are not, and shall not be
statutory attorneys’ fees under NCGS § 6.21.2 , (ii) if, under any circumstances
a Relevant Party is required to pay any or all of Lender’s or Servicer’s
attorneys’ fees and expenses, howsoever described or referenced, such Relevant
Party shall be responsible only for reasonable legal fees and out of pocket
expenses actually incurred by Lender or Servicer at customary hourly rates
actually charged to Lender or Servicer for the work done, and (iii) no Relevant
Party shall be liable under any circumstances for additional attorneys’ fees or
expenses, howsoever described or referenced, under NCGS § 6.21.2.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



- 134 -



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.
BORROWER:
AMH 2015-2 BORROWER, LLC,
a Delaware limited liability company
By: /s/ Diana Laing
Name: Diana Laing
Title: Chief Financial Officer

SIGNATURE PAGE TO LOAN AGREEMENT



--------------------------------------------------------------------------------





LENDER:
GOLDMAN SACHS MORTGAGE COMPANY,
a New York limited partnership
By: Goldman Sachs Real Estate Funding Corp.,
a New York corporation,
its general partner


By: /s/Rene J. Thenault        
Name: Rene J. Thenault
Title: Authorized Signatory









SIGNATURE PAGE TO LOAN AGREEMENT

